





Exhibit 10.1
 
EXECUTION
COUNTERPART









--------------------------------------------------------------------------------

 


MBNA AMERICA BANK, N.A.
MBNA EUROPE BANK LIMITED
MBNA CORPORATION
as Borrowers


_____________________________________________________


$2,500,000,000
SENIOR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT







Dated as of July 18, 2003


_____________________________________________________




THE LENDERS NAMED HEREIN







BANK OF AMERICA, N.A.
as Administrative Agent




J.P. MORGAN SECURITIES INC.
as Sole Advisor, Lead Arranger
and Bookrunner








NY3:#7315624v16
     

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
ARTICLE I DEFINITIONS
 
 
 
 
SECTION 1.01
Defined Terms
 
SECTION 1.02
Terms Generally
 
SECTION 1.03
Accounting Terms
 
SECTION 1.04
Classes, Currencies and Types of Loans
 
SECTION 1.05
EMU
 
 
 
 
ARTICLE II THE CREDITS
 
 
 
 
SECTION 2.01
Commitments
 
SECTION 2.02
Loans
 
SECTION 2.03
Competitive Bid Procedure
 
SECTION 2.04
Revolving Credit Borrowing Procedure
 
SECTION 2.05
Conversion and Continuation of Revolving Credit Borrowings
 
SECTION 2.06
Fees
 
SECTION 2.07
Repayment of Loans; Evidence of Debt
 
SECTION 2.08
Interest on Loans
 
SECTION 2.09
Default Interest
 
SECTION 2.10
Alternate Rate of Interest
 
SECTION 2.11
Termination, Reduction and Extension of Commitments
 
SECTION 2.12
Increases in Commitments
 
SECTION 2.13
Prepayment
 
SECTION 2.14
Reserve Requirements; Change in Circumstances
 
SECTION 2.15
Change in Legality; Agreed Alternative Currencies
 
SECTION 2.16
Indemnity
 
SECTION 2.17
Pro Rata Treatment
 
SECTION 2.18
Sharing of Setoffs
 
SECTION 2.19
Payments
 
SECTION 2.20
Taxes
 
SECTION 2.21
Duty To Mitigate; Assignment of Commitments Under Certain Circumstances
 
SECTION 2.22
Guaranty of MBNA America Bank
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
 
 
 
SECTION 3.01
Corporate Existence and Power
 
SECTION 3.02
Corporate Authorization; No Contravention
 
SECTION 3.03
Governmental Authorization
 
SECTION 3.04
Binding Effect
 
SECTION 3.05
Litigation
 
SECTION 3.06
No Default
 
SECTION 3.07
Employee Benefit Plans
 
SECTION 3.08
Use of Proceeds
 
SECTION 3.09
Taxes
 
SECTION 3.10
Financial Condition
 
SECTION 3.11
Regulated Entities
 
SECTION 3.12
Federal Reserve Regulations
 
SECTION 3.13
No Material Misstatements
 
SECTION 3.14
Enviornmental and Safety Matters
 
SECTION 3.15
Commercial Activity; Absence of Immunity
 
SECTION 3.16
Legal Form
 
SECTION 3.17
Tax Shelter Regulations
 
 
 
 
ARTICLE IV CONDITINOS PRECEDENT
 
 
 
 
SECTION 4.01
Conditions to Effectiveness
 
SECTION 4.02
Initial and Subsequent Loans
 
 
 
 
ARTICLE V AFFIRMATIVE3 CONVENANTS
 
 
 
 
SECTION 5.01
Financial Statements
 
SECTION 5.02
Certificates; Other Information
 
SECTION 5.03
Notices
 
SECTION 5.04
Preservation of Corporate Existence, etc
 
SECTION 5.05
Books and Records
 
SECTION 5.06
Compliance with Regulatory Standards
 
SECTION 5.07
Payment of Obligations
 
SECTION 5.08
Maintenance of Insurance
 
SECTION 5.09
Employee Benefits
 
SECTION 5.10
Capital Requirements
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
 
 
 
 
SECTION 6.01
Limitation on Liens
 
SECTION 6.01
Prohibition of Fundamental Changes
 
SECTION 6.01
Financial Covenants of MBNA America Bank
 
SECTION 6.01
Financial Covenants of the Parent
 
SECTION 6.01
Regulation U
 
 
 
 
ARTICLE VII EVENTS OF DEFAULT
 
 
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
 
 
 
 
ARTICLE IX MISCELLANCEOUS
 
 
 
 
SECTION 9.01
Notices
 
SECTION 9.02
Survival of Agreement
 
SECTION 9.03
Binding Effect
 
SECTION 9.04
Successors and Assigns
 
SECTION 9.05
Expenses; Indemnity
 
SECTION 9.06
Applicable Law
 
SECTION 9.07
Waivers; Amendment
 
SECTION 9.08
Entire Agreement
 
SECTION 9.09
Severability
 
SECTION 9.10
Counterparts
 
SECTION 9.11
Headings
 
SECTION 9.12
Right of Setoff
 
SECTION 9.13
Jurisdiction; Consent to Service of Process
 
SECTION 9.14
Waiver of Jury Trial
 
SECTION 9.15
Confidentiality
 
SECTION 9.16
Judgement Currency
 
SECTION 9.17
Regulation U
 


 






Schedules
 
 
 
 
 
Schedule 1.01
Eligible Dealers
 
Schedule 1.02
Lenders and Commitments
 
 
 
 
Exhibits
 
 
 
 
 
Exhibit A-1
Form of Competitive Bid Request
 
Exhibit A-2
Form of Notice of Competitive Bid Request
 
Exhibit A-3
Form of Competitive Bid
 
Exhibit A-4
Form of Competitive Bid Accept/Reject Letter
 
Exhibit A-5
Form of Revolving Credit Borrowing Request
 
Exhibit A-6
Form of Applicable LIBO Rate Interest Margin Calculation
 
 
 
 
Exhibit B
Form of Administrative Questionnaire
 
Exhibit C
Form of Assignment and Acceptance
 
Exhibit D
Form of Commitment Increase Letter
 
 
 
 
Exhibit E-1
Form of Opinion of Simpson, Thacher & Bartlett LLP, Special New York Counsel to
the Borrowers
 
Exhibit E-1
Form of Opinion of Clifford Chance LLP, Special UK Counsel to MBNA Europe
 
Exhibit E-1
Form of Opinion of Gerneral Counsel to MBNA Europe
 
Exhibit E-1
Form of Opinion of John W. Sheflen, Esq., Chief Counsel to the Parent
 
Exhibit E-1
Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, Special New York Counsel
to the Administrative Agent
 












SENIOR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (the "
Agreement ") dated as of July 18, 2003, among:
 
MBNA AMERICA BANK, N.A., a national banking association organized under the laws
of the United States of America (" MBNA America Bank ");
 
MBNA EUROPE BANK LIMITED, a private limited company and an authorized
institution under the Banking Act of 1987 (as amended by the Bank of England Act
1998) (" MBNA Europe ");
 
MBNA CORPORATION, a Maryland corporation (the " Parent "; each of MBNA America
Bank, MBNA Europe and the Parent is herein referred to as a " Borrower " and
collectively, the " Borrowers ");
 
each lender that is a signatory hereto identified under the caption "LENDERS" on
the signature pages hereto and each lender that becomes a "Lender" after the
date hereof pursuant to Section 9.04(b) hereof (individually, a " Lender " and
collectively, the " Lenders "); and
 
BANK OF AMERICA, N.A. (" Bank of America "), as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the "
Administrative Agent ").
 
The Borrowers have requested that the Lenders extend credit to the Borrowers in
order to enable them to borrow on a revolving credit basis on and after the
Closing Date and at any time and from time to time prior to the Maturity Date
(as herein defined) an aggregate principal amount not in excess of
$2,500,000,000 at any time outstanding. The Borrowers have also requested the
Lenders to provide a procedure pursuant to which the Borrowers may invite the
Lenders to bid on an uncommitted basis on short-term borrowings by the
Borrowers. The proceeds of all such borrowings are to be used for general
corporate purposes. The Lenders are willing to extend such credit to the
Borrowers, all as provided herein.
 
Accordingly, the parties hereto agree as follows:




ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Defined Terms
 
As used in this Agreement, the following terms have the meanings specified
below:
 
" ABR Borrowing " shall mean a Borrowing comprised of ABR Loans.
 
" ABR Loan " shall mean any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
" Administrative Agent Fees " shall have the meaning assigned to such term in
Section 2.06(b).
 
" Administrative Agent's Account " shall mean the account of the Administrative
Agent most recently designated by the Administrative Agent for such purpose by
notice to the Borrowers and the Lenders, or any other account in respect of any
Agreed Alternative Currency as the Administrative Agent shall designate in a
notice to the Borrowers and the Lenders.
 
" Administrative Questionnaire " shall mean an Administrative Questionnaire in
the form of Exhibit B.
 
" Affiliate " shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
 
" Agreed Alternative Currency " shall mean at any time any of Euros and Pounds
Sterling, so long as at such time, (a) such currency is dealt with in the London
interbank deposit market, (b) such currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (c) no
central bank or other governmental authorization in the country of issue of such
currency is required to permit use of such currency by any Lender for making any
Loan to MBNA Europe hereunder and/or to permit MBNA Europe to borrow and repay
the principal thereof and to pay the interest thereon, unless such authorization
has been obtained.
 
" Alternate Base Rate " shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. " Prime Rate " shall mean the rate of
interest per annum publicly announced from time to time by Bank of America as
its prime rate (which is a reference rate and is not necessarily the lowest rate
it charges); each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective. " Federal Funds Effective Rate "
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
 
" Applicable Accounting Principles " shall mean (a) in the case of MBNA Europe,
UK GAAP and (b) in the case of MBNA America Bank and the Parent, US GAAP.
 
" Applicable ABR Interest Margin " shall mean (a) for any day on which the
relevant Borrower's Index Debt Level shall be Index Debt Level 1, Index Debt
Level 2, Index Debt Level 3 or Index Debt Level 4, an interest margin for such
day equal to 0.00% per annum and (b) for any day on which the relevant
Borrower's Index Debt Level shall be Index Debt Level 5 or Index Debt Level 6,
an interest margin for such day equal to the applicable Ceiling for such day for
such Borrower minus 1.000% per annum
 
" Applicable Facility Fee Percentage " s hall mean, with respect to any
Borrower, on any date the respective percentage set forth below under the
caption "Applicable Facility Fee Percentage" , in each case, corresponding to
such Borrower's Index Debt Level in effect from time to time as shown below:
 
INDEX DEBT LEVEL
APPLICABLE FACILITY FEE PERCENTAGE
Index Debt Level 1
0.0900%
Index Debt Level 2
0.1000%
Index Debt Level 3
0.1500%
Index Debt Level 4
0.1875%
Index Debt Level 5
0.2500%
Index Debt Level 6
0.3750%



" Applicable LIBO Rate Interest Margin " shall mean for any Interest Period for
any Eurocurrency Revolving Credit Loan an interest margin equal to the greater
of (a) the applicable Floor and (b) the applicable Average Asset Swap Spread, in
each case for the relevant Borrower and for such Interest Period for such
Eurocurrency Revolving Credit Loan; provided that such interest margin shall in
no event be greater than the Ceiling.
 
The Applicable LIBO Rate Interest Margin for any Revolving Credit Loan, once
determined, shall remain constant for the selected Interest Period; provided ,
however , that if during such Interest Period a change in the relevant
Borrower's Index Debt Level results in the Average Asset Swap Spread as in
effect on the first day of such Interest Period being greater or less than the
Ceiling after giving effect to such change in Index Debt Level, the Applicable
LIBO Rate Interest Margin for such Revolving Credit Loan for the remainder of
such Interest Period shall be the lesser of (a) the Average Asset Swap Spread as
in effect on the first day of such Interest Period and (b) the Ceiling after
giving effect to such change in Index Debt Level.
 
" Applicable Lending Office " shall mean, for each Lender and for each Type and
Currency of Loan, the "Lending Office" of such Lender (or of an affiliate of
such Lender) designated for such Type and Currency of Loan in its Administrative
Questionnaire or such other office of such Lender (or of an affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type and Currency are
to be made and maintained.
 
" Asset Swap Spread " shall mean for any Borrower on any day the amount in basis
points resulting from the conversion b y the Administrative Agent of the Price
of the applicable Benchmark Bond (if four or more price quotes are received)
into an asset swap spread using the Bloomberg "YAS" screen as follows: The Price
will be entered in the "PRICE" field, the appropriate settlement date (which
will be the third Business Day after the date such Price is determined) will be
entered into the "SETTLE" field, and "I52" will be entered in the "CRV#" field.
The resulting amount in the "ASSET SWAP" field, rounded to the nearest basis
point, is the Asset Swap Spread. If fewer than four quotes are obtained, the
Asset Swap Spread for such day will be equal to the applicable Ceiling for such
Borrower. If the Bloomberg YAS function shall not be available, the
Administrative Agent will solicit spot mid swap rates of a maturity that matches
the maturity of the applicable Benchmark Bond (" Spot Mid Swap Rates ") from
J.P. Morgan Securities Inc. and two other Eligible Dealers. The Asset Swap
Spread for such day will be equal to the implied yield derived from the Price
minus the average of the three Spot Mid Swap Rates, rounded to the nearest basis
point.
 
" Average Asset Swap Spread " shall mean for any Interest Period for any
Eurocurrency Revolving Credit Loan the arithmetic average of the two daily Asset
Swap Spreads resulting from the Pricing Polls for the applicable Notice Date.
 
" Assignment and Acceptance " shall mean an assignment and acceptance entered
into by a Lender and an assignee substantially in the form of Exhibit C.
 
" Bank Regulatory Authority " shall mean the OCC, the Board, the Federal Deposit
Insurance Corporation, the FSA and all other relevant bank regulatory
authorities (including relevant state, foreign and international bank regulatory
authorities).
 
" Benchmark Bond " shall mean (a) with respect to MBNA America Bank and MBNA
Europe, the 6.50% Senior Global Bank Notes due June 20, 2006 issued by MBNA
America Bank under the Agency Agreement dated as of July 18, 1997, as amended,
between MBNA America Bank and Bank One Trust Company, N.A. and (b) with respect
to the Parent, the 6.25% Senior Medium Term Notes due January 18, 2007 issued by
the Parent under the Senior Indenture dated September 29, 1992 between the
Parent and Bankers Trust Company.
 
If (i) any Benchmark Bond shall no longer be outstanding for any reason,
including maturity, redemption or repurchase, (ii) any Borrower shall issue a
new senior, unsecured, non-credit-enhanced obligation having liquidity and tenor
deemed acceptable to the Administrative Agent acting with the consent of such
Borrower (such consent not to be unreasonably withheld), (iii) the
Administrative Agent shall receive a written request from any Borrower
requesting that the Administrative Agent replace such Borrower's Benchmark Bond
with another Acceptable Obligation (as defined below) of that Borrower, and the
Administrative Agent so agrees in its sole discretion or (iv) the Administrative
Agent shall determine that, as a result of changes in the liquidity of any
Benchmark Bond, price quotes for a Benchmark Bond are not consistently
available, and if in any such case one or more other (i.e. other than the
applicable Benchmark Bond) acceptable debt securities of any Borrower ("
Acceptable Obligations ") shall be outstanding for which price quotes are
likely, in the judgment of the Administrative Agent, to be consistently
available, then the Administrative Agent, in consultation with such Borrower,
will replace that Benchmark Bond with another Acceptable Obligation of such
Borrower which matures no earlier than the date two years after any date on
which the Administrative Agent determines the Asset Swap Spread with respect to
such Acceptable Obligation. If the Administrative Agent shall determine that no
Acceptable Obligation is outstanding for a Borrower, the Applicable LIBO Rate
Interest Margin for such Borrower will equal the Ceiling.
 
" Board " shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
" Borrowing " shall mean a Revolving Credit Borrowing or a Competitive
Borrowing. For all purposes of this Agreement (including the definition of the
term "Dollar Equivalent"), the date of a Borrowing initially shall be the date
on which such Borrowing is made or, in the case of a Eurocurrency Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
" Business Day " shall mean any day (a) on which commercial banks are not
authorized or required to close in New York City, Dallas, Texas or Wilmington,
Delaware, (b) if such day relates to the giving of notices in respect of a Loan
denominated in Dollars or to a borrowing, continuation or conversion of, a
payment or prepayment of principal of or interest on, or the Interest Period
for, a Eurocurrency Loan denominated in Dollars or a notice by a Borrower with
respect to any such borrowing, payment, prepayment or Interest Period, that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market, (c) if such day relates to the giving of notices in respect of
a Loan denominated in Pounds Sterling or to a borrowing of, a payment or
prepayment of principal of or interest on, or the Interest Period for, a
Eurocurrency Loan denominated in Pounds Sterling or a notice by MBNA Europe with
respect to any such borrowing, payment, prepayment or Interest Period, that is
also a day on which commercial banks and foreign exchange markets settle
payments in London and (d) if such day relates to the giving of notices in
respect of a Loan denominated in Euros or to a borrowing of, a payment or
prepayment of principal of or interest on, or the Interest Period for, a
Eurocurrency Loan denominated in Euros, or a notice by MBNA Europe with respect
to any such borrowing, payment, prepayment or Interest Period, that is also a
TARGET Business Day on which commercial banks are generally open for business in
London and New York City.
 
" Capital Adequacy Regulations " shall mean (a) with respect to MBNA America
Bank, the capital adequacy regulations of the OCC applicable to national banks
set forth in Part 3 (including Appendices thereto) of Title 12, Code of Federal
Regulations, and with respect to the Parent, the capital adequacy regulations of
the Board applicable to bank holding companies set forth in Part 225 (including
Appendices thereto) of Title 12, Code of Federal Regulations, or any successor
minimum capital adequacy regulations of the primary federal Bank Regulatory
Authority for MBNA America Bank and the Parent and (b) with respect to MBNA
Europe, the capital adequacy regulations of the FSA or any other relevant Bank
Regulatory Authority.
 
" Ceiling " shall mean for any day for any Borrower the sum of the Floor for
such day for such Borrower plus the Maximum Spread Adjustment for such day for
such Borrower, in each case based on such Borrower's Index Debt Level.
 
" Class " shall have the meaning specified in Section 1.04.
 
" Closing Date " shall have the meaning set forth in Section 4.01.
 
" Code " shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time.
 
" Commitment " shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 as such Lender's Commitment may
be permanently terminated, reduced or increased from time to time pursuant to
Section 2.11 or 2.12, or changed as a result of an assignment pursuant to
Section 9.04(b).
 
" Commitment Increase Date " shall have the meaning assigned thereto in Section
2.12(b).
 
" Commitment Increase Letter " shall have the meaning assigned thereto in
Section 2.12(b).
 
" Competitive Bid " shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.
 
" Competitive Bid Accept/Reject Letter " shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
 
" Competitive Bid Rate " shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03, (a) in the case of a Eurocurrency Competitive Loan,
the Margin, and (b) in the case of a Fixed Rate Loan, the fixed rate of
interest, offered by such Lender.
 
" Competitive Bid Request " shall mean a request made pursuant to Section 2.03
in the form of Exhibit A-1.
 
" Competitive Borrowing " shall mean a borrowing consisting of a Competitive
Loan or concurrent Competitive Loans of the same Type and Currency from the
Lender or Lenders whose Competitive Bids for such borrowing have been accepted
by a Borrower under the bidding procedure described in Section 2.03, and made on
the same date and as to which a single Interest Period is in effect.
 
" Competitive Loan " shall mean a Loan from a Lender to a Borrower pursuant to
the bidding procedure described in Section 2.03. Each Competitive Loan shall be
a Eurocurrency Competitive Loan or a Fixed Rate Loan.
 
" Consolidated Reports " shall have the meaning assigned to such term in Section
3.10(a).
 
" Consolidated Tangible Net Worth " at any date shall mean, with respect to any
Borrower, the Tangible Net Worth of such Borrower and its Subsidiaries on such
date, determined on a consolidated basis in accordance with Applicable
Accounting Principles.
 
" Contingent Obligation " shall mean, with respect to any Borrower or any
Subsidiary thereof, any obligation of such Borrower or such Subsidiary, as
applicable, guaranteeing or in effect guaranteeing any Indebtedness (" primary
obligations ") of any other Person (the " primary obligor ") in any manner,
whether directly or indirectly, including, without limitation, any obligation of
such Person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided , however , that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or guarantees by such Borrower of
obligations of any such Subsidiary. The amount of any Contingent Obligation
shall be deemed to equal the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Borrower in good faith.
 
" Continuing Directors " shall mean, with respect to any Borrower, (a) persons
who are members of the Board of Directors of such Borrower on the date hereof
and (b) persons who become members of the Board of Directors of such Borrower
after the date hereof (i) whose election or nomination for election was approved
by a vote of a majority of the then Continuing Directors and (ii) who were not
so elected or nominated in connection with, or in contemplation of, any
transaction of the type referred to in Section 6.02.
 
" Contractual Obligation " shall mean, with respect to any Borrower or any
Subsidiary thereof, any provision of any security issued by such Borrower or
such Subsidiary, as applicable, or of any agreement, instrument or undertaking
to which such Borrower or such Subsidiary, as applicable, is a party or by which
it or any of its property is bound.
 
" Control " shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, but not
including the exercise of investment discretion as an investment advisor or
fiduciary, and " Controlling " and " Controlled " shall have meanings
correlative thereto.
 
" Currency " shall mean Dollars or any Agreed Alternative Currency.
 
" Default " shall mean any Event of Default or any event or condition which upon
notice, lapse of time or both would constitute an Event of Default.
 
" Dollar Equivalent " shall mean, with respect to any Loan made to MBNA Europe
and denominated in an Agreed Alternative Currency, the amount of Dollars that
would be required to purchase the amount of the Agreed Alternative Currency of
such Loan on the date such Loan is requested or, with respect to any
determination made under Section 2.01(b), on the date of any Borrowing referred
to in said Section, or, with respect to any determination made under Section
2.13(d), on each Currency Valuation Date, based upon the arithmetic mean
(rounded upwards, if necessary, to the nearest 1/100 of 1%), as determined by
the Administrative Agent, of the spot selling rate at which the Reference
Lenders offer to sell such Agreed Alternative Currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m. London time for delivery two
Business Days later.
 
" Dollars " or " $ '' shall mean lawful money of the United States of America.
 
" Double Leverage Ratio " shall mean, on any date, the ratio of (a) the sum of
(i) Intangibles of the Parent alone on such date plus (ii) the aggregate
investment of the Parent on such date in the capital stock of its Subsidiaries
as reported pursuant to Section 5.01(a) or 5.01(b) hereof (including the
Parent's interest in undistributed earnings of its Subsidiaries), to (b) Net
Worth of the Parent on such date.
 
" Eligible Dealer " shall mean the dealers listed on Schedule 1.01 attached
hereto, as such dealers may be replaced or added to with the consent of the
Administrative Agent and the Borrowers.
 
" Eligible Receivables " shall mean, on any date and with respect to any
Borrower, the credit card and related plan receivables which are owned by such
Borrower or any Subsidiary thereof on such date and the Sellers' Retained
Interests owned by such Borrower or any Subsidiary thereof on such date, in each
case to the extent they are or would be reflected on a consolidated balance
sheet of such Borrower prepared in accordance with Applicable Accounting
Principles other than any such receivables or Sellers' Retained Interests which
(a) are in accounts (or in the case of the Sellers' Retained Interests,
represent indirect interests in receivables in accounts) that are non-accruing
or that have balances 90 days or more past due, (b) represent the Financed
Portion of receivables subject to a Securitization or (c) are otherwise subject
to any Lien.
 
" EMU " shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union, as amended and in effect from time to time.
 
" EMU Legislation " shall mean legislative measures of the European Council
(including European Council regulations) to be followed if there is a changeover
from Pounds Sterling to the Euro Unit.
 
" ERISA " shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
" ERISA Affiliate " shall mean, with respect to any Borrower, any trade or
business (whether or not incorporated) that, together with such Borrower, is
treated as a single employer under Section 414 of the Code.


" Euro " shall mean the single currency of Participating Member States of the
European Union.
 
" Euro Unit " shall mean the currency unit of the Euro.
 
" Eurocurrency Borrowing " shall mean a Borrowing comprised of Eurocurrency
Loans.
 
" Eurocurrency Competitive Borrowing " shall mean a Borrowing comprised of
Eurocurrency Competitive Loans.
 
" Eurocurrency Competitive Loan " shall mean any Competitive Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
the provisions of Article II.
 
" Eurocurrency Loan " shall mean any Eurocurrency Competitive Loan or
Eurocurrency Revolving Credit Loan.
 
" Eurocurrency Reserve Requirements " with respect to any Lender shall mean the
aggregate of the reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board or any
other banking authority to which such Lender is subject and applicable to
"Eurocurrency Liabilities", as such term is defined in Regulation D of the
Board, or any similar category of assets or liabilities relating to eurocurrency
fundings. Eurocurrency Loans shall be deemed to constitute Eurocurrency
Liabilities. Eurocurrency Reserve Requirements shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
 
" Eurocurrency Revolving Credit Borrowing " shall mean a Borrowing comprised of
Eurocurrency Revolving Credit Loans.
 
" Eurocurrency Revolving Credit Loan " shall mean any Revolving Credit Loan
bearing interest at a rate determined by reference to the LIBO Rate in
accordance with the provisions of Article II.
 
" Events of Default " shall have the meaning assigned to such term in Article
VII.
 
" Existing Credit Agreement " shall mean the Senior Competitive Advance and
Revolving Credit Facility Agreement dated as of March 31, 2000 (as modified and
supplemented and in effect immediately prior to the Closing Date) among the
Borrowers, the lenders party thereto and Bank of America, as agent.
 
" Facility Fee " shall have the meaning assigned to such term in Section
2.06(a).
 
" Federal Funds Effective Rate " shall have the meaning assigned to such term in
the definition of "Alternate Base Rate" in this Section 1.01.
 
" Fees " shall mean the Facility Fees and the Administrative Agent Fees.
 
" Financed Portion " shall mean at any time, with respect to receivables subject
to a Securitization, an amount of such receivables equal to the aggregate amount
of then outstanding debt or equity instruments or securities (other than any
seller's interest retained by the relevant Borrower or a Subsidiary thereof)
issued in connection with such Securitization, in each case determined in
accordance with Applicable Accounting Principles.
 
" Financial Officer " of any corporation shall mean the chief financial officer,
chief corporate finance officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of such corporation.
 
" Fixed Rate Borrowing " shall mean a Borrowing comprised of Fixed Rate Loans.
 
" Fixed Rate Loan " shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.
 
" Floor " shall mean for any day for any Borrower the percentage, based on such
Borrower's Index Debt Level, set forth under the heading "Floor" in the table
included in the definition of Interest Margin.
 
" Foreign Currency Equivalent " shall mean, with respect to any amount in
Dollars, the amount of any Agreed Alternative Currency that could be purchased
with such amount of Dollars using the reciprocal of the foreign exchange rate(s)
specified in the definition of the term "Dollar Equivalent", as determined by
the Administrative Agent.
 
" FSA " shall mean the Financial Services Authority in the United Kingdom.
 
" Governmental Authority " shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
" Guaranteed Obligations " shall have the meaning assigned thereto in Section
2.22(a).
 
" Indebtedness " of any Person at any date shall mean (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (d) all liabilities secured by
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (e) indebtedness
arising out of Securitizations which do not qualify for sale treatment in
accordance with Applicable Accounting Principles to the extent such Indebtedness
would be reflected on a balance sheet of such Person prepared in accordance with
Applicable Accounting Principles ( provided that, for purposes hereof, the
amount of any such Indebtedness arising out of a Securitization described in
this clause (e) shall be deemed to be limited to the maximum amounts of such
Indebtedness that can be satisfied, directly or indirectly, by recourse to the
assets or credit of such Person (other than assets constituting the Financed
Portion, at the time of a default, of the receivables subject to such
Securitization)), and (f) Contingent Obligations of such Person in respect of
Indebtedness of others (other than any undrawn lines of credit or undrawn credit
commitments to individual persons); provided that Indebtedness shall not include
with respect to any such Person which is a bank, (i) indebtedness in respect of
deposits held by such Person, (ii) obligations in respect of federal funds
purchased by such Person, (iii) indebtedness in respect of agreements in the
ordinary course of business to purchase or repurchase securities or loans or
(iv) contingent liabilities incurred in the ordinary course of banking business
(including banker's acceptances, trade acceptances, letters of credit and
finance acceptances); and provided further , that each of the foregoing items
described in this definition shall be deemed to constitute Indebtedness only to
the extent it would be (or in the case of Contingent Obligations, the
Indebtedness of the primary obligor would be) required to be reflected as a
liability by (and in the amount specified by) Applicable Accounting Principles;
and provided further , that Indebtedness shall not include any Securitization
which qualifies for treatment as a sale under Applicable Accounting Principles
or any obligations with respect to a Securitization which so qualifies, in
either case as of the date of such transactions.
 
" Index Debt " shall mean, with respect to any Borrower, (a) senior, unsecured
noncredit-enhanced, long-term debt of such Borrower (whether or not any such
debt shall be outstanding) publicly rated by both S&P and Moody's or (b) if the
debt described in clause (a) shall not exist, long-term subordinated debt of
such Borrower (whether or not any such debt shall be outstanding) rated by both
S&P and Moody's, and the rating applicable to Index Debt shall be one category
higher than such rating, or (c) if the debt described in clauses (a) and (b)
shall not exist, senior, unsecured, noncredit-enhanced, long-term debt of such
Borrower (whether or not any such debt shall be outstanding) with respect to
which such Borrower has delivered to the Administrative Agent a Ratings Review
Letter dated not earlier than the most recent Ratings Review Date (or which has
been publicly rated by only one of S&P or Moody's and as to which a Ratings
Review Letter from the other rating agency has been delivered to the
Administrative Agent not earlier than such date); provided , that the Index Debt
on any date of determination with respect to MBNA Europe shall be deemed to be
the Index Debt on such date applicable to MBNA America Bank.


" Index Debt Level " shall mean, with respect to any Borrower on any date, the
level set forth below opposite the then applicable ratings for the Index Debt of
such Borrower:
 
INDEX DEBT LEVEL
MOODY'S RATING
S&P RATING
Index Debt Level 1
A2 or better
A or better
Index Debt Level 2
A3
A-
Index Debt Level 3
Baa1
BBB+
Index Debt Level 4
Baa2
BBB
Index Debt Level 5
Baa3
BBB-
Index Debt Level 6
Ba1 or lower
BB+ or lower



For purposes of determining the Applicable Facility Fee Percentage and the
Interest Margin for each Borrower, (i) if at any time there shall exist no Index
Debt or Index Debt is not rated (other than by reason of the circumstances
referred to in the last sentence of this paragraph) for such Borrower, then the
Lenders acting through the Administrative Agent and the Borrowers shall
negotiate in good faith to determine a substitute basis for determining the
Applicable Facility Fee Percentage and the Interest Margin, and during such
negotiations the Applicable Facility Fee Percentage and the Interest Margin in
effect immediately prior to such time for such Borrower shall continue in effect
and (ii) if the ratings established or deemed to have been established by S&P
and Moody's for the Index Debt of such Borrower shall fall within different
Index Debt Levels, the Applicable Facility Fee Percentage and the Interest
Margin for such Borrower shall be based on the Index Debt Level containing the
higher of such ratings; provided , however , that if the difference between such
ratings is greater than one Index Debt Level, the Applicable Facility Fee
Percentage and the Interest Margin for such Borrower shall be based on the Index
Debt Level one level below the Index Debt Level containing the higher of such
ratings. If any rating for Index Debt for any Borrower established or deemed to
have been established by S&P or Moody's shall be changed (other than as a result
of a change in the rating system of S&P or Moody's), such change shall be
effective (A) if such Index Debt is not publicly rated, as of the date of the
applicable Ratings Review Letter indicating such change, or (B) if such Index
Debt is publicly rated, as of the date on which such change is first announced
by the applicable rating agency. Each change in the Applicable Facility Fee
Percentage and the Interest Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of S&P or
Moody's shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers and the Lenders,
acting through the Administrative Agent, shall negotiate in good faith to amend
the references to specific ratings in this definition to reflect such changed
rating system or the nonavailability of ratings from such rating agency, and
pending agreement on such amendment, the Applicable Facility Fee Percentage and
the Interest Margin most recently determined in accordance with this definition
shall continue in effect.
 
For purposes of determining the Applicable Facility Fee Percentage and the
Interest Margin for each Borrower, until receipt of a notice referred to in
Section 5.02(b)(iii) or of a similar notice from any Lender confirmed by such
Borrower, t he Administrative Agent may assume that Index Debt ratings remain in
effect.
 
" Intangibles " with respect to any Person at any date shall mean the amount of
all assets of such Person that would be classified as intangible assets in
accordance with Applicable Accounting Principles.
 
" Interest Margin " shall mean, for Revolving Credit Loans made to each
Borrower, the appropriate percentages, in each case, corresponding to such
Borrower's Index Debt Level in effect from time to time as shown below:




INDEX DEBT LEVEL
FLOOR
MAXIMUM SPREAD ADJUSTMENT
Index Debt Level 1
0.750%
1.000%
Index Debt Level 2
0.750%
1.000%
Index Debt Level 3
0.750%
2.000%
Index Debt Level 4
0.750%
2.000%
Index Debt Level 5
0.750%
2.000%
Index Debt Level 6
0.750%
4.750%



" Interest Payment Date " shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Fixed Rate Loan
with an Interest Period of more than 90 days' duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
90 days' duration been applicable to such Loan and, in addition, the date of any
refinancing or conversion of such Loan with or to a Loan of a different Type.
 
" Interest Period " shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is 14 days
thereafter or the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2 or 3
months thereafter, as the relevant Borrower may elect, (b) as to any ABR
Borrowing, the period commencing on the date of such Borrowing and ending on the
next succeeding March 31, June 30, September 30 or December 31, or, if earlier,
on the Maturity Date or the date of prepayment of such Borrowing and (c) as to
any Fixed Rate Borrowing, the period commencing on the date of such Borrowing
and ending on the date specified in the Competitive Bids in which the offers to
make the Fixed Rate Loans comprising such Borrowing were extended, which shall
not be earlier than seven days after the date of such Borrowing or later than
360 days after the date of such Borrowing; provided , however , that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurocurrency Loans only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) if any Interest Period for any Loan would otherwise
end after the Maturity Date, such Interest Period shall end on the Maturity Date
and (iii) MBNA Europe may not select an Interest Period for a Loan made to it in
an Agreed Alternative Currency which would extend beyond the date on which such
Agreed Alternative Currency ceases to be legal tender in its respective country.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
 
" LIBO Rate " shall mean, with respect to any Eurocurrency Borrowing denominated
in any Currency for any Interest Period, an interest rate per annum equal to the
arithmetic mean (rounded upwards, if necessary, to the next 1/16 of 1%) of the
offered rates for deposits in such Currency with a maturity comparable to such
Interest Period which appear on the Telerate British Bankers Assoc. Interest
Settlement Rates Page (as hereinafter defined) at approximately 11:00 a.m.,
London time, two Business Days (or in the case of a Eurocurrency Loan
denominated in an Agreed Alternative Currency, on such other date as is
customary in the relevant interbank market) prior to the commencement of such
Interest Period; provided , however , that if there shall no longer exist a
Telerate British Bankers Assoc. Interest Settlement Rates Page, "LIBO Rate"
shall mean an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the rate at which deposits in such Currency
approximately equal in principal amount to (a) in the case of a Eurocurrency
Revolving Credit Loan, Bank of America's portion of such Revolving Credit
Borrowing and (b) in the case of a Eurocurrency Competitive Loan, a principal
amount that would have been Bank of America's portion of such Competitive
Borrowing had such Competitive Borrowing been a Eurocurrency Revolving Credit
Loan, and for a maturity comparable to such Interest Period are offered to the
principal London office of Bank of America in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days (or in the case of a Eurocurrency Loan denominated in an Agreed Alternative
Currency, on such other date as is customary in the relevant interbank market)
prior to the commencement of such Interest Period. " Telerate British Bankers
Assoc. Interest Settlement Rates Page " shall mean the display designated as
Page 3750 on Telerate (or such other page as may replace Page 3750 on that
service for the purpose of displaying London interbank offered rates of major
banks).
 
" Lien " shall mean, with respect to any asset, any mortgage, deed of trust,
lien, pledge, assignment or transfer for security, encumbrance, charge or
security interest in or on such asset.
 
" Loan " shall mean a Competitive Loan or a Revolving Credit Loan, whether made
as a Eurocurrency Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.
 
" Loan Documents " shall mean (a) this Agreement and the letter agreement
referred to in Section 2.06(b) and (b) any amendment, supplement, modification,
consent or waiver of, to or in respect of either of the foregoing.
 
" Local Time " shall mean (a) with respect to any Loan denominated in Dollars,
New York City time and (b) with respect to any Loan denominated in Euros or
Pounds Sterling, London time.
 
" Managed Credit Card Receivables " shall mean the aggregate of on-balance sheet
credit card receivables of MBNA America Bank and its Subsidiaries and credit
card receivables of MBNA America Bank and its Subsidiaries transferred in a
Securitization.
 
" Margin " shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
 
" Margin Stock " shall have the meaning given such term under Regulation U.
 
" Material Adverse Effect " shall mean, with respect to a Borrower, a material
adverse effect on (a) the business, assets, operations or financial condition of
such Borrower and its Subsidiaries taken as a whole, (b) the ability of such
Borrower to perform its obligations hereunder or (c) the rights or remedies of
the Lenders hereunder.
 
" Maturity Date " shall mean the date three years after the date hereof, as the
same may be extended pursuant to Section 2.11; provided , that if such day is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
 
" Maximum Spread Adjustment " shall mean for any day for any Borrower the
percentage, based on such Borrower's Index Debt Level, set forth under the
heading "Maximum Spread Adjustment" in the table included in the definition of
Interest Margin.
 
" MBNA America Bank " shall have the meaning assigned thereto in the
introduction hereto.
 
" MBNA Europe " shall have the meaning assigned thereto in the introduction
hereto.
 
" Moody's " shall mean Moody's Investors Service, Inc., and its successors.
 
" Multiemployer Plan " shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
" Net Worth " shall mean, on any date, the consolidated stockholders' equity of
the Parent and its consolidated Subsidiaries, all determined as of such date on
a consolidated basis without duplication in accordance with Applicable
Accounting Principles.
 
" Notice Date " shall mean, as applicable, the date three Business Days before
(a) a proposed Eurocurrency Revolving Credit Borrowing, (b) the conversion of a
Revolving Credit Borrowing consisting of ABR Loans into a Borrowing of
Eurocurrency Revolving Credit Loans or (c) the continuation, on the last day of
the Interest Period applicable thereto, of any Borrowing consisting of
Eurocurrency Revolving Credit Loans for an additional Interest Period.
 
" OCC " shall mean the Office of the Comptroller of the Currency of the United
States or any successor Federal Bank Regulatory Authority.
 
" Organization Documents " shall mean, for any corporation, the certificate or
articles of incorporation, the by-laws, any certificate of designation or
instrument relating to the rights of preferred shareholders of such corporation
and all applicable resolutions of the board of directors (or any committee
thereof) of such corporation and, for any other entity, any similar documents or
instruments with respect to the formation or governance of such entity.
 
" Parent " shall have the meaning assigned thereto in the introduction hereto.
 
" Parent Borrowing Limit " shall mean $500,000,000, as such amount may be
increased from time to time pursuant to Section 2.12 .
 
" Participating Member State " shall mean each country so described in any EMU
Legislation.
 
" PBGC " shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
 
" Person " shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
 
" Plan " shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code that is maintained for current or former employees, or any
beneficiary thereof, of any Borrower or any ERISA Affiliate.
 
" Pounds Sterling " shall mean lawful money of England.
 
" Price " shall mean, for any Benchmark Bond on any Business Day on which a
Pricing Poll occurs, the dollar price resulting from bid quotes solicited
beginning at 2:00 p.m. (or such other time as may be set by the Administrative
Agent) on such Business Day. If (a) five quotes are received, the Price for such
Benchmark Bond for such day shall be the arithmetic average, as computed by the
Administrative Agent, of the three quotes remaining after the highest and lowest
quotes are excluded, or (b) four quotes are obtained, the Price for such
Benchmark Bond for such day shall be the arithmetic average, as computed by the
Administrative Agent, of the four quotes. The Administrative Agent agrees to
solicit such quotes on each of the two Business Days immediately following a
Notice Date; provided , that upon receipt by the Administrative Agent of written
consent from the relevant Borrower, the Applicable LIBO Rate Interest Margin for
such Borrower will equal the Ceiling and no Pricing Poll shall be required.
 
" Pricing Poll " shall mean the solicitation of bid quotes by the Administrative
Agent on each of the two Business Days immediately following any Notice Date for
the relevant Benchmark Bonds from five Eligible Dealers as selected by the
relevant Borrower.
 
" Qualifying Bank " shall mean any Person (a) which is a bank as defined in
Section 840A of the Income and Corporation Taxes Act 1988 of the United Kingdom
(as such section may be amended from time to time) which, for the purposes of
Section 349 of said Income and Corporation Taxes Act 1988 (as such section may
be amended from time to time), is within the charge to United Kingdom
corporation tax with respect to any interest received by it hereunder and is
beneficially entitled to any payments made to it; (b) which is a Person carrying
on a bona fide banking business who is resident (as such term is defined in an
appropriate double taxation treaty) in a country with which the United Kingdom
has a double taxation treaty giving residents of that country an exemption from
United Kingdom taxation on interest and does not carry on business in the United
Kingdom through a permanent establishment with which the indebtedness under this
Agreement in respect of which interest is paid is effectively connected and in
relation to interest payments made to such person, the Inland Revenue has given
permission to make such interest without deduction of tax; or (c) if such Person
is not funding its Loans to MBNA Europe out of an Applicable Lending Office in
the United Kingdom (or another jurisdiction having an exemption from United
Kingdom income tax by treaty), which will submit a duly completed Form FD13
double tax treaty form to the U.S. Internal Revenue Service (or the comparable
or other applicable form for its jurisdiction to its jurisdiction's tax
authorities) no later than October 15, 2003 seeking exemption from, or reduction
of, United Kingdom income tax on interest payable hereunder by MBNA Europe.
 
" Ratings Review Date " shall mean, with respect to a Borrower, (a) the Closing
Date, (b) each anniversary of the Closing Date and (c) any date after the most
recent date referred to in (a) or (b) above which shall have been designated in
a notice delivered by the Required Lenders to such Borrower not fewer than 90
days prior to such designated date; provided that the Required Lenders shall not
deliver such notice more than once a year.
 
" Ratings Review Letters " shall mean, on any date and with respect to a
Borrower, the letters of each of S&P and Moody's that set forth the ratings of
the Index Debt of such Borrower by such rating agencies, which letters shall not
be dated earlier than 10 days prior to the date of delivery thereof to the
Administrative Agent.
 
" Regulations D, U and X " shall mean, respectively, Regulation D, U and X of
the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
 
" Reportable Event " shall mean any reportable event as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).
 
" Required Lenders " shall mean, at any time, Lenders having Commitments
representing more than 50% in Dollar amount of the Total Commitment or, for
purposes of action taken to accelerate the maturity of Loans to any Borrower
under Article VII, Lenders holding Loans to such Borrower representing more than
50% of the aggregate principal amount of the Loans to such Borrower outstanding.
 
" Requirement of Law " as to any Person shall mean the Organization Documents of
such Person and any law, treaty, rule, regulation, regulatory guideline or
pronouncement or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
" Responsible Officer " of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
 
" Restricted Shares " shall mean, with respect to any Borrower, shares of stock
of or other ownership interests in such Borrower or any Significant Subsidiary
thereof.
 
" Revolving Credit Borrowing " shall mean a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Currency made, converted or
continued on the same date and, in the case of Eurocurrency Revolving Credit
Loans, as to which a single Interest Period is in effect.
 
" Revolving Credit Loan " shall mean a revolving loan made by a Lender to a
Borrower pursuant to Section 2.04. Each Revolving Credit Loan shall be a
Eurocurrency Revolving Credit Loan or an ABR Loan.
 
" Revolving Credit Borrowing Request " shall mean a request made pursuant to
Section 2.04 in the form of Exhibit A-5.
 
" Risk Adjusted Assets " shall mean, on any date, the amount, for MBNA America
Bank and its consolidated Subsidiaries (determined on a consolidated basis) on
such date, of "risk-weighted assets", within the meaning given to such term in
the Capital Adequacy Guidelines for National Banks published by the OCC
(12 C.F.R. Part 3 and Appendices thereto, as in effect on the Closing Date.
 
" S&P " shall mean Standard and Poor's Ratings Services, a Division of The
McGraw-Hill Companies Inc., and its successors.
 
" SEC " shall mean the Securities and Exchange Commission of the United States
of America, or any successor agency charged with the enforcement and
administration of the Securities Act of 1933 and the Securities Exchange Act of
1934, each as amended from time to time.
 
" Securitization " shall mean the transfer or pledge of assets or interests in
assets to a trust, partnership, corporation or other entity, which transfer or
pledge is funded by such entity in whole or in part by the issuance of
instruments or securities that are paid principally from the cash flow derived
from such assets or interests in assets.
 
" Sellers' Retained Interests " shall mean, with respect to a Borrower, the debt
or equity interest held by such Borrower or its Subsidiaries in any trust,
partnership, corporation or other entity to which credit card receivables or
related plan receivables of such Borrower or its Subsidiaries have been
transferred in a Securitization, and, for purposes hereof, the amount of the
Sellers' Retained Interests at any date shall be the amount that would be
reflected on a consolidated balance sheet of such Borrower at such date prepared
in accordance with Applicable Accounting Principles.
 
" Significant Subsidiary " shall mean, with respect to a Borrower, any
Subsidiary of such Borrower which, at the time any determination is being made,
would constitute a "significant subsidiary" of such Borrower as defined in Rule
1-02 of Regulation S-X of the Securities and Exchange Commission, 17 C.F.R.
§ 210.1-02, as in effect on the date hereof.
 
" Spot Mid Swap Rates " shall have the meaning assigned to such term in the
definition of "Asset Swap Spread" in this Section 1.01.
 
" subsidiary " shall mean, with respect to any Person (herein referred to as the
" parent "), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, other than in a fiduciary capacity, or (b)
which is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
 
" Subsidiary " shall mean, with respect to a Borrower, any subsidiary of such
Borrower; provided , however , that any special purpose subsidiary of MBNA
America Bank or any of its subsidiaries organized and operated solely to
facilitate or conduct Securitizations which is not a consolidated subsidiary of
MBNA America Bank or any of its subsidiaries under Applicable Accounting
Principles shall not be deemed to be a Subsidiary hereunder.
 
" Tangible Net Worth " with respect to any Person at any date shall mean all
amounts which would be included as "total equity capital" on a balance sheet of
such Person prepared as of such date in accordance with Applicable Accounting
Principles less the aggregate amount of Intangibles that would be reflected as
assets on such balance sheet.
 
" TARGET Business Day " shall mean any day that is not (a) a Saturday or Sunday,
or (b) any other day on which the Trans-European Real-time Gross Settlement
Operating System (or any successor settlement system) is not operating (as
determined by the Administrative Agent).
 
" Tier 1 Capital " shall mean, on any date, the amount, for MBNA America Bank
and its consolidated Subsidiaries (determined on a consolidated basis) on such
date, of "Tier 1 capital", within the meaning given to such term in the Capital
Adequacy Guidelines for National Banks published by the OCC (12 C.F.R. Part 3
and Appendices thereto, as in effect on the Closing Date.
 
" Tier 1 Capital to Risk Adjusted Assets Ratio " shall mean, on any date, the
ratio of (a) Tier 1 Capital on such date to (b) Risk Adjusted Assets on such
date.
 
" Tier 1 Leverage Ratio " shall mean, on any date, the ratio of (a) Tier 1
Capital on such date to (b) Total Assets on such date.
 
" Total Assets " shall mean, on any date, the amount, for MBNA America Bank and
its consolidated Subsidiaries (determined on a consolidated basis) on such date,
of "adjusted total assets", within the meaning given to such term in the Capital
Adequacy Guidelines for National Banks published by the OCC (12 C.F.R. Part 3
and Appendices thereto, as in effect on the Closing Date.
 
" Total Capital " shall mean, on any date, the amount, for MBNA America Bank and
its consolidated Subsidiaries (determined on a consolidated basis) on such date,
of "total capital", within the meaning given to such term in the Capital
Adequacy Guidelines for National Banks published by the OCC (12 C.F.R. Part 3
and Appendices thereto, as in effect on the Closing Date.
 
" Total Capital to Risk Adjusted Assets Ratio " shall mean, on any date, the
ratio of (a) Total Capital on such date to (b) Risk Adjusted Assets on such
date.
 
" Total Commitment " shall mean at any time the aggregate amount of the
Commitments, as in effect at such time.
 
" Type ", when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, "Rate" shall include the LIBO
Rate, the Alternate Base Rate and any fixed rate.
 
" UK GAAP " shall mean generally accepted accounting principles in England and
Wales as in effect from time to time.
 
" US GAAP " shall mean generally accepted accounting principles in the United
States of America as in effect from time to time.
 
" Withdrawal Liability " shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Terms Generally
 
The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.
 
SECTION 1.03. Accounting Terms
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with Applicable Accounting
Principles consistently applied. In the event that any change in Applicable
Accounting Principles materially affects any provision of this Agreement, the
Administrative Agent, the Lenders and the Borrowers agree that they shall
negotiate in good faith in order to amend the affected provisions in such a way
as will restore the parties to their respective positions prior to such change,
and until such amendment becomes effective the Borrowers' compliance with such
provisions shall be determined on the basis of Applicable Accounting Principles
as in effect immediately before such change in Applicable Accounting Principles
became effective.
 
SECTION 1.04 Classes, Currencies and Types of Loans
 
Loans, Borrowings and Commitments hereunder are distinguished by "Class", by
"Currency" and by "Type". The "Class" of a Loan, Borrowing or Commitment refers
to whether the relevant Loans are Revolving Credit Loans or Competitive Loans.
The "Currency" of a Loan refers to the Currency in which such Loan is
denominated. The "Type" of a Loan refers to whether such Loan is an ABR Loan, a
Eurocurrency Loan or a Fixed Rate Loan, each of which constitutes a Type. Loans
may be identified by one or more of their Class, Currency and Type.
 
SECTION 1.05 EMU


(a) Redenomination of Loans in Pounds Sterling and other Obligations into Euro
Units . If the United Kingdom becomes a Participating Member State, each
obligation under this Agreement of a party to this Agreement which (A) was
originally denominated in Pounds Sterling or (B) would otherwise have been
denominated in Pounds Sterling shall be redenominated into the Euro Unit in
accordance with EMU Legislation and applicable state law; provided , that if and
to the extent that any EMU Legislation provides that amounts denominated in
either the Euro or Pounds Sterling that are payable by crediting an account of
the creditor within England, may be paid by the debtor in either Euro or Pounds
Sterling, each party to this Agreement shall be entitled to pay or repay any
such amounts in either the Euro Unit or Pounds Sterling.
 
(b) Payments .
 
(i) All payments by any Borrower or any Lender of amounts denominated in the
Euro or Pounds Sterling shall be made in freely transferable, cleared funds.
 
(ii) If the United Kingdom becomes a Participating Member State and subject to
Section 1.05(a), all amounts payable by the Administrative Agent to any party
under this Agreement in Pounds Sterling shall instead be paid in the Euro.
 
(iii) The Administrative Agent shall not be liable to any party to this
Agreement in any way whatsoever for any delay, or the consequences of any delay,
in the crediting to any account of any amount denominated in the Euro or Pounds
Sterling, except to the extent such delay or consequences thereof are finally
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful or intentional misconduct of the Administrative Agent.
 
(iv) All references herein to the London interbank market with respect to Pounds
Sterling shall be deemed a reference to the applicable markets and locations
referred to in the definition of "Business Day" in Section 1.01 hereof.
 
(c) Unavailability of Euro . If the Administrative Agent at any time determines
that: (i) the Euro has ceased to be utilized as the basic accounting unit of the
European Community, (ii) for reasons affecting the market in Euros generally,
Euros are not freely traded between banks internationally, or (iii) it is
illegal, impossible or impracticable for payments to be made hereunder in Euros,
then the Administrative Agent may in its discretion, after consultation with the
Borrowers, declare (such declaration to be binding on all the parties hereto)
that any payment made or to be made thereafter which, but for this provision,
would have been payable in Euros shall be made in Dollars and the amount to be
so paid shall be calculated on the basis of the equivalent of the Euro in
Dollars.
 
(d) Basis of Accrual . If the basis of accrual of interest or fees expressed in
this Agreement with respect to Pounds Sterling after the United Kingdom becomes
a Participating Member State shall be inconsistent with any convention or
practice in the interbank market for the offering of deposits denominated in
Pounds Sterling for the basis of accrual of interest or fees in respect of
Pounds Sterling subsequent to the United Kingdom becoming a Participating Member
State, such convention or practice shall replace such expressed basis effective
as of and from the date on which England becomes a Participating Member State;
provided , that if any Loan in Pounds Sterling is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Advance,
at the end of the then current Interest Period.
 
(e) Additional Changes at Administrative Agent's Discretion . This Section and
other provisions of this Agreement relating to Euros and Pounds Sterling shall
be subject to such further changes as the Administrative Agent may from time to
time in its reasonable discretion, after consultation with the Borrowers,
specify to the other parties hereto as necessary or appropriate to reflect any
changeover to or operation of the Euro in Participating Member States.


ARTICLE II
 
THE CREDITS
 
SECTION 2.01. Commitments .
 
(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Credit Loans to any Borrower in Dollars, and to make Eurocurrency
Revolving Credit Loans to MBNA Europe in any Agreed Alternative Currency, at any
time and from time to time on and after the date hereof and until the earlier of
the Maturity Date or the termination of the Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount (as to all
Borrowers) at any time outstanding not to exceed such Lender's Commitment minus
the amount by which the Competitive Loans outstanding at such time shall be
deemed to have used such Commitment pursuant to Section 2.17; provided , however
, that:
 
(i) after giving effect to repayments being made on the same day, at no time
shall the outstanding aggregate principal amount of all Loans exceed the Total
Commitment, calculated in accordance with Section 2.01(b);
 
(ii) at all times the outstanding aggregate principal amount of all Revolving
Credit Loans made by each Lender shall equal the product of (A) the percentage
which its Commitment represents of the Total Commitment times (B) the
outstanding aggregate principal amount of all Revolving Credit Loans made
pursuant to Section 2.04 (plus, if applicable, the amount of any Revolving
Credit Loans which would be outstanding had a Lender not defaulted in its
obligation to make such Loans hereunder);
 
(iii) at no time shall the outstanding aggregate principal amount of all Loans
made to the Parent exceed the Parent Borrowing Limit; and
 
(iv) no Revolving Credit Loan denominated in an Agreed Alternative Currency may
be outstanding as an ABR Loan.
Each Lender's initial Commitment is set forth opposite its respective name in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto. Such Commitments may be terminated, reduced or
increased from time to time pursuant to Sections 2.11, 2.12 and 9.04(b).
 
(b) For purposes of determining whether the amount of any Borrowing, together
with all other Loans then outstanding, would exceed the Total Commitment
(including for all purposes of Section 2.01(a)), the amount of any Loan
outstanding that is denominated in an Agreed Alternative Currency shall be
deemed to be the Dollar Equivalent (determined as of the date of such Borrowing)
of the amount in the Agreed Alternative Currency of such Loan. For purposes of
determining the unused portion of the Commitments under Section 2.11(b) hereof,
the amount of any Loan outstanding that is denominated in an Agreed Alternative
Currency shall be deemed to be the Dollar Equivalent (determined as of the date
of determination of the unused portion of the Commitments) of the amount in the
Agreed Alternative Currency of such Loan.
 
(c) Within the foregoing limits, each Borrower may borrow, pay or prepay and
reborrow hereunder, on and after the Closing Date and prior to the Maturity
Date, subject to the terms, conditions and limitations set forth herein.
 
(d) The Loans of each Type and Currency made by each Lender shall be made and
maintained at such Lender's Applicable Lending Office for Loans of such Type and
Currency.
 
SECTION 2.02. Loans
 
(a) Each Revolving Credit Loan shall be made as part of a Borrowing consisting
of Loans made by the Lenders ratably in accordance with their Commitments;
provided , however , that the failure of any Lender to make any Revolving Credit
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.03. The Revolving Credit Loans or Competitive
Loans comprising any Borrowing denominated in Dollars shall be in an aggregate
principal amount which is an integral multiple of $1,000,000 and not less than
$5,000,000. The Dollar Equivalent of the Revolving Credit Loans or Competitive
Loans comprising any Borrowing denominated in an Agreed Alternative Currency
shall be an aggregate principal amount which is not less than $5,000,000.
 
(b) Each Competitive Borrowing shall be comprised of Eurocurrency Competitive
Loans or Fixed Rate Loans, and each Revolving Credit Borrowing shall be
comprised of Eurocurrency Revolving Credit Loans or ABR Loans, as any Borrower
may request pursuant to Section 2.03 or 2.04, as applicable. Each of MBNA
America Bank and the Parent may request Borrowings only in Dollars, and MBNA
Europe may request Borrowings in Dollars or any Agreed Alternative Currency.
Each Lender may at its option make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time and may be requested and
effective on the same day; provided , however , that no Borrower shall be
entitled to request any Borrowing which, if made, would result in an aggregate
of more than 30 separate Eurocurrency Revolving Credit Loans of any Lender to
all Borrowers being outstanding hereunder at any one time. For purposes of the
foregoing, Loans having different Interest Periods regardless of whether they
commence or end on the same date, shall be considered separate Loans.
 
(c) Subject to Section 2.05 and paragraph (d) below, each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds for account of the relevant Borrower to the
Administrative Agent, at the Administrative Agent's Account for the Currency in
which such Loan is denominated, not later than 12:00 noon Local Time, and the
Administrative Agent shall by 1:00 p.m. Local Time credit or wire transfer the
amounts so received to an account of such Borrower as specified in the relevant
notice of Borrowing or to such other account as such Borrower may designate or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders. Competitive Loans shall be made by the Lender or Lenders
whose Competitive Bids therefor are accepted pursuant to Section 2.03 in the
amounts so accepted and Revolving Credit Loans shall be made by the Lenders pro
rata in accordance with Section 2.17. Unless the Administrative Agent shall have
received notice from a Lender prior to the date (or, in the case of ABR
Borrowings, on the date) of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and such
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such Borrower
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Effective Rate. The
Administrative Agent, after receiving knowledge of such Lender's failure to make
such portion available to the Administrative Agent, shall promptly provide
notice of such to such Borrower. If such Lender shall repay to the
Administrative Agent such corresponding amount with such interest, such amount
shall constitute such Lender's Loan as part of such Borrowing (from the date
such Loan was made by the Administrative Agent on behalf of such Lender to such
Borrower) for purposes of this Agreement.
 
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
 
SECTION 2.03. Competitive Bid Procedure
 
(a) In order to request Competitive Bids, a Borrower shall hand deliver or
telecopy to the Administrative Agent a duly completed Competitive Bid Request in
the form of Exhibit A-1, to be received by the Administrative Agent (i) in the
case of a Eurocurrency Competitive Borrowing in any Currency, or Fixed Rate
Borrowings in any Currency other than Dollars, not later than 11:00 a.m. Local
Time, four Business Days before a proposed Competitive Borrowing and (ii) in the
case of a Fixed Rate Borrowing in Dollars, not later than 10:00 a.m. Local Time,
one Business Day before a proposed Competitive Borrowing. No ABR Loan shall be
requested in, or made pursuant to, a Competitive Bid Request. A Competitive Bid
Request that does not conform substantially to the format of Exhibit A-1 may be
rejected in the Administrative Agent's sole discretion, and the Administrative
Agent shall promptly notify such requesting Borrower of such rejection by
facsimile. Such request shall in each case refer to this Agreement and specify
(A) whether the Borrowing then being requested is to be a Eurocurrency
Competitive Borrowing or a Fixed Rate Borrowing, (B) the Currency and date of
such Borrowing (which shall be a Business Day) and the aggregate principal
amount (in such Currency) thereof which shall be in a minimum principal amount
of $5,000,000 and in an integral multiple of $1,000,000 (or, if such Borrowing
is denominated in an Agreed Alternative Currency, the Dollar Equivalent of such
Borrowing shall be in a minimum principal amount of $5,000,000), and (C) the
Interest Period with respect thereto. Promptly after its receipt of a
Competitive Bid Request that is not rejected as aforesaid, the Administrative
Agent shall invite by telecopier (in the form set forth in Exhibit A-2) the
Lenders to bid, on the terms and conditions of this Agreement, to make
Competitive Loans pursuant to such Competitive Bid Request.
 
(b) Each Lender may, in its sole discretion, make one or more Competitive Bids
to a requesting Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender must be received by the Administrative Agent via
telecopier, in the form of Exhibit A-3, (i) in the case of a Eurocurrency
Competitive Borrowing in any Currency or Fixed Rate Borrowings in any Currency
other than Dollars, not later than 9:30 a.m. Local Time, three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing in Dollars, not later than 9:30 a.m. Local Time, on the day of a
proposed Competitive Borrowing. Multiple Competitive Bids will be accepted by
the Administrative Agent. Competitive Bids that do not conform substantially to
the format of Exhibit A-3 may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, such Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming
Competitive Bid of such rejection as soon as practicable. Each Competitive Bid
shall refer to this Agreement and specify (A) the name of such requesting
Borrower, (B) the principal amount, stated in the requested Currency, which
shall be in a minimum principal amount of $5,000,000 and in an integral multiple
of $1,000,000 (or, if such Borrowing is denominated in an Agreed Alternative
Currency, the Dollar Equivalent of such Borrowing shall be in a minimum
principal amount of $5,000,000), and which may equal the entire principal amount
of the Competitive Borrowing requested by such Borrower of the Competitive Loan
or Loans that the applicable Lender is willing to make to such Borrower, (C) the
Competitive Bid Rate or Rates at which such Lender is prepared to make the
Competitive Loan or Loans and (D) the Interest Period and the last day thereof.
A Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.
 
(c) The Administrative Agent shall promptly (but in no event later than 10:00
a.m. Local Time on the day received) notify a requesting Borrower by telecopier
of all the Competitive Bids made in accordance with paragraph (b) above, the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each Competitive Bid. The Administrative Agent shall send a copy of all
Competitive Bids to such Borrower for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.03.
 
(d) A requesting Borrower may in its sole and absolute discretion, subject only
to the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. Such Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter in the form of Exhibit A-4, whether and to
what extent it has decided to accept or reject any of or all the Competitive
Bids referred to in paragraph (c) above, (i) in the case of a Eurocurrency
Competitive Borrowing in any Currency or Fixed Rate Borrowings in any Currency
other than Dollars, not later than 11:00 a.m. Local Time, three Business Days
before a proposed Competitive Borrowing, and (iii) in the case of a Fixed Rate
Borrowing in Dollars, not later than 11:00 a.m. Local Time, on the day of a
proposed Competitive Borrowing; provided , however , that (A) the failure by
such Borrower to give such notice shall be deemed to be a rejection of all the
Competitive Bids referred to in paragraph (c) above, (B) such Borrower shall not
accept a Competitive Bid made at a particular Competitive Bid Rate if such
Borrower has decided to reject a Competitive Bid made at a lower Competitive Bid
Rate, (C) the aggregate amount of the Competitive Bids accepted by such Borrower
shall not exceed the principal amount specified in the related Competitive Bid
Request, (D) if such Borrower shall accept a Competitive Bid or Competitive Bids
made at a particular Competitive Bid Rate but the amount of such Competitive Bid
or Competitive Bids shall cause the total amount of Competitive Bids to be
accepted by such Borrower to exceed the amount specified in the related
Competitive Bid Request, then such Borrower shall accept a portion of such
Competitive Bid or Competitive Bids in an amount specified in the related
Competitive Bid Request less the amount of all other Competitive Bids accepted
with respect to such related Competitive Bid Request, which acceptance, in the
case of multiple Competitive Bids at such Competitive Bid Rate, shall be made
pro rata in accordance with the amount of each such Competitive Bid at such
Competitive Bid Rate, and (E) except pursuant to clause (D) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000 (or, if such Competitive Loan is denominated in an Agreed Alternative
Currency, the Dollar Equivalent of such Competitive Loan shall be in a minimum
principal amount of $5,000,000); provided further , however , that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (D) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof (or, if such Competitive Loan is
denominated in an Agreed Alternative Currency, the Dollar Equivalent of such
Competitive Loan may be for a minimum of $1,000,000), and in calculating the pro
rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (D) the amounts shall be
rounded to integral multiples of $1,000,000 (or, if such Competitive Bids are
denominated in an Agreed Alternative Currency, to the Dollar Equivalent of
integral multiples of $1,000,000) in a manner which shall be in the discretion
of such Borrower. A notice given by such Borrower pursuant to this paragraph (d)
shall be irrevocable.
 
(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted.
 
(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
requesting Borrower one quarter of an hour earlier than the latest time at which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.
 
(g) All notices required by this Section 2.03 shall be given in accordance with
Section 9.01.
 
SECTION 2.04. Revolving Credit Borrowing Procedure
 
In order to request a Revolving Credit Borrowing, a Borrower shall hand deliver
or telecopy a Revolving Credit Borrowing Request to the Administrative Agent in
the form of Exhibit A-5 (a) in the case of a Eurocurrency Revolving Credit
Borrowing in Dollars, not later than 10:30 a.m. New York time, three Business
Days before a proposed Revolving Credit Borrowing, (b) in the case of a
Eurocurrency Revolving Credit Borrowing by MBNA Europe in an Agreed Alternative
Currency, not later than 10:30 a.m. New York time, four Business Days before a
proposed Revolving Credit Borrowing and (c) in the case of an ABR Borrowing, not
later than 10:00 a.m. New York time, on the day of a proposed Revolving Credit
Borrowing. No Fixed Rate Loan shall be requested or made pursuant to a Revolving
Credit Borrowing Request. Such notice shall be irrevocable and shall in each
case specify (i) whether the Borrowing then being requested is to be a
Eurocurrency Revolving Credit Borrowing or an ABR Borrowing; (ii) the Currency
of such Borrowing; (iii) the date of such Revolving Credit Borrowing (which
shall be a Business Day) and the amount thereof; and (iv) if such Borrowing is
to be a Eurocurrency Revolving Credit Borrowing, the Interest Period with
respect thereto. If no election as to the Type of Revolving Credit Borrowing is
specified in any such notice, then the requested Revolving Credit Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any
Eurocurrency Revolving Credit Borrowing is specified in any such notice, then
such Borrower shall be deemed to have selected an Interest Period of one month's
duration. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.04 and of each Lender's portion of the
requested Borrowing.
 
SECTION 2.05. Conversion and Continuation of Revolving Credit Borrowings
 
A Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 11:00 a.m., New York time, on the
Business Day of such conversion, to convert any Borrowing consisting of
Eurocurrency Revolving Credit Loans denominated in Dollars into a Borrowing
consisting of ABR Loans, (b) not later than 10:30 a.m., New York time, three
Business Days prior to conversion or continuation, to convert any Revolving
Credit Borrowing consisting of ABR Loans into a Borrowing consisting of
Eurocurrency Revolving Credit Loans or to continue, on the last day of the
Interest Period applicable thereto, any Borrowing consisting of Eurocurrency
Revolving Credit Loans for an additional Interest Period and (c) not later than
10:30 a.m., New York time, three Business Days prior to conversion, to convert
the Interest Period with respect to any Borrowing consisting of Eurocurrency
Revolving Credit Loans to another permissible Interest Period, subject in each
case to the following:
 
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
 
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be an integral multiple of $1,000,000 and not less
than $5,000,000 (or, if such Borrowing is denominated in an Agreed Alternative
Currency, the Dollar Equivalent of such Borrowing shall be not less than
$5,000,000);
 
(iii) accrued interest on a Loan (or portion thereof) being converted shall be
paid by such Borrower at the time of conversion;
 
(iv) if any Borrowing consisting of Eurocurrency Revolving Credit Loans is
converted at a time other than the end of the Interest Period applicable
thereto, such Borrower shall pay, upon demand, any amounts due to the Lenders
pursuant to Section 2.16 as a result of such conversion;
 
(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Borrowing consisting of
Eurocurrency Revolving Credit Loans;
 
(vi) any portion of a Borrowing consisting of Eurocurrency Revolving Credit
Loans denominated in Dollars which cannot be continued as such by reason of
clause (v) above shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into a Revolving Credit Borrowing consisting
of ABR Loans;
 
(vii) any converted or continued Borrowing shall be converted or continued in
the same Currency; and
 
(viii) at any time when there shall have occurred and be continuing any Default,
no Borrowing may be converted into or continued as a Eurocurrency Revolving
Credit Borrowing, except for Borrowings denominated in Agreed Alternative
Currencies having an Interest Period not exceeding one month's duration.
 
Each notice pursuant to this Section 2.05 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Revolving
Credit Borrowing that such Borrower requests be converted or continued, (B)
whether such Borrowing is to be converted to or continued as a Borrowing
consisting of Eurocurrency Revolving Credit Loans or ABR Loans, (C) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (D) if such Borrowing is to be converted to or continued as a
Borrowing consisting of Eurocurrency Revolving Credit Loans, the Interest Period
with respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Borrowing consisting of
Eurocurrency Revolving Credit Loans, such Borrower shall be deemed to have
selected an Interest Period of one month's duration. The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section 2.05 and
of each Lender's portion of any converted or continued Borrowing. If such
Borrower shall not have given notice in accordance with this Section 2.05 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.05 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
into a new Interest Period as an ABR Borrowing, provided that if such Borrowing
consists of Eurocurrency Revolving Credit Loans denominated in an Agreed
Alternative Currency then such Borrowing shall automatically be continued as a
Borrowing consisting of Eurocurrency Revolving Credit Loans having an Interest
Period equal to the lesser of (A) the duration of the immediately preceding
Interest Period of the Borrowing to be continued and (B) one month's duration.
 
SECTION 2.06. Fees .
 
(a) The Borrowers agree to pay to the Administrative Agent for account of each
Lender, on each March 31, June 30, September 30 and December 31 and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
facility fee (a " Facility Fee "), at a rate per annum equal to the Applicable
Facility Fee Percentage for MBNA America Bank from time to time in effect on the
average daily amount of the Commitment of such Lender, whether used or unused,
during the preceding quarter (or other period commencing on the Closing Date or
ending with the Maturity Date or any date on which the Commitment of such Lender
shall be terminated); provided that, notwithstanding the foregoing, for the
portion of the Facility Fee payable on the Commitments, whether used or unused,
available to the Parent, the Applicable Facility Fee Percentage for such portion
shall be based on the Index Debt rating of the Parent. All Facility Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days. The Facility Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the earlier of the Maturity Date and
the date of termination of the Commitment of such Lender as provided herein.
 
(b) The Borrowers agree to pay the Administrative Agent, for its own account,
administrative agent and administrative fees (the " Administrative Agent Fees ")
at the times and in the amounts agreed upon in the letter agreement dated July
11, 2003 between the Borrowers and the Administrative Agent.
 
(c) All Fees shall be paid on the dates due in Dollars and in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders. Once paid, none of the Fees shall be refundable.
 
SECTION 2.07. Repayment of Loans; Evidence of Debt .
 
(a) The outstanding principal balance of each Competitive Loan shall be payable
on the last day of the Interest Period applicable to such Loan, and the
outstanding principal balance of each Revolving Credit Loan shall be payable on
the Maturity Date. Each Competitive Loan and each Revolving Credit Loan shall
bear interest from and including the date of the Borrowing of which such Loan is
part on the outstanding principal balance thereof, as set forth in Section 2.08.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Currency and Type of each
Loan made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower and each Lender's share
thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided , however , that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of each
Borrower to repay the Loans made to such Borrower in accordance with their
terms.
 
SECTION 2.08. Interest on Loans .
 
(a) Subject to the provisions of Section 2.09, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to (i)
in the case of each Eurocurrency Revolving Credit Loan, (a) the LIBO Rate for
the Interest Period in effect for such Borrowing plus (b) the Applicable LIBO
Rate Interest Margin applicable to Eurocurrency Revolving Credit Loans from time
to time in effect and (ii) in the case of each Eurocurrency Competitive Loan,
(a) the LIBO Rate for the Interest Period in effect for such Borrowing plus (b)
the Margin (which may be negative) offered by the Lender making such Loan and
accepted by the Borrower pursuant to Section 2.03. Interest on each Eurocurrency
Borrowing shall be payable on each applicable Interest Payment Date except as
otherwise provided in this Agreement. The LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. The Administrative Agent shall promptly advise the Borrowers and each
Lender of such determination.
 
(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to (i) the Alternate Base Rate plus (ii) the
Applicable ABR Interest Margin. Interest on each ABR Borrowing shall be payable
on each applicable Interest Payment Date except as otherwise provided in this
Agreement. The Alternate Base Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. The
Administrative Agent shall promptly advise the Borrowers and each Lender of such
determination.
 
(c) Subject to the provisions of Section 2.09, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03. Interest on each Fixed Rate Loan shall be payable in arrears on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.
 
(d) The Administrative Agent will deliver promptly, and in no event later than
the end of the day two Business Days after any Notice Date, a notice to the
appropriate Borrower and each Lender setting forth the Prices from each Eligible
Dealer that were used in determining the Asset Swap Spreads, the two daily Asset
Swap Spreads, the Average Asset Swap Spread, the Spot Mid Swap Rates (if
applicable) and the Applicable LIBO Rate Interest Margin (in the form of Exhibit
A-6 hereto) or the Applicable Base Rate Interest Margin applicable to the
relevant Loan for the relevant Interest Period.
 
SECTION 2.09. Default Interest
 
If a Borrower shall default in the payment of the principal of or interest on
any Loan or any other amount becoming due hereunder, whether at scheduled
maturity, by notice of prepayment, acceleration or otherwise, such Borrower
shall on demand from time to time from the Administrative Agent pay interest, to
the extent permitted by law, on such defaulted amount up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days) equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in Section 2.08 and (ii) in
the case of interest on any Loan or any other amount, 2% plus the rate
applicable to Loans comprising ABR Borrowings as provided in Section 2.08(b) .


SECTION 2.10. Alternate Rate of Interest
 
In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing the
Administrative Agent shall have reasonably determined that the relevant deposits
in the principal amounts or relevant Currencies of the Eurocurrency Loans
comprising such Borrowing are not generally available in the London interbank
market, or that the rates at which such deposits are being offered will not
adequately and fairly reflect the cost to the Required Lenders of making or
maintaining their Eurocurrency Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the LIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or telecopied
notice of such determination to the Borrowers and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (a) any request by any Borrower for a Eurocurrency Competitive
Borrowing pursuant to Section 2.03 shall be of no force and effect and shall be
denied by the Administrative Agent and (b) any request by any Borrower for a
Eurocurrency Revolving Credit Borrowing pursuant to Section 2.04 shall be deemed
to be a request for an ABR Borrowing; provided , however , that any request for
such a Eurocurrency Revolving Credit Borrowing may be revoked by the requesting
Borrower, as soon as is practicable after receiving the aforementioned notice
from the Administrative Agent but in any event prior to the requested borrowing
date. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.
 
SECTION 2.11. Termination, Reduction and Extension of Commitments .
 
(a) The Commitments shall be automatically and permanently terminated on the
Maturity Date.
 
(b) Upon at least three Business Days' prior irrevocable written or telecopied
notice to the Administrative Agent (which shall promptly notify each Lender
thereof), the Borrowers, acting jointly, may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided , however , that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $1,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made which would reduce the Total Commitment to an amount less than the
aggregate outstanding principal amount of the Competitive Loans and the
Revolving Credit Loans.
 
(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrowers shall
pay to the Administrative Agent for the account of the Lenders, on the date of
each termination or reduction, the Facility Fees on the amount of the
Commitments so terminated or reduced accrued through the date of such
termination or reduction.
 
(d) Notwithstanding anything to the contrary in Section 2.17, the Borrowers,
acting jointly, shall have the right at any time or from time to time, so long
as no Default has occurred and is continuing, (i) to terminate the Commitment of
a Lender or (ii) to partially reduce the Commitment of a Lender; provided that
(A) immediately after giving effect to any such termination or partial
reduction, the Total Commitment shall not be less than $2,000,000,000 at any
time, (B) immediately after giving effect to any such termination or partial
reduction, no Lender shall hold a Commitment in an aggregate amount exceeding
20% of the aggregate amount of Commitments, (C) the Borrowers shall give the
Administrative Agent and the Lenders at least 30 days' prior written notice of
each such termination or partial reduction and (D) each such partial reduction
of a Lender's Commitment shall be in an integral multiple of $1,000,000 and not
less than $10,000,000. On the effective date of such termination or partial
reduction, the Borrowers shall pay to the Administrative Agent, for the account
of such Lender, in immediately available funds, an amount equal to (in the case
of a termination) the aggregate outstanding principal of and interest on its
Loans, or (in the case of a partial reduction) the aggregate outstanding
principal of and interest on the amount by which the Loans are so reduced, and
any and all other amounts owing to such Lender hereunder. Without prejudice to
the survival of any of the agreements of the Borrowers hereunder, the agreements
of the Borrowers contained in Sections 2.14, 2.20, 2.22, 9.05 and 9.16 (without
duplication of any payments made to a Lender whose Commitment has been
terminated by the Borrowers pursuant to this Section 2.11(d)) shall survive for
the benefit of each Lender under this Section 2.11(d) with respect to the time
prior to such termination.


(e) Extension of Commitments .
 
(i) The Borrowers may request, in a notice given as herein provided to the
Administrative Agent and each of the Lenders at any time prior to the Maturity
Date then in effect (the " Existing Maturity Date ") ( provided , that the
Borrowers may make only one such request in any calendar year), that the
Existing Maturity Date be extended for an additional one year, which notice
shall specify a date (which shall be not fewer than 60 and not more than 90 days
after the date of such notice) as of which the requested extension is to be
effective (the " Effective Date "), and the new Maturity Date (which shall be
the date one year after the Existing Maturity Date) to be in effect following
such extension (the " Requested Maturity Date "). Each Lender, acting in its
sole discretion, shall, not later than a date 30 days prior to the Effective
Date, notify the Borrowers and the Administrative Agent of its election to
extend or not to extend the Existing Maturity Date with respect to its
Commitment. Any Lender which shall not timely notify the Borrowers and the
Administrative Agent of its election to extend the Existing Maturity Date shall
be deemed to have elected not to extend the Existing Maturity Date with respect
to its Commitment (any Lender who timely notifies the Borrowers and the
Administrative Agent of an election not to extend its Commitment and any Lender
so deemed to have elected not to extend its Commitment being referred to as a "
Terminating Lender "). The election of any Lender to agree to such extension
shall not obligate any other Lender to agree.
 
(ii) If and only if Lenders holding Commitments that aggregate at least 66-2/3%
of the aggregate amount of the Commitments on the Effective Date (including
Commitments of all Terminating Lenders on such date) shall have agreed to extend
the Existing Maturity Date, then, effective as of the Effective Date, (A) the
Commitments of the Lenders other than Terminating Lenders (the " Continuing
Lenders ") shall, subject to the other provisions of this Agreement, be extended
to the Requested Maturity Date specified in the notice from the Borrowers, and
as to such Lenders the term "Maturity Date" as used herein shall on and after
the Effective Date mean such Requested Maturity Date; provided that if such date
is not a Business Day, then such Requested Maturity Date shall be the next
preceding Business Day and (B) the Commitments of the Terminating Lenders shall
continue until the Existing Maturity Date, and shall then terminate, and as to
the Terminating Lenders, the term "Maturity Date", as used herein, shall
continue to mean such Existing Maturity Date; provided , however , that
notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless:
 
(A) no Default shall have occurred and be continuing on the date of the notice
requesting such extension or on the Effective Date; and
 
(B) each of the representations and warranties set forth in Article III (except
the representations set forth in Section 3.05(b) or 3.14) shall be true and
correct in all material respects on and as of each of the date of the notice
requesting such extension and the Effective Date with the same effect as though
made on and as of each date, except to the extent such representations and
warranties expressly relate to an earlier date.
 
(f) In the event that the Existing Maturity Date shall have been extended for
the Continuing Lenders in accordance with Section 2.11(e) and, in connection
with such extension, there are Terminating Lenders, the Borrowers may, at their
own expense, require any Terminating Lender to transfer and assign in whole or
in part, without recourse (in accordance with Section 9.04) all or part of its
interests, rights and obligations under this Agreement to an assignee (which
assignee may be another Lender, if another Lender accepts such assignment) that
shall assume such assigned obligations and that shall agree that its Commitment
will expire on the Maturity Date in effect for Continuing Lenders pursuant to
Section 2.11(e); provided , however , that (i) the Borrowers shall have received
a written consent of the Administrative Agent in the case of an assignee that is
not a Lender, which consent shall not unreasonably be withheld, and (ii) the
assigning Lender shall have received from the applicable Borrower(s) or such
assignee full payment in immediately available funds of the principal of and
interest accrued to the date of such payment on the Loans made by it hereunder
to such Borrower(s) to the extent that such Loans are subject to such assignment
and all other amounts owed to it hereunder. Any such assignee's initial Maturity
Date shall be the Maturity Date in effect at the time of such assignment for the
Continuing Lenders. The Borrowers shall not have any right to require a Lender
to assign any part of its interests, rights and obligations under this Agreement
pursuant to this paragraph (f) unless they have notified such Lender of their
intention to require the assignment thereof at least ten days prior to the
proposed assignment date.
 
SECTION 2.12. Increases in Commitments .
 
(a) The Borrowers, acting jointly, shall have the right at any time to increase
the Total Commitment to an amount not to exceed $3,000,000,000 by causing one or
more banks or other financial institutions, which may include any Lender already
party to this Agreement, to become a "Lender" party to this Agreement or (in the
case of any Lender already party to this Agreement) to increase the amount of
such Lender's Commitment; provided that (i) the addition of any bank or other
financial institution to this Agreement that is not already a Lender shall be
subject to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and (ii) the Commitment of any bank or other
financial institution becoming a "Lender" party to this Agreement, and any
increase in the amount of the Commitment of any Lender already party to this
Agreement, shall be in an amount equal to an integral multiple of $1,000,000 and
not less than $10,000,000.
 
(b) Any increase in the Total Commitment pursuant to Section 2.12(a) shall be
effective only upon the execution and delivery to the Borrowers and the
Administrative Agent of a commitment increase letter in substantially the form
of Exhibit D hereto (a " Commitment Increase Letter "), which Commitment
Increase Letter shall be delivered to the Administrative Agent not less than
five Business Days prior to the Commitment Increase Date and shall specify
(i) the amount of the Commitment of any bank or other financial institution
becoming a "Lender" party to this Agreement or of any increase in the amount of
the Commitment of any Lender already party to this Agreement, (ii) the date such
increase is to become effective (the " Commitment Increase Date ") and (iii) the
amount, subject to Section 2.12(c)(v), by which the Borrowers propose to
increase the Parent Borrowing Limit.
 
(c) Any increase in the Total Commitment pursuant to this Section 2.12 shall not
be effective unless:
 
(i) no Default shall have occurred and be continuing on the Commitment Increase
Date;
 
(ii) each of the representations and warranties made by the Borrowers in Article
III shall be true and correct in all material respects on and as of the
Commitment Increase Date with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date);
 
(iii) no notice of a Revolving Credit Borrowing affected by such increase in the
Total Commitment shall have been given, in each case, on and as of such
Commitment Increase Date;
 
(iv) such increase in the Total Commitment does not cause any Lender to hold a
Commitment in an aggregate amount exceeding 20% of the Total Commitment;
 
(v) immediately after giving effect to such increase, the Parent Borrowing Limit
shall have been increased by no more than its proportionate amount; and
 
(vi) the Administrative Agent shall have received each of (A) a certificate of
the corporate secretary or assistant secretary of each of the Borrowers as to
the taking of any corporate action necessary in connection with such increase
and evidence of incumbency, including specimen signatures, of officers and
(B) if requested by the Administrative Agent or the Required Lenders, an opinion
or opinions of counsel to the Borrowers as to their corporate power and
authority to borrow hereunder after giving effect to such increase and such
other matters relating thereto as the Administrative Agent and its counsel may
reasonably request.
 
Each notice requesting an increase in the Total Commitment pursuant to this
Section 2.12 shall constitute a certification to the effect set forth in clauses
(i) and (ii) of the preceding sentence.
 
(d) No Lender shall at any time be required to agree to a request of the
Borrowers to increase its Commitment or obligations hereunder.
 
SECTION 2.13. Prepayment .
 
(a) Each Borrower shall have the right at any time and from time to time to
prepay any Revolving Credit Borrowing made by such Borrower, in whole or in
part, upon giving written or telecopied notice (or telephonic notice promptly
confirmed by written or telecopied notice) to the Administrative Agent (which
shall promptly notify each Lender thereof): (i) before 10:30 a.m., New York
time, three Business Days prior to prepayment, in the case of Eurocurrency
Revolving Credit Loans; and (ii) before 10:00 a.m., New York time, one Business
Day prior to prepayment in the case of ABR Loans; provided , however , that each
partial prepayment shall be in an amount which is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if such prepayment is with respect
to a Borrowing denominated in an Agreed Alternative Currency, the Dollar
Equivalent of such prepayment shall be not less than $5,000,000). The Borrowers
shall not have the right to prepay any Competitive Borrowing without the consent
of the relevant Lender.
 
(b) On the date of any termination or reduction of the Commitments pursuant to
Section 2.11, the Borrowers shall pay or prepay so much of the Revolving Credit
Borrowings as shall be necessary in order that the aggregate principal amount of
the Competitive Loans and Revolving Credit Loans outstanding will not exceed the
Total Commitment after giving effect to such termination or reduction.
 
(c) Each notice of prepayment shall specify the prepayment date (which shall be
a Business Day), principal amount, Type, Currency and Class of each Borrowing
(or portion thereof) to be prepaid and the identity of the applicable Borrower,
shall be irrevocable and shall commit such applicable Borrower to prepay such
Borrowing (or portion thereof) by the amount stated therein on the date stated
therein. All prepayments under this Section 2.13 shall be subject to Section
2.16 but otherwise without premium or penalty. All prepayments under this
Section 2.13 shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment.
 
(d) Currency Valuation . On each Currency Valuation Date (as defined below), the
Administrative Agent shall determine the sum of the aggregate outstanding
principal amount of all Loans denominated in Agreed Alternative Currencies. For
purposes of this determination, the outstanding principal amount of any Loan
that is denominated in any Agreed Alternative Currency shall be deemed to be the
Dollar Equivalent of the amount in the Agreed Alternative Currency of such Loan,
determined as of such Currency Valuation Date. Upon making such determination,
the Administrative Agent shall promptly notify the Lenders and MBNA Europe
thereof. If, on the date of such determination, the aggregate outstanding
principal amount of all Loans exceeds 105% of the Total Commitment as then in
effect, the Borrowers shall, if requested by any Lender (through the
Administrative Agent), prepay outstanding Loans (ratably in accordance with the
then outstanding aggregate principal amounts thereof) in such amounts as shall
be necessary so that after giving effect thereto the aggregate outstanding
principal amount of all Loans (determined as aforesaid) does not exceed the
Total Commitment. Any such payment shall be accompanied by accrued interest
thereon as provided in Section 2.08 and by any amounts payable under Section
2.16.
 
For purposes of this Section 2.13(d), " Currency Valuation Date " means, for any
Borrowing of Loans denominated in Agreed Alternative Currencies, (i) with
respect to each Interest Period having an initial duration of three months or
less, the last day of such Interest Period and (ii) with respect to each
Interest Period having an initial duration of more than three months, each date
which occurs at intervals of three months after the first day of such Interest
Period (or, if any such date is not a Business Day, the immediately preceding
Business Day).
 
SECTION 2.14. Reserve Requirements; Change in Circumstances .
 
(a) If any Lender shall give notice to the Administrative Agent and the
Borrowers at any time to the effect that Eurocurrency Reserve Requirements are,
or are scheduled to become, effective and that such Lender is or will be
generally subject to such Eurocurrency Reserve Requirements as a result of which
such Lender will incur additional costs, then such Lender shall, for each day
from the later of the date of such notice and the date on which such
Eurocurrency Reserve Requirements become effective, be entitled to additional
interest on each Eurocurrency Loan made by it to any Borrower (other than MBNA
Europe) at a rate per annum determined for such day (rounded upward to the
nearest 100 th of 1%) equal to the remainder obtained by subtracting (i) the
LIBO Rate for such Eurocurrency Loan from (ii) the rate obtained by dividing
such LIBO Rate by a percentage equal to 100% minus the then-applicable
Eurocurrency Reserve Requirements. Such additional interest will be payable in
arrears by such Borrower to the Administrative Agent, for the account of such
Lender, on each Interest Payment Date relating to such Eurocurrency Loan and on
any other date when interest is required to be paid hereunder with respect to
such Loan. Any Lender which gives a notice under this paragraph (a) shall
promptly withdraw such notice (by written notice of withdrawal given to the
Administrative Agent and such Borrower) in the event Eurocurrency Reserve
Requirements cease to apply to it or the circumstances giving rise to such
notice otherwise cease to exist.
 
(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law, rule or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (including the introduction of, changeover to or operation of the
Euro in a Participating Member State) shall result in the imposition,
modification or applicability of any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except for any such reserve requirement which is
included in Eurocurrency Reserve Requirements covered by paragraph (a) of this
Section), or shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurocurrency Loan or Fixed Rate Loan or any Fees
or other amounts payable hereunder (other than changes in respect of taxes
imposed on the overall net income of such Lender), or shall result in the
imposition on any Lender or any applicable interbank market of any other
condition affecting this Agreement, such Lender's Commitment or any Eurocurrency
Loan or Fixed Rate Loan made by such Lender, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurocurrency Loan or Fixed Rate Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder with respect to Eurocurrency
Loans or Fixed Rate Loans (whether of principal, interest or otherwise) by an
amount deemed by such Lender to be material, then such additional amount or
amounts as will compensate such Lender for such additional costs or reduction
will be paid by each applicable Borrower to such Lender upon demand.
Notwithstanding the foregoing, no Lender shall be entitled to request
compensation under this paragraph with respect to any Competitive Loan if the
change giving rise to such request was applicable to such Lender at the time of
submission of the Competitive Bid pursuant to which such Competitive Loan was
made.
 
(c) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation or guideline regarding capital adequacy, or any
change in any of the foregoing or in the interpretation or administration of any
of the foregoing by any Governmental Authority charged with the interpretation
or administration thereof, or compliance by any Lender (or any lending office of
such Lender) or any Lender's holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) made or
promulgated after the date hereof by any such Governmental Authority (including
in connection with the Euro and EMU) has or would have the effect of reducing
the rate of return on such Lender's capital or on the capital of such Lender's
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to any Borrower pursuant hereto to a level below that which such
Lender or such Lender's holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
such Borrower shall pay to such Lender upon such Lender's request such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered, using such method of
calculation as is used by such Lender with respect to similarly situated
borrowers.
 
(d) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.14, it shall promptly notify the relevant Borrower, through the
Administrative Agent, of the event by reason of which it has become so entitled.
A certificate of a Lender, delivered through the Administrative Agent, setting
forth such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (b) or (c) above, as the case may be, and, in reasonable
detail, the method by which such amount or amounts shall have been determined,
shall be delivered to such Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay each Lender the amount shown as due on any such
certificate delivered by it within 10 days after the receipt of the same.
 
(e) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender's right to demand compensation with respect to such period or any other
period; provided that such demand occurs within 90 days after such Lender has
notified the relevant Borrower of any event, which notification shall have
occurred within 90 days of the date on which it first knows (or in the exercise
of reasonable diligence should have known) of such event that will give rise to
a compensation claim. The protection of this Section shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.
 
SECTION 2.15. Change in Legality; Agreed Alternative Currencies .
 
(a) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurocurrency Loan in any Currency or to
give effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan in any Currency, then, by written notice to each affected
Borrower and to the Administrative Agent, such Lender may:
 
(i) declare that Eurocurrency Loans in such Currency will not thereafter be made
by such Lender hereunder, whereupon such Lender shall not submit a Competitive
Bid in response to a request for Eurocurrency Competitive Loans in such Currency
and any request by a Borrower for a Eurocurrency Revolving Credit Borrowing
shall be treated in accordance with the provisions of Section 2.15(d), unless
such declaration shall be subsequently withdrawn; and
 
(ii) require that all outstanding Eurocurrency Loans in such Currency made by it
shall be repaid (except that if such Eurocurrency Loan is denominated in
Dollars, such Loan shall be converted automatically to an ABR Loan in Dollars as
of the effective date of such notice as provided in paragraph (b) below).
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans.
 
(b) For purposes of this Section 2.15, a notice to an affected Borrower by any
Lender shall be effective as to each Eurocurrency Loan made to such Borrower, if
lawful, on the last day of the Interest Period currently applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by such Borrower.
 
(c) Notwithstanding any other provision of this Agreement, if with respect to
any Loan to MBNA Europe, the Required Lenders determine, which determination
shall be conclusive, and notify the Administrative Agent that such event shall
require one or more Lenders to perform obligations that have become incapable of
performance or the performance of which is fundamentally different in character
than the nature of performance contemplated at the time of the execution and
delivery of this Agreement, then no Lender shall thereafter be obligated to make
any Loan available in an Agreed Alternative Currency included in or converted
into the Euro.
 
(d) In the event any Lender shall exercise its rights under Section 2.15(a) with
respect to Eurocurrency Loans in Dollars, then, unless and until such Lender
gives notice as provided below that the circumstances specified in this
Section that gave rise to such declaration no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist), all Loans that
would otherwise be made by such Lender as Eurocurrency Loans in Dollars shall be
made instead as ABR Loans. In the event any Lender shall exercise its rights
under Section 2.15(a) with respect to Loans denominated in any Agreed
Alternative Currency, then, unless and until such Lender gives notice as
provided below that the circumstances specified in this Section that gave rise
to such declaration no longer exist (which such Lender agrees to do promptly
upon such circumstances ceasing to exist), all Loans that would otherwise be
made by such Lender as Eurocurrency Loans in such Agreed Alternative Currency
shall, except as provided in the immediately preceding sentence, be made instead
as Eurocurrency Loans denominated in Dollars.
 
SECTION 2.16. Indemnity
 
Each Borrower shall indemnify each Lender against any loss or expense which such
Lender may sustain or incur as a consequence of (a) any failure by such Borrower
to fulfill on the date of any Borrowing by such Borrower hereunder the
applicable conditions set forth in Article IV, (b) any failure by such Borrower
to borrow or to convert or continue any Loan hereunder after irrevocable notice
of such Borrowing, conversion or continuation has been given pursuant to Section
2.03, 2.04 or 2.05, (c) any payment, prepayment or conversion of a Eurocurrency
Loan or Fixed Rate Loan made to such Borrower required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period applicable thereto, (d) any default in payment or
prepayment of the principal amount of any Loan made to such Borrower or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether at scheduled maturity, by acceleration, irrevocable notice
of prepayment or otherwise), or (e) any transfer or assignment pursuant to
Section 2.11(e) or 2.21(b), including, in each such case, any loss or reasonable
expense sustained or incurred or to be sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain such Loan
or any part thereof as a Eurocurrency Loan or Fixed Rate Loan. Such loss or
expense shall exclude any loss of margin hereunder, but shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted or not
borrowed, converted or continued or transferred or assigned (assumed to be the
LIBO Rate or, in the case of a Fixed Rate Loan, the fixed rate of interest
applicable thereto) for the period from the date of such payment, prepayment or
conversion or failure to borrow, convert or continue or transfer or assignment
to the last day of the Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the Interest Period for such Loan which
would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted or continued or
not borrowed, converted or continued for such period or Interest Period, as the
case may be. A certificate of any Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section and, in
reasonable detail, the method by which such amount or amounts shall have been
determined, shall be delivered to such Borrower and shall be conclusive absent
manifest error.
 
SECTION 2.17. Pro Rata Treatment .
 
(a) Except as required under Sections 2.11(d) and 2.15, each Revolving Credit
Borrowing, each payment or prepayment of principal of any Revolving Credit
Borrowing, each payment of interest on the Revolving Credit Loans, each payment
of Facility Fees, each reduction of the Commitments and each conversion or
continuation of any Borrowing with a Revolving Credit Borrowing of any Type,
shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Credit Loans). Except as otherwise provided in Section
2.15(d), Eurocurrency Loans denominated in the same Currency and having the same
Interest Period shall be allocated among the Lenders pro rata according to the
amounts of their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Revolving Credit Loans).
 
(b) Each payment of principal of any Competitive Borrowing shall be allocated
pro rata among the Lenders participating in such Borrowing in accordance with
the respective principal amounts of their outstanding Competitive Loans
comprising such Borrowing. Each payment of interest on any Competitive Borrowing
shall be allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the available Commitments of the Lenders at any time, each
outstanding Competitive Borrowing shall be deemed to have utilized the
Commitments of the Lenders (including those Lenders which shall not have made
Loans as part of such Competitive Borrowing) pro rata in accordance with such
respective Commitments.
 
(c) Each Lender agrees that in computing such Lender's portion of any Borrowing
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender's percentage of such Borrowing to the next higher or lower whole
Dollar amount.
 
SECTION 2.18. Sharing of Setoffs
 
Each Lender agrees that if it shall, through the exercise of a right of banker's
lien, setoff or counterclaim against a Borrower, including, but not limited to,
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means (except pursuant to Section 2.11(e), 2.21(b)
or 9.04), obtain payment (voluntary or involuntary) in respect of any Revolving
Credit Loan or Loans made to such Borrower as a result of which the unpaid
principal portion of its Revolving Credit Loans made to such Borrower shall be
proportionately less than the unpaid principal portion of the Revolving Credit
Loans made to such Borrower of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Revolving Credit Loans made to such Borrower of such other Lender, so that the
aggregate unpaid principal amount of the Revolving Credit Loans made to such
Borrower and participations in such Revolving Credit Loans held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
Revolving Credit Loans made to such Borrower then outstanding as the principal
amount prior to such exercise of banker's lien, setoff or counterclaim or other
event of its Revolving Credit Loans made to such Borrower was to the principal
amount of all Revolving Credit Loans made to such Borrower outstanding prior to
such exercise of banker's lien, setoff or counterclaim or other event; provided
, however , that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Revolving Credit Loan made to such Borrower and deemed to have been so purchased
may exercise any and all rights of banker's lien, setoff or counterclaim with
respect to any and all moneys owing by such Borrower to such Lender by reason
thereof as fully as if such Lender had made a Revolving Credit Loan directly to
such Borrower in the amount of such participation.
 
SECTION 2.19. Payments .
 
(a) Except to the extent otherwise provided herein, each Borrower shall make all
payments (including principal of and interest on any Loan, any Fees and all
other amounts to be paid by such Borrower) hereunder and under any other Loan
Document in the Currency in which such Loan or other amount is denominated, in
immediately available funds, without deduction, set-off or counterclaim, to the
Administrative Agent at the Administrative Agent's Account for the Currency in
which such Loan or other amount is denominated, not later than 12:00 (noon)
Local Time on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). All amounts owing under this Agreement (other than
principal of and interest on Loans denominated in an Agreed Alternative
Currency) are denominated and payable in Dollars.
 
(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
 
(c) Each payment received by the Administrative Agent under this Agreement or
any other Loan Document for account of any Lender shall be paid by the
Administrative Agent promptly to such Lender, in like Currency and immediately
available funds, for account of such Lender's Applicable Lending Office for the
Loan or other obligation in respect of which such payment is made.
 
SECTION 2.20. Taxes .
 
(a) Any and all payments by each Borrower hereunder shall be made, in accordance
with Section 2.19, free and clear of and without deduction or liability for any
and all current or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on the Administrative Agent or any Lender (or any transferee or assignee
thereof, including a participation holder (any such entity a " Transferee ")) as
a result of a present, former or future connection between the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein and the Administrative Agent or the Lender
or Transferee (other than a connection resulting from or attributable to such
Administrative Agent or Lender or Transferee having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Documents) (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, " Taxes "). If a Borrower shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender (or any
Transferee) or the Administrative Agent, or any Lender, Transferee or the
Administrative Agent shall be required to pay such Taxes, (i) the sum payable
shall be increased by the amount (an " additional amount ") necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.20) such Lender (or Transferee) or
the Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b) In addition, each Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (" Other Taxes ").
 
(c) Each Borrower will indemnify each Lender (or Transferee), unless such Lender
(or Transferee) has notified each Borrower that it has elected at its sole
option to waive its right to such indemnity in such instance, and the
Administrative Agent on an after-tax basis for the full amount of Taxes and
Other Taxes paid by such Lender (or Transferee) or the Administrative Agent, as
the case may be, and any liability (including penalties, interest and expenses
(including reasonable attorney's fees and expenses)) arising therefrom or with
respect thereto (except in the case of gross negligence or willful misconduct of
such Lender (or Transferee) or the Administrative Agent), whether or not such
Taxes or Other Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by a Lender (or Transferee), or the Administrative Agent,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.
 
(d) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax as to which such Borrower has made an indemnification payment
hereunder, the relevant Lender (or Transferee) (if it has been indemnified
hereunder in respect of such Tax), or the Administrative Agent, as applicable,
shall cooperate with such Borrower in challenging such Tax in such Borrower's
name at such Borrower's expense if requested by such Borrower. If a Lender (or
Transferee) or the Administrative Agent shall become aware that it is entitled
to claim a refund from a Governmental Authority in respect of Taxes or Other
Taxes as to which it has been indemnified by a Borrower, or with respect to
which a Borrower has paid additional amounts, pursuant to this Section 2.20, it
shall promptly notify such Borrower of the availability of such refund claim and
shall, within 30 days after receipt of a request by such Borrower, make a claim
to such Governmental Authority for such refund at such Borrower's expense. If a
Lender (or Transferee) or the Administrative Agent receives a refund (including
pursuant to a claim for refund made pursuant to the preceding sentence) in
respect of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.20, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Lender (or Transferee) or the
Administrative Agent and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided , however
, that such Borrower, upon the request of such Lender (or Transferee) or the
Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender (or Transferee) or
the Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund to such Governmental
Authority.
 
(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by a Borrower to the relevant Governmental Authority, such Borrower will deliver
to the Administrative Agent, at its address referred to in Section 9.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.
 
(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.20 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.
 
(g) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a " Non-U.S. Lender ") shall deliver to the Borrowers and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN, Form W-8ECI or applicable successor form, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of "portfolio
interest", a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Lender delivers a Form W-8BEN, a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, is not, to the best of its knowledge, subject to
regulatory or other legal requirements as a bank in any jurisdiction, and has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities laws or
other legal requirements), is not a 10-percent shareholder (within the meaning
of Section 881(c)(3)(B) of the Code) of any Borrower and is not a controlled
foreign corporation related to any Borrower (within the meaning of Section
881(c)(3)(C) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of,
withholding of U.S. Federal tax on payments by the Borrowers under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a " New Lending Office "). In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding any other provision of this Section 2.20(g), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.20(g) that
such Non-U.S. Lender is not legally able to deliver.
 
(h) Each Lender represents to MBNA Europe and the Administrative Agent that it
or its Applicable Lending Office that funds Loans to MBNA Europe is a Qualifying
Bank, and shall forthwith notify the Borrowers and the Administrative Agent if
such representation ceases to be correct.
 
(i) A Borrower shall not be required to indemnify any Non-U.S. Lender, or to pay
any additional amounts to any Non-U.S. Lender, in respect of United States
Federal tax pursuant to paragraph (a) or (c) above to the extent that (i) the
obligation to withhold amounts with respect to United States Federal tax existed
on the date such Non-U.S. Lender became a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on the date such
participation holder became a Transferee hereunder) or, with respect to payments
to a New Lending Office, the date such Non-U.S. Lender designated such New
Lending Office with respect to a Loan; provided , however , that this clause (i)
shall not apply to any Transferee or New Lending Office that becomes a
Transferee or New Lending Office as a result of an assignment, participation,
transfer or designation made at the request of a Borrower; and provided further
, however , that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any Transferee, or Lender (or Transferee) through
a New Lending Office, would be entitled to receive (without regard to this
clause (i)) do not exceed the indemnity payment or additional amounts that the
Person making the assignment, participation or transfer to such Transferee, or
Lender (or Transferee) making the designation of such New Lending office, would
have been entitled to receive in the absence of such assignment, participation,
transfer or designation or (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Non-U.S. Lender to comply with
the provisions of paragraph (g) above.
 
(j) Nothing contained in this Section 2.20 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).
 
(k) Each Lender (or Transferee) represents and agrees that, at all times during
the term of this Agreement, it is not and will not be a conduit entity
participating in a conduit financing arrangement (as defined in Section 7701(l)
of the Code and the regulations thereunder) with respect to any borrowings
hereunder unless the Borrowers have consented to such arrangement prior thereto.
 
SECTION 2.21. Duty To Mitigate; Assignment of Commitments Under Certain
Circumstances .
 
(a) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.14 or Section 2.20 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by a relevant Borrower
or to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or additional amounts that may thereafter accrue or avoid
the circumstances giving rise to such exercise and would not, in the sole
determination of such Lender (or Transferee), be otherwise disadvantageous to
such Lender (or Transferee).
 
(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.14 or 2.15, or a Borrower shall be required to make
additional payments to any Lender under Section 2.20 (any such Lender being
herein called a " Subject Lender "), the Borrowers, upon three Business Days'
notice, may (jointly but not severally), at their own expense, require that such
Subject Lender transfer all of its right, title and interest under this
Agreement to any bank or other financial institution (a " Proposed Lender ")
identified by the Borrowers and approved by the Administrative Agent (which
approval shall not be unreasonably withheld); provided that (i) such Proposed
Lender agrees to assume all of the obligations of such Subject Lender hereunder,
and to purchase all of such Subject Lender's Loans hereunder for consideration
equal to the aggregate outstanding principal amount of such Subject Lender's
Loans, together with interest thereon to the date of such purchase, and
satisfactory arrangements are made for payment to such Subject Lender of all
other amounts payable hereunder to such Subject Lender on or prior to the date
of such transfer (including any fees accrued hereunder and any amounts that
would be payable under Section 2.16 as if all of such Subject Lender's Loans
were being prepaid in full on such date), (ii) if such Subject Lender has
requested compensation pursuant to Section 2.14 or 2.20, such Proposed Lender's
aggregate requested compensation, if any, pursuant to said Section 2.14 or 2.20
with respect to such Subject Lender's Loans is reasonably expected to be lower
than that of the Subject Lender and (iii) no such assignment shall conflict with
any law, rule or regulation or order of any Governmental Authority. Subject to
the provisions of Section 9.04(b), such Proposed Lender shall be a "Lender" for
all purposes hereunder. Without prejudice to the survival of any other agreement
of the Borrowers hereunder, the agreements of MBNA America Bank contained in
Section 2.22 and of the Borrowers contained in Sections 2.14, 2.20, 9.05 and
9.16 (without duplication of any payments made to such Subject Lender by the
Borrowers or the Proposed Lender) shall survive for the benefit of such Subject
Lender under this Section 2.21(b) with respect to the time prior to such
replacement.
 
SECTION 2.22. Guaranty of MBNA America Bank .
 
(a) The Guaranty . MBNA America Bank hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
MBNA Europe and all other amounts now or from time to time hereafter owing to
the Lenders or the Administrative Agent by MBNA Europe under the Loan Documents,
in each case strictly in accordance with the terms thereof (such obligations
being herein collectively called the " Guaranteed Obligations "). MBNA America
Bank hereby further agrees that if MBNA Europe shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, MBNA America Bank will promptly pay the same, within
five days after written notice of such failure, without any other demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
(b) Obligations Unconditional . The obligations of MBNA America Bank under
Section 2.22(a) are continuing, absolute and unconditional, irrespective of the
value, validity, regularity or enforceability of the obligations of MBNA Europe
under this Agreement or any other agreement or instrument referred to herein, of
any extension or other indulgence granted at any time to MBNA Europe, of any
bankruptcy or insolvency or similar proceeding with respect to MBNA Europe, or
of any amendment or modification consented to by MBNA America Bank of any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2.22(b) that the obligations of MBNA America
Bank hereunder shall be absolute and unconditional, under any and all
circumstances. MBNA America Bank hereby expressly waives, to the fullest extent
permitted by applicable law, diligence, presentment, demand of payment, protest
and all notices whatsoever (except as set forth in Section 2.22(a)), and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against MBNA Europe under this Agreement or any other
agreement or instrument referred to herein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations.
 
(c) Reinstatement . The obligations of MBNA America Bank under this Section 2.22
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of MBNA Europe in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise and MBNA America Bank agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
(d) Remedies . MBNA America Bank agrees that, as between MBNA America Bank and
the Lenders, the obligations of MBNA Europe under this Agreement may be declared
to be forthwith due and payable as provided in Article VII hereof (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Article VII) for purposes of Section 2.22(a) notwithstanding
any stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against MBNA Europe
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by MBNA Europe) shall forthwith become due and payable by MBNA
America Bank for purposes of Section 2.22(a).
 
(e) Instrument for the Payment of Money . MBNA America Bank hereby acknowledges
that the guarantee in this Section 2.22 constitutes an instrument for the
payment of money only, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by MBNA
America Bank in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to each of the Lenders as to itself that:
 
SECTION 3.01. Corporate Existence and Power .
 
(a) (i) MBNA America Bank is a national bank duly formed, validly existing and
in good standing under the National Bank Act, as amended, (ii) MBNA Europe is a
private limited company and an authorized institution under the Banking Act of
1987 (as amended by the Bank of England Act 1998) duly formed and validly
existing under the laws of England and is a Qualifying Bank and (iii) the Parent
is a corporation duly formed, validly existing and in good standing under the
laws of the State of Maryland;
 
(b) each Significant Subsidiary of such Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;
 
(c) such Borrower and each Significant Subsidiary thereof have the power and
authority and all governmental licenses, authorizations, consents and approvals
to own their assets and carry on their respective businesses as now conducted
and, in the case of such Borrower, to execute, deliver, and perform its
obligations under this Agreement;
 
(d) such Borrower and each Significant Subsidiary thereof are duly qualified as
a foreign corporation, licensed and in good standing under the laws of each
jurisdiction where their respective ownership, lease or operation of property or
the conduct of their respective businesses requires such qualification; and
 
(e) such Borrower and each Significant Subsidiary thereof are in compliance with
all Requirements of Law;
except, in each case referred to in clause (c), (d) or (e), to the extent that
the failure to do so would not, in the aggregate for all such failures,
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.02. Corporate Authorization; No Contravention
 
The execution, delivery and performance by such Borrower of this Agreement, the
borrowings hereunder and the use of proceeds thereof have been duly authorized
by all necessary corporate action, and do not and will not:
 
(a) contravene the terms of any of its Organization Documents;
 
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
such Borrower or any Subsidiary thereof is a party or any order, injunction,
writ or decree of any Governmental Authority or arbitrator to which such
Borrower or its property is subject which, in the aggregate, would reasonably be
expected to result in a Material Adverse Effect; or
 
(c) violate any Requirement of Law.
 
SECTION 3.03. Governmental Authorization
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, validity, delivery or performance by, or
enforcement against, such Borrower of this Agreement.
 
SECTION 3.04. Binding Effect
 
This Agreement has been duly executed on behalf of such Borrower and constitutes
the legal, valid and binding obligation of such Borrower, enforceable against
such Borrower in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors' rights generally or by equitable principles relating
to enforceability (whether enforcement is sought by proceedings in equity or at
law).
 
SECTION 3.05. Litigation
 
Except as disclosed in the Parent's most recent Annual Report on Form 10-K or in
any subsequent report of the Parent on Forms 10-Q or 8-K filed with the
Securities and Exchange Commission, there are no litigation, investigations,
actions, suits, proceedings, claims or disputes pending, or, to the knowledge of
such Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against such Borrower or its Subsidiaries or
any of its or their respective assets or properties:
 
(a) which purport to affect or pertain to this Agreement or any of the
transactions contemplated hereby; or
 
(b) as to which there is a reasonable possibility of an adverse determination
and which, if determined adversely to such Borrower or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery and performance of this Agreement, or directing
that the transactions provided for herein not be consummated as herein provided.
 
SECTION 3.06. No Default
 
No Default exists or would result from the incurring of any obligations
hereunder by such Borrower. On the date of this Agreement, neither such Borrower
nor any of its Subsidiaries is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.07. Employee Benefit Plans
 
Such Borrower (excluding MBNA Europe) and each of its ERISA Affiliates is in
compliance in all respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder where a failure to
comply, individually or in the aggregate, could result in a Material Adverse
Effect. No Reportable Event has occurred in respect of any Plan. The present
value of all accrued benefit liabilities determined on a termination basis under
all underfunded Plans (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date applicable thereto, exceed the value
of the assets of such Plans by an amount that could have a Material Adverse
Effect. Neither such Borrower (excluding MBNA Europe), nor any ERISA Affiliate
thereof, is required to contribute to any Multiemployer Plan or have withdrawn
from any Multiemployer Plan where such withdrawal has resulted or would result
in any Withdrawal Liability that has not been fully paid.
 
SECTION 3.08. Use of Proceeds
The proceeds of the Loans are intended to be and shall be used solely for
general corporate purposes and in compliance with Section 6.05.

 
SECTION 3.09. Taxes
Such Borrower and its Subsidiaries (or a Controlling Affiliate of such Borrower
which is part of the same consolidated group as such Borrower for tax purposes)
have filed all Federal and other material tax returns and reports required to be
filed, and have paid all Federal and other material taxes, assessments, fees and
other government charges levied or imposed upon them or their properties, income
or assets otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with Applicable Accounting Principles. No notice of Lien
(other than a Lien that attaches before taxes with respect to such Lien are due)
has been filed or recorded. There is no proposed tax assessment against such
Borrower or any of its Subsidiaries (or any entity within such Borrower's
consolidated group for tax purposes) which would, if the assessment were made,
have a Material Adverse Effect.
 
SECTION 3.10. Financial Condition .
 
(a) The "Consolidated Reports of Condition and Income for a Bank with Domestic
and Foreign Offices" (FFIEC 031) (the " Consolidated Reports ") of MBNA America
Bank and its Subsidiaries dated December 31, 2002 for the fiscal year ended on
such date:
 
(i) were prepared in accordance with Applicable Accounting Principles,
consistently applied throughout the period covered thereby, including the
related schedules and notes thereto, except as otherwise expressly noted
therein;
 
(ii) fairly present the financial condition of MBNA America Bank and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and
 
(iii) show all material indebtedness and other liabilities, direct or
contingent, of MBNA America Bank and its consolidated Subsidiaries as of the
date thereof including liabilities for taxes, and material commitments, all to
the extent required by Applicable Accounting Principles.
 
(b) The consolidated balance sheet of each of (1) MBNA Europe and its
Subsidiaries and (2) the Parent and its Subsidiaries as at December 31, 2002 and
the related consolidated statements of income, changes in stockholders'/division
equity and cash flows of MBNA Europe and its Subsidiaries and the Parent and its
Subsidiaries, respectively, for the fiscal year ended on said date, with the
opinion thereon of Ernst & Young LLP:
 
(i) were prepared in accordance with Applicable Accounting Principles,
consistently applied throughout the period covered thereby, including the
related schedules and notes thereto, except as otherwise expressly noted
therein;
 
(ii) fairly present the financial condition of MBNA Europe and its Subsidiaries,
or of the Parent and its Subsidiaries, as the case may be, as of the date
thereof and results of operations for the period covered thereby; and
 
(iii) show all material indebtedness and other liabilities, direct or
contingent, of MBNA Europe and its consolidated Subsidiaries, or of the Parent
and its consolidated Subsidiaries, as the case may be, as of the date thereof
including liabilities for taxes, and material commitments, all to the extent
required by Applicable Accounting Principles.
 
(c) From December 31, 2002 to the Closing Date there has been no Material
Adverse Effect.
 
SECTION 3.11. Regulated Entities
 
None of such Borrower, any Person Controlling such Borrower, or any Subsidiary
thereof, is (a) an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended, or (b) a "holding company" as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.
 
SECTION 3.12. Federal Reserve Regulations .
 
(a) Neither such Borrower nor any of the Subsidiaries is engaged principally in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
 
(b) No part of the proceeds of any Loan made to such Borrower will be used by
such Borrower or any of its Affiliates for any purpose which entails a violation
of, or which is inconsistent with, the provisions of the Regulations of the
Board, including Regulations U and X.
 
SECTION 3.13. No Material Misstatements
 
To the knowledge of such Borrower, no financial statement, certificate or
statement furnished on behalf of such Borrower pursuant to Article III and
Sections 5.01, 5.02, 5.03 and 5.09 delivered on or after the date hereof
pursuant to any Loan Document contains or will contain any material misstatement
of fact or omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that the foregoing will not apply to
information furnished pursuant to Section 5.02(b)(v) or to portions of the
Parent's Annual Report to Stockholders or other stockholder reports that are not
incorporated in its Annual Report on Form 10-K or other periodic reports filed
with the Securities and Exchange Commission.
 
SECTION 3.14. Environmental and Safety Matters
 
Such Borrower is aware of no events, conditions or circumstances involving
environmental pollution or contamination or employee health or safety that would
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.15. Commercial Activity; Absence of Immunity
 
MBNA Europe is subject to civil and commercial law with respect to its
obligations under the Loan Documents to which it is a party, and the making and
performance of the Loan Documents by MBNA Europe constitute private and
commercial acts rather than public or governmental acts. Under English law, MBNA
Europe is not entitled to immunity on the ground of sovereignty or the like from
the jurisdiction of any court or from any action, suit, set-off or proceeding,
or service of process in connection therewith, arising under the Loan Documents.
 
SECTION 3.16. Legal Form
 
Each of the Loan Documents to which MBNA Europe is a party is in proper legal
form under English law for the enforcement thereof against MBNA Europe under
such law, and if each were stated to be governed by such law, it would
constitute a legal, valid, binding and enforceable obligation of MBNA Europe
under such law, subject to the qualifications as to matters of law only set
forth in the legal opinion the form of which is set forth in Exhibit E-2. All
formalities required in the United Kingdom for the validity and enforceability
against MBNA Europe of each of the Loan Documents to which it is party have been
accomplished, and no Taxes or Other Taxes are required to be paid, and no
notarization is required, for the validity and enforceability thereof against
MBNA Europe.
 
SECTION 3.17   Tax Shelter Regulations
 
Such Borrower does not intend to treat the Loans and related transactions as
being a "reportable transaction" (within the meaning of Treasury Regulation
Section 1.6011-4). If such Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
SECTION 4.01. Conditions to Effectiveness
 
This Agreement shall become effective on the date (the " Closing Date ") on
which the Administrative Agent shall notify the Borrowers and the Lenders that
it has received the following documents (with, in the case of this Agreement and
clauses (b), (c), (d) and (e) below, sufficient copies for each Lender), each of
which shall be satisfactory to the Administrative Agent and its counsel in form
and substance:
 
(a) Loan Documents . Each Loan Document, duly executed and delivered by each of
the parties thereto.
 
(b) Corporate Documents . Certified copies of the charter and by-laws (or
equivalent documents) of each Borrower and of all corporate authority for each
Borrower (including, without limitation, board of director resolutions and
evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of the Loan Documents and
each other document to be delivered by such Borrower from time to time in
connection herewith and the Loans hereunder (and each of the Administrative
Agent and each Lender may conclusively rely on such certificate until it
receives notice in writing from the relevant Borrower to the contrary).
 
(c) Officer's Certificate . A certificate of a senior officer of each Borrower,
dated the Closing Date, to the effect that, after giving effect to any borrowing
of Loans to be made on the Closing Date, (i) no Default shall have occurred and
be continuing and (ii) the representations and warranties made by the Borrowers
in Article III shall be true and correct in all material respects on and as of
the Closing Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date.
 
(d) Approvals . Certified copies of all licenses, consents, authorizations and
approvals of, and notices to and filings and registrations with, any
Governmental Authority, and of third-party consents and approvals, necessary in
connection with the making and performance by the Borrowers of the Loan
Documents.
 
(e) Opinions of Counsel .
 
(1) An opinion, dated the Closing Date, of Simpson Thacher & Bartlett LLP,
special New York counsel to the Borrowers, substantially in the form of
Exhibit E-1 hereto and covering such other matters as the Administrative Agent
may reasonably request (and the Borrowers hereby instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent).
 
(2) An opinion, dated the Closing Date, of Clifford Chance LLP, UK counsel to
MBNA Europe, substantially in the form of Exhibit E-2 hereto and covering such
other matters as the Administrative Agent may reasonably request (and MBNA
Europe hereby instructs such counsel to deliver such opinion to the Lenders and
the Administrative Agent).
 
(3) An opinion, dated the Closing Date, of Donna Pumfrey, Esq., general counsel
to MBNA Europe, substantially in the form of Exhibit E-3 hereto and covering
such other matters as the Administrative Agent may reasonably request (and MBNA
Europe hereby instructs such counsel to deliver such opinion to the Lenders and
the Administrative Agent).
 
(4) An opinion, dated the Closing Date, of John W. Sheflen, Esq., chief counsel
to the Parent, substantially in the form of Exhibit E-4 hereto and covering such
other matters as the Administrative Agent may reasonably request (and such
Borrowers hereby instruct such counsel to deliver such opinion to the Lenders
and the Administrative Agent).
 
(5) An opinion, dated the Closing Date, of Milbank, Tweed, Hadley & McCloy LLP,
special New York counsel to the Administrative Agent, substantially in the form
of Exhibit E-5 hereto (and the Administrative Agent hereby instructs such
counsel to deliver such opinion to the Lenders).
 
(f) Financial Statements . Evidence of the availability to the Lenders on the
Internet of the following financial statements: (i) reasonably satisfactory
audited consolidated financial statements of the Parent and its Subsidiaries for
the two most recent fiscal years ended prior to the Closing Date as to which
such financial statements are available, (ii) reasonably satisfactory unaudited
interim consolidated financial statements of the Parent and its Subsidiaries for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available and (iii) call reports of MBNA America Bank
for the two most recent fiscal years ended prior to the Closing Date.
 
(g) Existing Credit Agreement . Evidence of termination of the commitments under
the Existing Credit Agreement, and that MBNA America Bank shall have paid in
full all unpaid fees and all other amounts outstanding under the Existing Credit
Agreement accrued through the Closing Date.
 
(h) Other Documents . Such other documents as the Administrative Agent or its
counsel may reasonably request.
The effectiveness of the obligations of any Lender hereunder is also subject to
the payment by the Borrowers of such fees as the Borrowers shall have agreed to
pay or deliver to any Lender or the Administrative Agent in connection herewith,
including, without limitation, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to the Administrative
Agent, in connection with the negotiation, preparation, execution and delivery
of this Agreement (to the extent that statements for such fees and expenses have
been delivered to the Borrowers, and subject to the limitations referred to in
Section 9.05(a)).
 
SECTION 4.02. Initial and Subsequent Loans
 
The obligations of the Lenders to make Loans hereunder to a Borrower are subject
to the satisfaction on the date of each Borrowing by such Borrower of the
following conditions:
 
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section 2.04, as applicable.
 
(b) The representations and warranties made by such Borrower in Article III
(except the representations set forth in Section 3.05(b) or Section 3.14) shall
be true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date.
 
(c) Such Borrower shall be in compliance in all material respects with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Borrowing no Default shall have occurred and be continuing other than, with
respect to Borrowings by MBNA America Bank and MBNA Europe, a Default resulting
from the Parent's failure to comply with Section 6.04.
Each Borrowing by a Borrower shall be deemed to constitute a representation and
warranty by such Borrower on the date of such Borrowing as to the matters
specified in paragraphs (b) and (c) of this Section 4.02.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrowers covenant and agree with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing:
 
SECTION 5.01. Financial Statements .
 
(a) MBNA America Bank will furnish to the Administrative Agent for distribution
to the Lenders:
 
(i) as soon as available, but not later than 120 days after the end of each
fiscal year of MBNA America Bank, a copy of the Consolidated Reports of MBNA
America Bank and its Subsidiaries as filed with the OCC for such fiscal year;
and
 
(ii) as soon as available, but not later than 60 days after the end of each of
the first three fiscal quarters of each year of MBNA America Bank, a copy of the
Consolidated Reports of MBNA America Bank and its Subsidiaries as filed with the
OCC for such fiscal quarter;
 
in each case certified by an appropriate Responsible Officer as being the
complete and correct copies of the statements on such forms filed by it with the
OCC.
 
(b) MBNA Europe will furnish to the Administrative Agent for distribution to the
Lenders:
 
(i) as soon as available, but not later than 120 days after the end of each
fiscal year of MBNA Europe, a copy of the annual report and accounts for MBNA
Europe and its Subsidiaries for such fiscal year, prepared in accordance with
Applicable Accounting Principles; and
 
(ii) as soon as available, but not later than 60 days after production of the
half- yearly accounts for each fiscal year of MBNA Europe, a copy of the
consolidated profit and loss accounts for MBNA Europe and its Subsidiaries for
such fiscal semester, prepared in accordance with Applicable Accounting
Principles;
 
in each case certified by an appropriate Responsible Officer as being the
complete and correct copies of the statements on such forms furnished by it to
the FSA.
 
(c) The Parent will furnish to the Administrative Agent for distribution to the
Lenders:
 
(i) as soon as available, but not later than 120 days after the end of each
fiscal year of the Parent, copies of the Parent's Form 10-K as filed with the
SEC for such fiscal year, the "Parent Company Only Financial Statements for
Large Bank Holding Companies – FR Y–9LP" as filed with the Federal Reserve for
such fiscal year and the "Consolidated Financial Statements for Bank Holding
Companies – FR Y-9C" as filed with the Federal Reserve for such fiscal year; and
 
(ii) as soon as available, but not later than 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Parent, copies of the
Parent's Form 10-Q as filed with the SEC for such fiscal quarter, the "Parent
Company Only Financial Statements for Large Bank Holding Companies – FR Y–9LP"
as filed with the Federal Reserve for such fiscal quarter and the "Consolidated
Financial Statements for Bank Holding Companies – FR Y-9C" as filed with the
Federal Reserve for such fiscal quarter;
 
in each case certified by an appropriate Responsible Officer as being the
complete and correct copies of the statements on such forms furnished by it to
the SEC or the Federal Reserve, as applicable.
 
SECTION 5.02. Certificates; Other Information
 
Each Borrower will furnish to the Administrative Agent for distribution to the
Lenders:
 
(a) within the timeframes relating to the financial statements referred to in
Section 5.01 above, a certificate of a Responsible Officer of such Borrower (i)
stating that, to such officer's knowledge, such Borrower, during such period,
has observed, performed and fulfilled all of its covenants and other agreements,
and satisfied every condition contained in the Loan Documents to be observed,
performed or satisfied by it, and that such officer has obtained no knowledge of
any Default except as specified (by applicable Section reference) in such
certificate and (ii) showing, in the case of each Borrower as applicable,
compliance with Sections 6.03, 6.04 and 6.05;
 
(b) if any of the following information is not generally publicly available
through electronic media:
 
(i) promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports (except for the Form 8-K filed monthly for
entities established in connection with Securitizations by the Parent or any of
its Subsidiaries) which the Parent may make to, or file with, the Securities and
Exchange Commission or any successor or similar Governmental Authority, except
for private filings which are not publicly available;
 
(ii) promptly after the same are filed and to the extent not covered by clause
(i) above, copies of all regular, periodic reports that such Borrower may make
to, or file with, any Bank Regulatory Authority, except for private filings
which are not publicly available;
 
(iii) information regarding any change in the Index Debt ratings with respect to
such Borrower within five Business Days of receipt of such information;
 
(iv) promptly after such Borrower has notified the Administrative Agent of any
intention of such Borrower to treat the Loans and related transactions as a
"reportable transaction" (within the meaning of Treasury Regulation Section
1.6011-4), a duly completed copy of IRS Form 8886 or any successor form; and
 
(v) promptly, such additional public financial and other information as the
Administrative Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to Sections 5.01 and 5.02 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the relevant Borrower posts such documents,
or provides a link thereto, on a Borrower's website; or (ii) on which such
documents are posted on the relevant Borrower's behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided that: (i) such Borrower
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests such Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) such Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents.
The Administrative Agent shall notify the Lenders of the posting of any such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above or in Section
5.01, and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
SECTION 5.03. Notices
 
Each Borrower will, and will cause each of its Subsidiaries to, promptly give
notice to the Administrative Agent and each Lender of:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding against such
Borrower or any Subsidiary whether at law or equity or by or before any
Governmental Authority, which is reasonably likely to result in a Material
Adverse Effect; and
 
(c) any Material Adverse Effect.
Each notice by a Borrower pursuant to this Section shall be accompanied by a
written statement by a Responsible Officer of such Borrower setting forth
details of the occurrence referred to therein, and stating what action such
Borrower proposes to take with respect thereto and at what time. Each notice
under Section 5.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement that have been breached or violated.
 
SECTION 5.04. Preservation of Corporate Existence, etc.
 
Each Borrower shall continue (and shall cause each of its Significant
Subsidiaries to continue) to preserve and maintain in full force and effect its
existence and good standing under the laws of its state or jurisdiction of
organization. Without limiting the foregoing, MBNA America Bank shall at all
times be a national banking association validly existing and in good standing
under the National Bank Act or a bank chartered under the applicable banking law
of any state and be an insured bank and member bank of the Federal Deposit
Insurance Corporation, under the Federal Deposit Insurance Act.
 
SECTION 5.05. Books and Records
 
Each Borrower will, and will cause each of its Subsidiaries to, maintain proper
books of record and account, in which full, true and correct entries in
conformity with Applicable Accounting Principles, and with all Requirements of
Law, consistently applied, shall be made of all financial transactions and
matters involving the assets and business of such Borrower and such
Subsidiaries; and permit representatives of the Administrative Agent to discuss
with representatives of such Borrower and its Significant Subsidiaries the
affairs, finances, and accounts of such Borrower and such Significant
Subsidiaries, at such times during normal business hours and as often as any of
the Lenders may reasonably request.
 
SECTION 5.06. Compliance with Regulatory Standards
 
Each Borrower will, and will cause each of its Subsidiaries to, at all times
comply with all applicable regulatory guidelines, policy statements, regulations
or other Requirements of Law, except to the extent such noncompliance does not
constitute a Material Adverse Effect.
 
SECTION 5.07. Payment of Obligations
 
Each Borrower will, and will cause each of its Subsidiaries to, pay, discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all its taxes and other material obligations of whatever
nature, except, without prejudice to the effectiveness of paragraph (f) of
Article VII, for any taxes or other obligations when the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with Applicable Accounting Principles with respect
thereto have been provided on the books of such Borrower or any such Subsidiary,
as the case may be.
 
SECTION 5.08. Maintenance of Insurance
 
The Borrowers will, and will cause their Subsidiaries to, maintain such
insurance in respect of their business and operations as would a prudent owner
and operator of a business similar in nature to the business of the Borrowers
and their Subsidiaries, and the Borrowers and their Subsidiaries will
collectively maintain public liability insurance policies in amounts not less
than $25,000,000.
 
SECTION 5.09. Employee Benefits
 
Each Borrower will, and will cause each of its Subsidiaries to, (a) comply in
all respects with the applicable provisions of ERISA and the Code where a
failure to comply, individually or in the aggregate, could result in a Material
Adverse Effect and (b) furnish to the Administrative Agent (i) as soon as
possible after, and in any event within 30 days after any Financial Officer of
such Borrower or any ERISA Affiliate thereof knows or has reason to know that,
any Reportable Event has occurred that alone or together with any other
Reportable Event could reasonably be expected to result in liability of such
Borrower to the PBGC in an aggregate amount that could have a Material Adverse
Effect, a statement of a Financial Officer of such Borrower setting forth
details as to such Reportable Event and the action that such Borrower proposes
to take with respect thereto, together with a copy of the notice, if any, of
such Reportable Event given to the PBGC, (ii) promptly after receipt thereof, a
copy of any notice that such Borrower or any ERISA Affiliate thereof may receive
from the PBGC relating to the intention of the PBGC to terminate any Plan or
Plans (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code) or to appoint a trustee to administer any such Plan or Plans where any
such terminations or trustee appointments could in the aggregate result in a
Material Adverse Effect and (iii) within 10 days after the due date for filing
with the PBGC pursuant to Section 412(n) of the Code a notice of failure to make
a required installment or other payment with respect to a Plan, a statement of a
Financial Officer of such Borrower setting forth details as to such failure and
the action that such Borrower proposes to take with respect thereto, together
with a copy of any such notice given to the PBGC.
 
SECTION 5.10. Capital Requirements
 
The Parent and MBNA Europe will at all times maintain such minimum amounts of
capital as shall from time to time be required by, and otherwise comply with,
the applicable Capital Adequacy Regulations.


ARTICLE VI
 
NEGATIVE COVENANTS
 
The Borrowers covenant and agree with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing:
 
SECTION 6.01. Limitation on Liens
 
Each Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon or with respect to any (a)
Restricted Shares owned by it or (b) Eligible Receivables or credit card or
related plan receivables which would be Eligible Receivables but for a failure
to comply with clause (a) or (c) of the definition of the term "Eligible
Receivables", in each case whether now owned or hereafter acquired; provided ,
however , that the foregoing shall not prohibit:
 
(i) any Securitization of Eligible Receivables other than the Sellers' Retained
Interests,
 
(ii) any Securitization of Sellers' Retained Interests, if such Securitization
qualifies for sale treatment under Applicable Accounting Principles,
 
(iii) any Securitization of Sellers' Retained Interests which does not qualify
for sale treatment under Applicable Accounting Principles, or
 
(iv) in the case of MBNA America Bank and MBNA America (Delaware), N.A., any
pledge of Sellers' Retained Interests to a Federal Reserve Bank.
 
SECTION 6.02. Prohibition of Fundamental Changes
 
Each Borrower agrees that it will not, and will not permit any of its
Significant Subsidiaries to:
 
(a) Except with respect to Securitizations or repurchase agreements, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any of its assets or properties (including accounts and
notes receivable, with or without recourse) or enter into any agreement to do
any of the foregoing, if to do so would result in a Material Adverse Effect or
if clause (c) of this Section 6.02 would be contravened thereby; provided ,
however , that the foregoing shall not preclude the sale of investment
securities for then current market value.
 
(b) Merge, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of related transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of, any Person, except:
 
(i) any Significant Subsidiary of such Borrower may merge with such Borrower or
any one or more Subsidiaries of such Borrower; provided that (A) if any
transaction shall be between a Significant Subsidiary of such Borrower and such
Borrower, such Borrower shall be the continuing or surviving corporation and (B)
if any transaction shall be between a Subsidiary thereof and a wholly-owned
Subsidiary thereof, the wholly-owned Subsidiary shall be the continuing or
surviving corporation; and
 
(ii) any Significant Subsidiary of such Borrower may sell all or substantially
all of its assets (upon voluntary liquidation or otherwise) to such Borrower or
another Subsidiary thereof; and
 
(iii) such Borrower or any Significant Subsidiary thereof may merge or
consolidate with or into any other corporation, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of related
transactions), all or substantially all of the assets of such Borrower or such
Significant Subsidiary, so long as:
 
(A) in the case of any such merger or consolidation involving such Borrower,
clause (c) of this Section 6.02 would not be contravened thereby, and either:
 
(x) such Borrower is the surviving corporation or
 
(y) the corporation which is the surviving corporation shall expressly assume
the due and punctual payment and performance of the obligations of, and the
performance of each covenant, agreement, and condition of this Agreement binding
on, such Borrower and Continuing Directors shall constitute a majority of the
Board of Directors of the surviving corporation, after giving effect to such
merger or consolidation; and
 
(B) in the case of any such conveyance, transfer, lease or other disposition
involving such Borrower, clause (c) of this Section 6.02 would not be
contravened thereby, and the Person to which such assets of such Borrower shall
be sold shall expressly assume the due and punctual payment and performance of
the obligations of, and the performance of each covenant, agreement, and
condition of this Agreement binding upon, such Borrower and Continuing Directors
shall constitute a majority of the Board of Directors of the Person to which
such assets of such Borrower shall be sold after giving effect to such
conveyance, transfer, lease, or other disposition; and
 
(C) in the case of any merger or consolidation involving such Significant
Subsidiary, either the surviving corporation shall be a Subsidiary of such
Borrower after giving effect to such merger or consolidation or the
consideration received by such Borrower and its Subsidiaries in connection with
such transaction shall equal or exceed the fair market value of the equity
interests in such Significant Subsidiary disposed of by such Borrower in such
transaction, as reasonably determined by the Board of Directors of such
Borrower; and
 
(D) in the case of any such conveyance, transfer, lease or other disposition
involving such Significant Subsidiary, the consideration received by such
Borrower and its Subsidiaries in connection with such transaction shall equal or
exceed the fair market value of the assets sold or disposed of, as reasonably
determined by the Board of Directors of such Borrower;
 
provided , however , that immediately after giving effect to any transaction
referred to in clause (i), (ii) or (iii) above, no Default shall have occurred
and be continuing.
 
(c) In the case of MBNA America Bank (including any successor pursuant to this
Section 6.02) and MBNA America Bank and its Subsidiaries taken as a whole, as a
result of any transaction covered by this Section 6.02, cease to be
predominantly engaged in the credit and other similar card business, other
consumer loan business, and businesses which are related thereto or are
reasonable extensions thereof.
 
SECTION 6.03. Financial Covenants of MBNA America Bank .
 
(a) Consolidated Tangible Net Worth .
 
(i) During the nine-month period that ends on December 31, 2003, MBNA America
Bank will not permit its Consolidated Tangible Net Worth on any date to be less
than the sum of (A) $4,000,000,000, plus (B) an amount equal to 40% of MBNA
America Bank's consolidated net income, if positive, for the then elapsed fiscal
quarter or quarters during such nine-month period.
 
(ii) During each fiscal year that ends after December 31, 2003, MBNA America
Bank will not permit its Consolidated Tangible Net Worth on any date to be less
than the sum of (A) $4,000,000,000, plus (B) an amount equal to 40% of MBNA
America Bank's consolidated net income, if positive, for the nine-month period
referred in the forgoing clause (i) above and each fiscal year that ends after
December 31, 2003, plus (C) if such date is not the last day of a fiscal year,
an amount equal to 40% of MBNA America Bank's consolidated net income, if
positive, for the then elapsed portion of the current fiscal year ending on the
last day of the fiscal quarter (if any) ending on or before such date.
 
(b) Past Due Receivables . MBNA America Bank will not permit (x) as of the last
day of any calendar month, the aggregate amount of Managed Credit Card
Receivables that are 90 days or more past due plus (without duplication) the
aggregate amount of Managed Credit Card Receivables that are on nonaccrual
status, in each case for MBNA America Bank and its Subsidiaries, to exceed (y)
an amount equal to 6% of the aggregate amount of Managed Credit Card Receivables
as of such day.
 
(c) Regulatory Capital . MBNA America Bank will not permit the Tier 1 Leverage
Ratio, the Tier 1 Capital to Risk Adjusted Assets Ratio and the Total Capital to
Risk Adjusted Assets Ratio on any date to be less than the respective minimum
ratios required to be "well capitalized" as calculated under the Capital
Adequacy Regulations applicable to it, without giving effect to any changes
after the Closing Date in law or regulation, regulatory treatment or practice,
accounting rules or practice or general industry practice regarding the
interpretation or implementation of risk-based capital guidelines.
 
SECTION 6.04. Financial Covenants of the Parent .
 
(a) Double Leverage Ratio . The Parent will not permit the Double Leverage Ratio
on any date of determination to exceed 1.25 to 1.
 
(b) Consolidated Tangible Net Worth .
 
(i) During the nine-month period that ends on December 31, 2003, the Parent will
not permit its Consolidated Tangible Net Worth on any date to be less than the
sum of (A) $4,000,000,000, plus (B) an amount equal to 40% of the Parent's
consolidated net income, if positive, for the then elapsed fiscal quarter or
quarters during such nine-month period.
 
(ii) During each fiscal year that ends after December 31, 2003, the Parent will
not permit its Consolidated Tangible Net Worth on any date to be less than the
sum of (A) $4,000,000,000, plus (B) an amount equal to 40% of the Parent's
consolidated net income, if positive, for the nine-month period referred in the
forgoing clause (i) above and each fiscal year that ends after December 31,
2003, plus (C) if such date is not the last day of a fiscal year, an amount
equal to 40% of the Parent's consolidated net income, if positive, for the then
elapsed portion of the current fiscal year ending on the last day of the fiscal
quarter (if any) ending on or before such date.

 
SECTION 6.05. Regulation U
 
In the event the proceeds of any Loans are used by any Borrower for the purpose
(whether immediate, incidental or ultimate) of buying or carrying Margin Stock,
such Borrower will not permit at any time more than 25% of the value (determined
in accordance with Regulation U) of the assets of such Borrower (if any) which
are subject to Section 6.01 or 6.02 to constitute Margin Stock.


ARTICLE VII
 
EVENTS OF DEFAULT
 
Upon the occurrence of any of the following events (" Events of Default "):
 
(a) any Borrower shall default in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
or
 
(b) any Borrower shall default in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due and payable by it hereunder, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
days; or
 
(c) any representation or warranty made or deemed made by any Borrower herein or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been false or misleading in any material respect on or as of the date made,
deemed made or furnished; or
 
(d) any Borrower shall default in the observance or performance of any of its
obligations under Article VI; or
 
(e) any Borrower shall default in the observance or performance of any of its
other obligations in any Loan Document (other than those specified in (a), (b)
or (d) above), and such default shall continue unremedied for a period of 30
days after notice of such default is given by the Administrative Agent or any
Lender to such Borrower; or
 
(f) any Borrower or any Subsidiary thereof shall (i) default in any payment of
any amount of principal of or interest on any Indebtedness the aggregate
principal amount of which Indebtedness is in excess of $75,000,000 (or its
equivalent in any other currency or currencies), beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness (in excess of $75,000,000, or its
equivalent in any other currency or currencies, in the aggregate) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders or
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or
 
(g) (i) any Borrower or any Significant Subsidiary thereof shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
liquidation, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a conservator, receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or any Borrower or any Significant Subsidiary thereof shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Borrower or any Significant Subsidiary thereof any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or in any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Borrower or any Significant
Subsidiary thereof any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such result which shall not have been vacated, discharged or stayed within
60 days from the entry thereof; or (iv) any Borrower or any Significant
Subsidiary thereof shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii) or (iii) above;
 
(h) (i) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(1) of the
Code), shall have occurred with respect to any Plan or Plans that could result
in liability of any Borrower to the PBGC or to any Plan or Plans that could
reasonably result in a Material Adverse Effect and, within 30 days after the
reporting of any such Reportable Event to the Administrative Agent or after the
receipt by the Administrative Agent of a statement required pursuant to Section
5.09(b)(iii), the Administrative Agent shall have notified such Borrower in
writing that (A) the Required Lenders have made a determination that, on the
basis of such Reportable Event or Reportable Events or the failure to make a
required payment, there are reasonable grounds for the termination of such Plan
or Plans by the PBGC, the appointment by the appropriate United States district
court of a trustee to administer such Plan or Plans or the imposition of a lien
in favor of a Plan and (B) as a result thereof an Event of Default exists
hereunder; or (ii) a trustee shall be appointed by a United States district
court to administer any such Plan or Plans and such appointment could reasonably
result in a Material Adverse Effect; or (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any such
Plan or Plans and such termination could reasonably result in a Material Adverse
Effect; or
 
(i) one or more final judgments or decrees shall be entered against any Borrower
or any Significant Subsidiary thereof involving in the aggregate a liability
(not paid by or fully covered by insurance) of $75,000,000 (or its equivalent in
any other currency or currencies) or more and all such judgments or decrees
shall not have been vacated, discharged, paid in full or stayed within 30 days
from entry thereof; or
 
(j) the OCC shall, pursuant to 12 U.S.C. § 55 or any successor statute, notify
MBNA America Bank that its capital stock has become impaired; or MBNA America
Bank shall cease to be an insured bank under the Federal Deposit Insurance Act,
as amended, and the rules and regulations promulgated thereunder; or
 
(k) MBNA America Bank shall be required (whether or not the time allowed by the
appropriate federal Bank Regulatory Authority for the submission of such plan
has been established or elapsed) to submit a capital restoration plan of the
type referred to in 12 U.S.C. § 183lo(b)(2)(C), as amended, reenacted or
redesignated from time to time; or
 
(l) the Parent shall at any time fail to own and control, beneficially and of
record (free and clear of all Liens and other encumbrances), directly or
indirectly, at least 95% of the issued and outstanding shares of capital stock
of MBNA America Bank; or MBNA America Bank shall at any time fail to own and
control, beneficially and of record (free and clear of all Liens and other
encumbrances), directly or indirectly, at least 95% of the issued and
outstanding shares of capital stock of MBNA Europe;
then, and in any such event, (a) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Borrower, the
Commitments shall immediately and automatically terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under any
Loan Document shall immediately become due and payable, and (b) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, declare the
Loans owing by the Borrowers hereunder (with accrued interest thereon) and all
other amounts owing by the Borrowers under the Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable,
in the case of each of (a) and (b), without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived
notwithstanding anything contained herein or in any other Loan Document.
 
Notwithstanding the foregoing, the occurrence of an Event of Default under
paragraph (c), (d) or (e) of this Article VII solely with respect to the Parent
shall not permit the Administrative Agent or the Required Lenders (a) to declare
the principal amount then outstanding of, and the accrued interest on, the Loans
to MBNA America Bank or MBNA Europe or any other amounts payable by MBNA America
Bank or MBNA Europe hereunder to be forthwith due and payable or (b) to
terminate the Commitments (except with respect to a termination of the
Commitments insofar as the same relate to Loans to be made to the Parent).
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Bank of America is hereby appointed to act as Administrative Agent on behalf of
the Lenders. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender and to
exercise such powers as are specifically delegated to the Administrative Agent
by the terms and provisions hereof, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to any Borrower of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Borrowers pursuant to this Agreement as received by the Administrative Agent.
 
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any fiduciary duty hereunder or be liable as such for any
action taken or omitted by any of them except for its or his or her own gross
negligence or willful or intentional misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement , except
for delivery to it of items appearing to satisfy the requirements of Section
4.01. The Administrative Agent shall not be responsible to the Lenders for the
due execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other such instruments or agreements. The Administrative Agent may
deem and treat the Lender which makes any Loan as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders (or such other number or percentage of Lenders as is expressly
required hereby) and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper person or persons. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall have any responsibility to any
Borrower on account of the failure of or delay in performance or breach by any
Lender of any of its obligations hereunder or to any Lender on account of the
failure of or delay in performance or breach by any other Lender or any Borrower
of any of their respective obligations hereunder or in connection herewith. The
Administrative Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.
 
The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders or as otherwise expressly provided in Article VII.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent acceptable to the
Borrowers; provided , that no such acceptance by the Borrowers shall be required
so long as an Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent shall, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in the United States, having a combined capital and surplus
of at least $500,000,000 reasonably acceptable to the Borrowers (except as
provided above). Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent's
resignation, the provisions of this Article shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrowers or any Subsidiary or other Affiliate thereof as if it were
not the Administrative Agent.
 
Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder or, if the
Commitments shall have been terminated, the amount of its outstanding Loans) of
any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrowers and which the Borrowers are obligated to reimburse and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by it under this
Agreement to the extent the same shall not have been reimbursed by the
Borrowers; provided that no Lender shall be liable to the Administrative Agent
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful or intentional misconduct of the Administrative
Agent or any of its directors, officers, employees or agents.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01. Notices
 
Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed, emailed or sent
by telecopy as follows:
 
(a) if to any Borrower, to it at MBNA America Bank, N.A., 1100 North King
Street, Wilmington, DE 19884, Attention of Thomas D. Wren (Telecopy No.
302-456-8545) and Investment and Funding Support (Telecopy No. 302-457-0172);
 
(b) if to the Administrative Agent, to it at 901 Main Street, 66 th Floor,
Dallas, TX 75202, Attention of Mary Pat Riggins (Telephone No. 214-209-0585,
Facsimile No. 214-209-0604); and
 
(c) if to a Lender, to it at its address (or telecopy number) set forth in the
Administrative Questionnaire delivered to the Administrative Agent by such
Lender in connection with the execution of this Agreement or in the Assignment
and Acceptance pursuant to which such Lender shall have become a party hereto or
at such other address as shall be specified in writing by such Lender to the
Administrative Agent from time to time.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
email or telecopy, or on the date five Business Days after dispatch by certified
or registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01, provided that notices given to the Administrative Agent pursuant
to Article II shall only be effective upon receipt.
 
SECTION 9.02. Survival of Agreement
 
All covenants, agreements, representations and warranties made by each Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
making by the Lenders of the Loans, regardless of any investigation made by the
Lenders or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid and so long as the Commitments have not been terminated.
 
SECTION 9.03. Binding Effect
 
This Agreement shall be binding upon and inure to the benefit of the Borrowers,
the Administrative Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior consent of all the Lenders.
 
SECTION 9.04. Successors and Assigns .
 
(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrowers, the
Administrative Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.
 
(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it by any
Borrower); provided , however , that (i) except in the case of an assignment to
a Lender or an Affiliate of a Lender (other than any such Affiliate
substantially all the business of which is a credit card business), the relevant
Borrower and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld); provided ,
that no such consent of any Borrower shall be required so long as an Event of
Default of the kind referred to in clause (a) or (g) of Article VII shall have
occurred and be continuing, (ii) each such assignment shall be of a constant,
and not a varying, percentage of all the assigning Lender's rights and
obligations under this Agreement, (iii) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and the amount of the
Commitment of such Lender remaining after such assignment shall not be less than
$5,000,000 or shall be zero, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
and a processing and recordation fee of $3,500 (which fee, in the case of an
assignment made as required by Section 2.11(f) or 2.21(b), shall be paid by the
Borrowers) and (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire. Upon acceptance by the
Administrative Agent of any such Assignment and Acceptance, from and after the
effective date specified in such Assignment and Acceptance, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have (in addition to any such rights
and obligations theretofore held by it) the rights and obligations of a Lender
under this Agreement, (B) the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall continue to be entitled to the benefits of Sections 2.14,
2.16, 2.20 and 9.05, as well as to any Fees accrued for its account hereunder
and not yet paid)) and (C) Schedule 2.01 shall be deemed amended to give effect
to the assignment effected thereby. Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
it, (ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other instrument or document furnished pursuant hereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto
or the financial condition of any Borrower or the performance or observance by
any Borrower of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and the principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
" Register "). The entries in the Register shall be conclusive in the absence of
manifest error and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by each party hereto, at any reasonable time
and from time to time upon reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and, if required, the written consent of the relevant
Borrower to such assignment, the Administrative Agent shall (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register.
 
(f) Each Lender may sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) each participating
bank or other entity shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.15, 2.16 and 2.20 to the same extent as
if it were the selling Lender (and limited to the amount that could have been
claimed by the selling Lender had it continued to hold the interest of such
participating bank or other entity), except that all claims made pursuant to
such Sections shall be made through such selling Lender, and (iv) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender's rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans and to approve,
without the consent of or consultation with any participant, any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers which would decrease the Fees payable
hereunder or increase the amount of principal of or decrease the rate at which
interest is payable on the Loans, or extend the dates fixed for payments of
principal of or interest on the Loans or Fees).
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrowers furnished to such Lender; provided that,
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of any such information.
 
(h) No Borrower shall assign or delegate any of its rights and duties hereunder
without the prior written consent of all Lenders.
 
(i) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank without the consent of the
Administrative Agent or the Borrowers; provided that no such pledge shall
release any Lender from its obligations hereunder or substitute any such Federal
Reserve Bank for such Lender as a party hereto. In order to facilitate such an
assignment to a Federal Reserve Bank, each Borrower shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes evidencing the Loans made to such Borrower by the assigning Lender
hereunder.
 
SECTION 9.05. Expenses; Indemnity .
 
(a) Each Borrower agrees to pay all reasonable out-of-pocket expenses incurred
by the Administrative Agent and J.P. Morgan Securities Inc., as lead arranger,
in connection with the preparation, negotiation, execution and delivery of this
Agreement (subject to the limitations set forth in the letter dated June 18,
2003 from JPMorgan Chase Bank and J.P. Morgan Securities Inc. to the Borrowers)
or any amendments, modifications or waivers of the provisions hereof, or
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement or
any other Loan Document or in connection with the Loans made hereunder,
including the reasonable fees and disbursements of counsel for the
Administrative Agent and an additional counsel for the other Lenders (including,
the reasonable allocated costs of in-house counsel) and, in addition, fees and
disbursements of appropriate local counsel.
 
(b) Each Borrower agrees to indemnify the Administrative Agent, each Lender,
each of their Affiliates and the directors, officers, employees and
Administrative Agents of the foregoing (each such Person being called an "
Indemnitee ") against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees and expenses (including the reasonable allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are finally determined by a
court of competent jurisdiction to have resulted from the gross negligence or
willful or intentional misconduct of such Indemnitee or arose as a result of a
dispute between the Administrative Agent or any of the Lenders or any litigation
brought by any securityholder of the Administrative Agent or the Lenders in its
capacity as such.
 
(c) The provisions of this Section and of Sections 2.14(b), 2.14(c), 2.14(d),
2.14(e) and 2.16 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
invalidity or unenforceability of any term or provision of this Agreement or any
investigation made by or on behalf of the Administrative Agent or any Lender.
All amounts due under this Section shall be payable on written demand therefor.
 
SECTION 9.06. Applicable Law
 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
 
SECTION 9.07. Waivers; Amendment .
 
(a) No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower or any Subsidiary thereof in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided , however , that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender directly affected thereby, (ii) increase or extend the duration of
the Commitment or decrease the amount or extend the date of payment of the
Facility Fee of any Lender without the prior written consent of such Lender,
(iii) release any of the obligations of MBNA America Bank under Section 2.22
(other than in accordance with the terms thereof) or (iv) amend or modify the
provisions of Section 2.11(e), 2.17, 2.18 or 9.04(h), the provisions of this
Section or the definition of "Required Lenders", in each case without the prior
written consent of each Lender; provided further , however , that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section and any consent by any Lender pursuant
to this Section shall bind any prospective assignee or participant of its rights
and interests hereunder.
 
SECTION 9.08. Entire Agreement
 
This Agreement and the letters referred to in Sections 2.06(b) and 9.05(a)
constitute the entire contract among the parties relative to the subject matter
hereof. Any previous agreement among the parties with respect to the subject
matter hereof is superseded by this Agreement. Nothing in this Agreement,
expressed or implied, is intended to confer upon any party other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
 
SECTION 9.09. Severability
 
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic and legal effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 9.10. Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract.
 
SECTION 9.11. Headings
 
                Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
 
SECTION 9.12. Right of Setoff
 
If an Event of Default shall have occurred and be continuing and the Loans shall
have been accelerated pursuant to Article VII, each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of any Borrower against any
and all the obligations of such Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrowers after such setoff
and application made by such Lender, but the failure to give such notice shall
not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which such Lender may
have.
 
SECTION 9.13. Jurisdiction; Consent to Service of Process .
 
(a) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to paragraph (b) below, nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party hereto
in the courts of any jurisdiction.
 
(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(c) Each party to this Agreement other than MBNA Europe irrevocably consents to
service of process in the manner provided for notices in Section 9.01. MBNA
Europe hereby appoints MBNA America Bank, with an office on the date hereof at
the address for notices specified in Section 9.01(a), as its agent to receive on
behalf of MBNA Europe service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding brought in
the State of New York. MBNA America Bank hereby accepts such appointment as is
set forth in this Section 9.13(c) and agrees that (i) it will not terminate such
agency relationship prior to one year after the payment in full of the principal
of and interest on the Loans made to MBNA Europe and termination of the
Commitments, (ii) it will give the Administrative Agent prompt notice of any
change of its address during such period and (iii) it will promptly forward to
MBNA Europe any summons, complaint or other legal process that MBNA America Bank
receives in connection with its appointment as process agent of MBNA Europe.
MBNA Europe agrees that the failure of MBNA America Bank to give any notice of
any such service of process to MBNA Europe shall not impair or affect the
validity of such service or, to the extent permitted by applicable law, the
enforcement of any judgment based thereon. Such appointment shall be irrevocable
until the final payment of all amounts payable under this Agreement and
termination of the Commitments, except that if for any reason MBNA America Bank
ceases to be able to act as such, MBNA Europe will, by an instrument reasonably
satisfactory to the Administrative Agent, appoint another Person in the Borough
of Manhattan as such process agent subject to the approval (which approval shall
not be unreasonably withheld) of the Administrative Agent. MBNA Europe covenants
and agrees that it shall take any and all reasonable action, including the
execution and filing of any and all documents, that may be necessary to continue
the designation of a process agent pursuant to this Section in full force and
effect and to cause MBNA America Bank to act as such. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
(d) To the extent that MBNA Europe may be or become entitled to claim for itself
or its property, assets or revenues any immunity on the ground of sovereignty or
the like from suit, court jurisdiction, attachment prior to judgment, attachment
in aid of execution of a judgment or execution of a judgment, and to the extent
that in any jurisdiction there may be attributed such an immunity (whether or
not claimed), MBNA Europe hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity with respect to its obligations under this
Agreement and the other Loan Documents.
 
SECTION 9.14. Waiver of Jury Trial
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and other parties hereto have been induced
to enter into this Agreement by, among other things, the mutual waivers and
certification in this Section.
 
SECTION 9.15. Confidentiality
 
Each Lender agrees (a) to keep confidential any written or oral information (i)
provided to it by or on behalf of the Borrowers or any of them or any of their
Subsidiaries pursuant to or in connection with this Agreement or (ii) obtained
by such Lender based on a review of the books and records of the Borrowers or
any of them or any of their Subsidiaries and (b) to use such information on its
own behalf solely in connection with such Lender's administration of its
Commitment and Loans; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to the Administrative Agent or any other
Lender, (ii) to any prospective transferee which agrees to comply with the
provisions of this Section and, in the case of a prospective assignee, the
relevant Borrower shall have consented to such prospective assignment to the
extent required by Section 9.04(b), (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors, (iv) to such of the
officers, directors, employees, agents, independent auditors and representatives
of such Lender or any of its Affiliates as need to know such information in
connection with such Lender's administration of its Commitment and Loans (
provided such persons referred to in the foregoing clauses (b)(i), (ii), (iii)
and (iv) are informed of the confidential nature of the information and the
restrictions imposed by this subsection), (v) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender, (vi) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or (vii) to the extent necessary or
advisable in connection with any suit, action or proceeding in connection with
the enforcement of rights hereunder; provided that in the case of this clause
(vii), except when it may not lawfully do so, such Lender shall give the
Borrowers prior notification of such disclosure to the extent the Borrowers are
not a party to such proceeding. Notwithstanding anything herein to the contrary,
the Administrative Agent, the Lenders and the Borrowers (and each of their
respective employees, representatives or other agents) may disclose to any and
all Persons, without limitation of any kind, the U.S. Federal income tax
treatment and U.S. Federal income tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses), other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws, and except that,
with respect to any document or similar item that in either case contains
information concerning the U.S. Federal income tax treatment or U.S. Federal
income tax structure of such transactions as well as other information, this
paragraph shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.
 
SECTION 9.16 Judgment Currency
 
This is an international loan transaction in which the specification of Dollars
or an Agreed Alternative Currency, as the case may be (the " Specified Currency
"), and any payment in New York City or the country of the Specified Currency,
as the case may be (the " Specified Place "), is of the essence, and the
Specified Currency shall be the currency of account in all events relating to
Loans denominated in the Specified Currency. The payment obligations of the
Borrowers under this Agreement shall not be discharged by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the " Second Currency "), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding that on which such judgment is rendered. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent or
such Lender, as the case may be, of any sum adjudged to be due hereunder in the
Second Currency to the Administrative Agent or such Lender, as the case may be,
may in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and each Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Administrative Agent
or such Lender, as the case may be, against, and to pay the Administrative Agent
or such Lender, as the case may be, on demand in the Specified Currency, any
difference between the sum originally due to the Administrative Agent or such
Lender, as the case may be, in the Specified Currency and the amount of the
Specified Currency so purchased and transferred.
 
SECTION 9.17 Regulation U
 
Each Lender represents and warrants that in extending or maintaining credit
hereunder, it, in good faith, has not relied and will not rely upzon any Margin
Stock as collateral.



IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
 
Borrower:
 
 
MBNA AMERICA BANK, N.A.
 
 
By:
/s/
Thomas V. Wren

--------------------------------------------------------------------------------

Thomas V. Wren
 
 
Vice Chairman and Treasurer
 
 
 
MBNA BANK EUROPE LIMITED
 
 
By:
/s/
Thomas V. Wren

--------------------------------------------------------------------------------

 Thomas V. Wren
 
 
Authorized Signatory
 
 
 
MBNA CORPORATION
 
 
By:
/s/
Thomas V. Wren

--------------------------------------------------------------------------------

 Thomas V. Wren
 
 
Treasurer



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





LENDERS
 
 
JPMORGAN CHASE BANK
 
 
By:
/s/
Roger Parker

--------------------------------------------------------------------------------

Roger Parker
 
 
Vice President

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





BANK OF AMERICA, N.A.
 
 
By:
/s/
Mary Pat Riggins

--------------------------------------------------------------------------------

 Mary Pat Riggins
 
 
Managing Director



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





BARCLAYS BANK PLC
 
 
By:
/s/
Alison McGuigan

--------------------------------------------------------------------------------

 Alison McGuigan
 
 
Associate Director
 
 
 

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





DEUTSCHE BANK AG, NEW YORK BRANCH
 
 
By:
/s/
Gayma Z. Shivnarain

--------------------------------------------------------------------------------

Gayma Z. Shivnarain
 
 
Director
 
 
 
By:
/s/
Nicolas Rueda

--------------------------------------------------------------------------------

 Nicolas Rueda
 
 
Associate



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





CITIBANK, N.A.
 
 
By:
/s/
Robert B. Goldstein

--------------------------------------------------------------------------------

Robert B. Goldstein
 
 
Managing Director



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





BANK ONE, NA
 
 
By:
/s/
Mark Wasden

--------------------------------------------------------------------------------

Mark Wasden
 
 
Director



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





CREDIT SUISSE FIRST BOSTON
 
 
Acting through its Cayman Islands Branch
 
 
By:
/s/
Jay Chall

--------------------------------------------------------------------------------

Jay Chall
 
 
Director
 
 
 
 
 
By:
/s/
Cassandra Droogan

--------------------------------------------------------------------------------

 Cassandra Droogan
 
 
Associate



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





MERRILL LYNCH BANK USA
 
 
By:
/s/
David L. Millet

--------------------------------------------------------------------------------

 David L. Millet
 
 
Vice President
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





ABN AMRO BANK N.V.
 
 
By:
/s/
Neil R. Stein

--------------------------------------------------------------------------------

 Neil R. Stein
 
 
Group Vice President
 
 
 
By:
/s/
Michael DeMarco

--------------------------------------------------------------------------------

 Michael DeMarco
 
 
Associate Vice President

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





THE BANK OF NEW YORK
 
 
By:
/s/
Stephen Adam

--------------------------------------------------------------------------------

 Stephen Adam
 
 
Assistant Vice President

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





BNP PARIBAS
 
 
By:
/s/
Barry Feigenbaum

--------------------------------------------------------------------------------

 Barry Feigenbaum
 
 
Managing Director
 
 
 
By:
/s/
Michel Priou

--------------------------------------------------------------------------------

 Michel Priou
 
 
Director



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





DRESDNER BANK AG NEW YORK BRANCH AND GRAND CAYMAN BRANCHES
 
 
By:
/s/
Stephen Kovach

--------------------------------------------------------------------------------

 Stephen Kovach
 
 
Vice President
 
 
 
 
 
 
By:
/s/
J. Curtin Beaudouin

--------------------------------------------------------------------------------

 J. Curtin Beaudouin
 
 
Director
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





HSBC BANK USA
 
 
By:
/s/
Rita Gonzalez

--------------------------------------------------------------------------------

 Rita Gonzalez
 
 
SVP & Regional Head Institutional Banking Americas



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





LEHMAN BROTHERS BANK, FSB
 
 
By:
/s/
Gary T. Taylor

--------------------------------------------------------------------------------

 Gary T. Taylor
 
 
Vice President
 
 
 

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





LLOYDS TSB BANK PLC
 
 
By:
/s/
Michael J. Gilligan

--------------------------------------------------------------------------------

 Michael J. Gilligan
 
 
Director, Financial Institutions, USA G311
 
 
 
 
 
 
By:
/s/
Candice Beato

--------------------------------------------------------------------------------

 Candice Beato
 
 
AVP, Financial Institutions, USA B059
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





ROYAL BANK OF CANADA
 
 
By:
/s/
Scott Umbs

--------------------------------------------------------------------------------

 Scott Umbs
 
 
Manager
 
 

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





THE ROYAL BANK OF SCOTLAND PLC
 
 
By:
/s/
Edith L. Hornick

--------------------------------------------------------------------------------

 Edith L. Hornick
 
 
Director



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





SOCIETE GENERALE
 
 
By:
/s/
Diane Ferguson

--------------------------------------------------------------------------------

 Diane Ferguson
 
 
Vice President
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By:
/s/
Roy O. Young

--------------------------------------------------------------------------------

Roy O. Young
 
 
Vice President
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





BANK OF MONTREAL
 
 
By:
/s/
Kenneth Smith

--------------------------------------------------------------------------------

 Kenneth Smith
 
 
Senior Manager



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





FLEET NATIONAL BANK
 
 
By:
/s/
James M. Contis

--------------------------------------------------------------------------------

 James M. Contis
 
 
Vice President



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





ING LUXEMBOURG SA
 
 
By:
/s/
Yves Verhulst

--------------------------------------------------------------------------------

 Yves Verhulst
 
 
Sous-Directeur
 
 
 
By:
/s/
Alexandre Cayphas

--------------------------------------------------------------------------------

 Alexandre Cayphas
 
 
Corporate Product Manger



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





MORGAN STANLEY BANK
 
 
By:
/s/
Jaap L. Tonckens

--------------------------------------------------------------------------------

 Jaap L. Tonckens
 
 
Vice President Morgan Stanley Bank
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





ALLIED IRISH BANKS, p. l. c.
 
 
By:
/s/
Paul Daly

--------------------------------------------------------------------------------

 Paul Daly
 
 
Manager
 
 
 
By:
/s/
Terry Danaher

--------------------------------------------------------------------------------

 Terry Danaher
 
 
Head of Trade Finance



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





BANK OF TOKYO-MITSUBISHI TRUST COMPANY
 
 
By:
/s/
William Rhodes

--------------------------------------------------------------------------------

 William Rhodes
 
 
Vice President





NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





DANSKE BANK A/S CAYMAN ISLAND BRANCH
 
 
By:
/s/
Andrew S. Resnick

--------------------------------------------------------------------------------

 Andrew S. Resnick
 
 
Vice President
 
 
 
 
 
 
By:
/s/
Kim Duchnielsen

--------------------------------------------------------------------------------

  Kim Duchnielsen
 
 
Vice President
 
 





NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





WILLIAM STREET COMMITMENT CORPORATION
 
 
(Recourse only to assets of William Street Commitment Corporation)
 
 
By:
/s/
Jennifer Hill

--------------------------------------------------------------------------------

 Jennifer Hill
 
 
CFO and Vice President



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





UFJ BANK LIMITED, NEW YORK BRANCH
 
 
By:
/s/
Eiji Nakatani

--------------------------------------------------------------------------------

 Eiji Nakatani
 
 
Vice President
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





WESTLB, NEW YORK BRANCH
 
 
By:
/s/
Lillian Tung Lum

--------------------------------------------------------------------------------

 Lillian Tung Lum
 
 
Executive Director
 
 
 
 
 
 
 
By:
/s/
Robert Wieser

--------------------------------------------------------------------------------

 Robert Wieser
 
 
Executive Director



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





THE NORTHERN TRUST COMPANY
 
 
By:
/s/
Alfred Armengol

--------------------------------------------------------------------------------

 Alfred Armengol
 
 
Officer







NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -




UBS AG, CAYMAN ISLANDS BRANCH
 
 
By:
/s/
Wilfred V. Saint

--------------------------------------------------------------------------------

Wilfred V. Saint
 
 
Associate Director
 
 
Banking Products Services, US
 
 
 
By:
/s/
Thomas R. Salzano

--------------------------------------------------------------------------------

Thomas R. Salzano
 
 
Director
 
 
Banking Products Services, US



NY3:#7315624v16
     

--------------------------------------------------------------------------------

 



TORONTO DOMINION (TEXAS), INC.
 
 
By:
/s/
Carol Brandt

--------------------------------------------------------------------------------

 Carol Brandt
 
 
Vice President







NY3:#7315624v16
     

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT
 
 
BANK OF AMERICA, N.A., as Administrative Agent.
 
 
By:
/s/
Mary Pat Riggins

--------------------------------------------------------------------------------

 Mary Pat Riggins
 
 
Managing Director







NY3:#7315624v16
     

--------------------------------------------------------------------------------

-109-




Schedule 1.01
ELIGIBLE DEALERS


Banc of America Securities LLC
Bank One Capital Markets, Inc.
Barclays Capital Inc.
Citigroup Global Markets Inc.
Credit Suisse First Boston LLC
Deutsche Bank Securities Inc.
J.P. Morgan Securities Inc.
Lehman Brothers Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated






NY3:#7315624v16
     

--------------------------------------------------------------------------------




Schedule 2.01
COMMITMENTS
Lender
Commitment
JPMorgan Chase Bank
$140,000,000
Bank of America, N.A.
$125,000,000
Barclays Bank PLC
$125,000,000
Deutsche Bank AG, New York Branch
$125,000,000
ABN AMRO Bank, N.V.
$105,000,000
Bank One, NA
$105,000,000
Citibank, N.A.
$105,000,000
Credit Suisse First Boston
$105,000,000
Merrill Lynch Bank USA
$105,000,000
The Bank of New York
$85,000,000
BNP Paribas
$85,000,000
Dresdner Bank AG, New York Branch and Grand Cayman Branches
$85,000,000
HSBC Bank USA
$85,000,000
Lehman Brothers Bank, FSB
$85,000,000
Lloyds TSB Bank PLC
$85,000,000
Royal Bank of Canada
$85,000,000
The Royal Bank of Scotland PLC
$85,000,000
Societe Generale
$85,000,000
Wachovia Bank, National Association
$85,000,000
Bank of Montreal
$65,000,000
Fleet National Bank
$65,000,000
ING Luxembourg SA
$65,000,000
Morgan Stanley Bank
$65,000,000
UBS AG, Cayman Islands Branch
$65,000,000
Toronto Dominion (Texas), Inc.
$50,000,000
Allied Irish Banks, p. l. c.
$35,000,000
Bank of Tokyo-Mitsubishi Trust Company
$35,000,000
Danske Bank A/S Cayman Island Branch
$35,000,000
William Street Commitment Corporation
$35,000,000
UFJ Bank Limited, New York Branch
$35,000,000
WestLB AG, New York Branch
$35,000,000
The Northern Trust Company
$25,000,000
TOTAL
$2,500,000,000



NY3:#7315624v16
     

--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF COMPETITIVE BID REQUEST


[Date]


Bank of America, N.A.,
as Administrative Agent
for the Lenders referred to below
1850 Gateway Blvd, 5 th Floor
Concord, CA 94520
Attention: Wes Oldham
925-675-8409
888-969-9320 (Facsimile)
wesley.b.oldham@bankofamerica.com
Reference: MBNA Corporation




Ladies and Gentlemen:


The undersigned, [ name of Borrower ] (the " Borrower "), refers to the Senior
Competitive Advance and Revolving Credit Facility Agreement dated as of July 18,
2003 (as it may be amended, modified, extended or restated from time to time,
the " Credit Agreement "), among the Borrower, [ list other Borrowers ] , the
Lenders parties thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.03(a) of the Credit Agreement that it
requests a Competitive Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Competitive Borrowing is
requested to be made:
(A) Date of Competitive Borrowing (which is a Business Day)
 
 

--------------------------------------------------------------------------------

(B) Currency and Principal Amount of Competitive Borrowing
 

--------------------------------------------------------------------------------

 
(C) Interest rate basis
 

--------------------------------------------------------------------------------

 
(D) Interest Period and the last day thereof
 

--------------------------------------------------------------------------------

 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -





Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.02(b) and 4.02(c) of the
Credit Agreement have been satisfied.
 
Very truly yours,
 
 
 
[NAME OF BORROWER]
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
[Responsible Officer]
 
 
 
 





[MBNA America Bank hereby
confirms its obligations under
Section 2.22 of the Credit Agreement
after giving effect to the Borrowing
by MBNA Europe requested
in this notice of borrowing:


MBNA AMERICA BANK, N.A.


By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
 












--------------------------------------------------------------------------------

1 /    The Competitive Bid must be received by the Administrative Agent (i) in
the case of Eurocurrency Loans in any Currency or Fixed Rate Loans in any
Currency other than Dollars, not later than 9:30 a.m. Local Time, three Business
Days before a proposed Competitive Borrowing, and (ii) in the case of Fixed Rate
Loans in Dollars, not later than 9:30 a.m. Local Time, on the day of a proposed
Competitive Borrowing.
EXHIBIT A-2


FORM OF NOTICE OF COMPETITIVE BID REQUEST




[Date]




[Name of Lender]
[Address]
Attention:






Ladies and Gentlemen:


Reference is made to the Senior Competitive Advance and Revolving Credit
Facility Agreement dated as of July 18, 2003 (as it may be amended, modified,
extended or restated from time to time, the " Credit Agreement "), among [ name
of Borrower ] (the " Borrower "), [ list other Borrowers ] , the Lenders parties
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower made a Competitive Bid Request
on [ ] , 200 [ ] , pursuant to Section 2.03(a) of the Credit Agreement, and in
that connection you are invited to submit a Competitive Bid by [ Date ] / [ Time
] . 1   / Your Competitive Bid must comply with Section 2.03(b) of the Credit
Agreement and the terms set forth below on which the Competitive Bid Request was
made:
(A) Requesting Borrower
 
(B) Date of Competitive Borrowing

--------------------------------------------------------------------------------

(C) Currency and Principal amount of Competitive Borrowing

--------------------------------------------------------------------------------

(D) Interest rate basis

--------------------------------------------------------------------------------

(E)Interest Period and the last day thereof

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 





 
Very truly yours,
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
[Responsible Officer]








EXHIBIT A-3
FORM OF COMPETITIVE BID


[Date] 




Bank of America, N.A.,
as Administrative Agent for
the Lenders referred to below
1850 Gateway Blvd, 5 th Floor
Concord, CA 94520
Attention: Wes Oldham
925-675-8409
888-969-9320 (Facsimile)
wesley.b.oldham@bankofamerica.com
Reference: MBNA Corporation




Ladies and Gentlemen:


The undersigned, [ Name of Lender ] , refers to the Senior Competitive Advance
and Revolving Credit Facility Agreement dated as of July 18, 2003 (as it may be
amended, modified, extended or restated from time to time, the " Credit
Agreement "), among MBNA America Bank, N.A., MBNA Europe Bank Limited and MBNA
Corporation (each, a " Borrower " and collectively, the " Borrowers "), the
Lenders parties thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned hereby
makes a Competitive Bid pursuant to Section 2.03(b) of the Credit Agreement, in
response to the Competitive Bid Request made by [ name of requesting Borrower ]
on [ ] , 200 [ ] , and in that connection sets forth below terms on which such
Competitive Bid is made:
 
(A) Requesting Borrower
 
(B) Principal Amount and Currency

--------------------------------------------------------------------------------

(C) Competitive Bid Rate

--------------------------------------------------------------------------------

 
(D) Interest Period and the last day thereof

--------------------------------------------------------------------------------

 
(E)Interest Period and the last day thereof

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 





The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the requesting Borrower
upon acceptance by such Borrower of this Competitive Bid in accordance with
Section 2.03(d) of the Credit Agreement.




 
Very truly yours,
 
 
 
[NAME OF LENDER]
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
 








EXHIBIT A-4




FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER




[Date]




Bank of America, N.A.,
as Administrative Agent for
the Lenders referred to below
1850 Gateway Blvd, 5 th Floor
Concord, CA 94520
Attention: Wes Oldham
925-675-8409
888-969-9320 (Facsimile)
wesley.b.oldham@bankofamerica.com
Reference: MBNA Corporation


Ladies and Gentlemen:
The undersigned refers to the Senior Competitive Advance and Revolving Credit
Facility Agreement dated as of July 18, 2003 (as it may be amended, modified,
extended or restated from time to time, the " Credit Agreement "), among MBNA
America Bank, N.A., MBNA Europe Bank Limited and MBNA Corporation (each, a "
Borrower " and collectively, the " Borrowers "), the Lenders parties thereto and
Bank of America, N.A., as Administrative Agent for the Lenders.
In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of Competitive Bids in connection with our Competitive Bid Request dated
[ ] , 200 [ ] and in accordance with Section 2.03(d) of the Credit Agreement, we
hereby accept the following Competitive Bids for maturity on [ date ] :
Currency and Principal Amount
Fixed Rate/Margin
Lender
[%] / [+/-. %]
 
 
 
 
 
 



We hereby reject the following Competitive Bids:
Currency and Principal Amount
Fixed Rate/Margin
Lender
[%] / [+/-. %]
 
 
 
 
 
 



The [ insert amount and Currency ] should be remitted to the undersigned on [
date ] as follows:
[ SPECIFY WIRE TRANSFER INSTRUCTIONS ]


 
Very truly yours,
 
 
 
[NAME OF BORROWER]
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
 



[MBNA America Bank hereby
confirms its obligations under
Section 2.22 of the Credit Agreement
after giving effect to the Borrowings
accepted by MBNA Europe
in this letter:


MBNA AMERICA BANK, N.A.


By:
 

--------------------------------------------------------------------------------

 
 
 
 








--------------------------------------------------------------------------------

2     Insert if MBNA Europe is the requesting Borrower.
EXHIBIT A-5




FORM OF REVOLVING CREDIT BORROWING REQUEST




[Date]




Bank of America, N.A.,
as Administrative Agent for
the Lenders referred to below
1850 Gateway Blvd, 5 th Floor
Concord, CA 94520
Attention: Wes Oldham
925-675-8409
888-969-9320 (Facsimile)
wesley.b.oldham@bankofamerica.com
Reference: MBNA Corporation




Ladies and Gentlemen:
The undersigned refers to the Senior Competitive Advance and Revolving Credit
Facility Agreement dated as of July 18, 2003 (as it may be amended, modified,
extended or restated from time to time, the " Credit Agreement "), among MBNA
America Bank, N.A., MBNA Europe Bank Limited and MBNA Corporation (each, a "
Borrower " and collectively, the " Borrowers "), the Lenders parties thereto and
Bank of America, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby gives you notice pursuant to
Section 2.04 of the Credit Agreement that it requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Revolving Credit Borrowing is requested to be made:
 
(A) Requesting Borrower
 
(B) Date of Revolving Credit Borrowing (which is a Business Day)

--------------------------------------------------------------------------------

(C) Currency and Principal Amount of Revolving Credit Borrowing

--------------------------------------------------------------------------------

 
(D) Interest rate basis

--------------------------------------------------------------------------------

 
(E) Interest Period and the last day thereof

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 





The proceeds of the requested Revolving Credit Borrowing shall be remitted as
follows:


[SPECIFY]
Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.02(b) and 4.02(c) of the
Credit Agreement have been satisfied.
The Eligible Dealers for the Pricing Poll, if any, in connection with the
Revolving Credit Borrowing shall be: [Eligible Dealers].
 
Very truly yours,
 
 
 
[NAME OF REQUESTING BORROWER]]
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
[Responsible Officer]

NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -


[MBNA America Bank hereby
confirms its obligations under
Section 2.22 of the Credit Agreement
after giving effect to the Borrowings
accepted by MBNA Europe
in this letter:


MBNA AMERICA BANK, N.A.


By:
 

--------------------------------------------------------------------------------

Name:
 
Title:
 

2  



EXHIBIT A-6


FORM OF APPLICABLE LIBO RATE INTEREST MARGIN CALCULATION
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned refers to the Senior Competitive Advance and Revolving Credit
Facility Agreement dated as of July 18, 2003 (as it may be amended, modified,
extended or restated from time to time, the "Credit Agreement"), among MBNA
America Bank, N.A., MBNA Europe Bank Limited and MBNA Corporation (each, a
"Borrower" and collectively, the "Borrowers"), the Lenders parties thereto and
Bank of America, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby gives you notice pursuant to
Section 2.08(d) of the Credit Agreement.
Prices from Eligible Dealer
 
Eligible Dealers
Day 1 Quote
Day 2 Quote

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -




Asset Swap Spreads
Day 1
Day 2

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 
 



Average Asset Swap Spread
 
Spot Mid Swap Rate (if applicable)

--------------------------------------------------------------------------------

 
Applicable LIBO Interest Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 





 
Very truly yours,
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
By:
 

--------------------------------------------------------------------------------

 
Name:
 
Title:
 










EXHIBIT B


[FORM OF ADMINISTRATIVE QUESTIONNAIRE]




Fax to: Maurice Washington fax# 214-290-9544
Borrowers Names: MBNA AMERICA BANK, N.A., MBNA EUROPE BANK LIMITED, MBNA
CORPORATION    


I. Legal Name of Lender for Signature Page:
 
 
II. Name of Lender for any eventual tombstone:
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
III. Domestic Address:
 
 
 
 
IV. Eurocurrency Address:
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



V. Contact Information:


 
Credit Contact
 
Operations Contact
 
Legal Counsel

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Title:
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Address:
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Telephone:
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
Facsimile:

 



--------------------------------------------------------------------------------

 



 
 
 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 



 
 
E Mail Address
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
 
 
Bid Contact
 
 
L/C Contact
 
Draft Documentation Contact

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Title:
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Address:
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Telephone:
 
 
 
 
 

--------------------------------------------------------------------------------

 
Facsimile:
 
 
 
 
 

--------------------------------------------------------------------------------

 
E Mail Address
 
 
 
 
 

--------------------------------------------------------------------------------

 



VI. Lender's Fed Wire Payment Instructions:
Pay to:
 
 
 

--------------------------------------------------------------------------------

 (Name of Lender)

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 (ABA#)

--------------------------------------------------------------------------------

 (City/State)
 

--------------------------------------------------------------------------------

 (Account #)

--------------------------------------------------------------------------------

 (Account Name)
     
 

--------------------------------------------------------------------------------

 (Attention)

--------------------------------------------------------------------------------

 



VII. Lender's Standby L/C Fed Wire Payment Instructions (if applicable):
Pay to:
 
 
 

--------------------------------------------------------------------------------

 (Name of Lender)

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 (ABA#)

--------------------------------------------------------------------------------

 (City/State)
 

--------------------------------------------------------------------------------

 (Account #)

--------------------------------------------------------------------------------

 (Account Name)
     
 

--------------------------------------------------------------------------------

 (Attention)

--------------------------------------------------------------------------------

 



VIII. Organizational Structure :
Foreign Br., organized under which laws, etc.
 
Lender's Tax ID:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
Tax withholding Form Attached (For Foreign Buyers)
[___]
Form W-9
[___]
Form W-8
[___]
Form 4224 effective: ____________________
[___]
Form 1001
[___]
W/Hold _________% Effective ________________
[___]
Form 4224 on file with Bank of America from previous current years transaction
___________________



IX. Bank of America Payment Instructions:
 
 
Servicing Site:
Concord CA
 
 
Pay to:
Bank of America, N.A.
ABA #111-000-012
ATTN: Credit Services 
REF: MBNA Corp. 
Incoming a/c # 3750836479 
 
 
 
 



X. Name of Authorized Officer:
 
Name:
 
Signature:

--------------------------------------------------------------------------------

Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

















I -
NY3:#7315624v16
     

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

* / To be completed only if consents are required under Section 9.04(a).
EXHIBIT C
 
[FORM OF]
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Senior Competitive Advance and Revolving Credit
Facility Agreement dated as of July 18, 2003 (as in effect on the date hereof,
the " Credit Agreement ") among MBNA America Bank, N.A., MBNA Europe Bank
Limited and MBNA Corporation (each, a " Borrower " and collectively, the "
Borrowers "), the Lenders parties thereto (the " Lenders ") and Bank of America,
N.A., as Administrative Agent for the Banks (in such capacity, the "
Administrative Agent "). Terms defined in the Credit Agreement are used herein
with the same meanings.
 
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the second page hereof, the
interests set forth on the second page hereof (the " Assigned Interest ") in the
Assignor's rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the second page hereof in the Commitment
of the Assignor on the Effective Date and the [Competitive Loans and] Revolving
Credit Loans owing to the Assignor which are outstanding on the Effective Date,
together with unpaid interest accrued on the assigned Loans to the Effective
Date and the amount, if any, set forth on the second page hereof of the Fees
accrued to the Effective Date for the account of the Assignor. Each of the
Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 9.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have (in addition to any such rights
and obligations heretofore held by it) the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.20(g) of the Credit
Agreement (as applicable), duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, an
Administrative Questionnaire in the form of Exhibit B to the Credit Agreement
and (iii) a processing and recordation fee of $3,500.
 
3. This Assignment and Acceptance shall be governed by and construed in
accordance with the law of the State of New York.
 
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee's Address for Notices:
Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment):
 
Facility
Principal Amount Assigned [(and identifying information as to individual
Competitive Loans)]
Percentage Assigned of Commitment (set forth, to at least 8 decimals, as a
percentage of aggregate Commitments of all Lenders thereunder)         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Commitment Assigned:
$
%
Revolving Credit Loans:
 
 
[Competitive Loans:]
 
 
Fees Assigned (if any):
 
 



The terms set forth above are hereby agreed to:
Accepted *  
________________, as Assignor
By:________________________________ Name: Title:
________________, as Assignee
By:________________________________ Name: Title:
BANK OF AMERICA, N.A., as Administrative Agent
 
By:____________________________________
Name:
Title:
 
MBNA AMERICA BANK, N.A.

By:____________________________________
Name:
Title:
MBNA EUROPE BANK LIMITED

By:____________________________________
Name:
Title:
MBNA CORPORATION

By:____________________________________
Name:
Title:



NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -




EXHIBIT D


[FORM OF COMMITMENT INCREASE LETTER]


COMMITMENT INCREASE LETTER


[Date]
MBNA America Bank, N.A.
MBNA Europe Bank Limited
MBNA Corporation
1100 North King Street
Wilmington, Delaware 19884
 
Bank of America, N.A.,
as Administrative Agent
for the Lenders referred to below
1850 Gateway Blvd, 5 th Floor
Concord, CA 94520
Attention: Wes Oldham
925-675-8409
888-969-9320 (Facsimile)
wesley.b.oldham@bankofamerica.com
 
Reference: MBNA Corporation
Copy to:
Bank of America, N.A.,
as Administrative Agent
901 Main Street, 66 th Floor
Dallas, Texas 75202
Attention: Mary Pat Riggins
 
Ladies and Gentlemen:
 
Reference is made to the Senior Competitive Advance and Revolving Credit
Facility Agreement dated as of July 18, 2003 (as modified and supplemented and
in effect from time to time, the " Credit Agreement ") among MBNA America Bank,
N.A., MBNA Europe Bank Limited and MBNA Corporation, the lenders party thereto
and Bank of America, N.A., as Administrative Agent. Terms used but not defined
herein have the respective meanings given to such terms in the Credit Agreement.
 
This Commitment Increase Letter is delivered pursuant to Section 2.12 of the
Credit Agreement.
 
If, prior to the execution and delivery of this Commitment Increase Letter, the
undersigned is a Lender already party to the Credit Agreement, then the
undersigned hereby agrees that, effective as of the Commitment Increase Date set
forth below, the Commitment of such Lender set forth below is increased by an
amount equal to the "Commitment Increase Amount" set forth below.
 
If, prior to the execution and delivery of this Commitment Increase Letter, the
undersigned is not a Lender already party to the Credit Agreement, then the
undersigned hereby agrees that, effective as of the Commitment Increase Date set
forth below, the undersigned shall have a Commitment set forth below in an
amount equal to the "Commitment Increase Amount" set forth below.
 
Commitment Increase Date:
 
Commitment Increase Amount:

--------------------------------------------------------------------------------

 $

--------------------------------------------------------------------------------

 





The undersigned agrees with the Borrowers and the Administrative Agent that the
undersigned will, from and after the Commitment Increase Date, be a "Lender"
under the Credit Agreement (if not already a "Lender" thereunder) and perform
all of the obligations of the undersigned as a "Lender" under the Credit
Agreement in respect of the Commitment Increase Amount (together with, if
already a "Lender" under the Credit Agreement, the Commitment of the Lender in
effect immediately prior to the execution and delivery of this Commitment
Increase Letter).
 
This Commitment Increase Letter shall be governed by and construed in accordance
with the law of the State of New York.
 
 
Very truly yours,
 
 
 
[NAME OF LENDER]
By:
 

--------------------------------------------------------------------------------

 
Name:
 
Title:
 





NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -




EXHIBIT E-1




[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL
TO THE BORROWERS]




[Closing Date]


To: The Lenders named in Schedule I that are parties
to the Credit Agreement referred to below



Bank of America, N.A., as Administrative Agent under said Credit Agreement


Ladies and Gentlemen:
 
We have acted as special New York counsel to each of MBNA America Bank, N.A.,
MBNA Europe Bank Limited and MBNA Corporation (each, a " Borrower " and
collectively, the " Borrowers "), in connection with the preparation, execution
and delivery of the Senior Competitive Advance and Revolving Credit Facility
Agreement dated as of July 18, 2003 (the " Credit Agreement ") among the
Borrowers, the lenders party thereto and Bank of America, N.A., as
administrative agent for such lenders (the " Administrative Agent ").
 
This opinion is delivered to you pursuant to Section 4.01 of the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
In arriving at the opinion expressed below, we have examined the following
documents:
 
(a) counterparts of the Credit Agreement, each signed by the Borrowers and the
Administrative Agent;
 
(b) a copy of the opinion letter of (1) John W. Scheflen, Esq., Chief Counsel of
the Parent, (2) Donna Pumfrey, Esq., General Counsel of MBNA Europe and
(3) Clifford Chance LLP, each addressed to you and dated the date hereof, in
respect of the Credit Agreement and the other Loan Documents.
 
In rendering the opinion expressed below, we have assumed, with your permission,
without independent investigation or inquiry, (i) the authenticity of all
documents submitted to us as originals, (ii) the genuineness of all signatures
on all documents that we examined and (iii) the conformity to authentic
originals of documents submitted to us as certified, conformed or photostatic
copies.
 
Insofar as our opinion expressed below relates to the matters set forth in the
aforementioned opinion letters of John W. Scheflen, Esq., Donna Pumfrey, Esq.
and Clifford Chance LLP (other than as to matters opined upon below), we have
assumed without independent investigation the correctness of the matters set
forth in such opinions, and our opinion is subject to the assumptions,
qualifications and limitations set forth in such opinion letters.
 
Based upon and subject to the foregoing, and subject to the qualifications and
limitations stated herein, we are of the opinion that, insofar as the law of the
State of New York is concerned, the Credit Agreement constitutes valid and
legally binding obligations of each Borrower, enforceable against each Borrower
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, liquidation, receivership, conservatorship, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally or of creditors of banks in the relevant
jurisdiction, (ii) general equitable principles (whether considered in a
proceeding in equity or at law), (iii) an implied covenant of good faith and
fair dealing and (iv) the effects of the possible judicial application of
foreign laws or foreign governmental or judicial action affecting creditors'
rights.
 
Our opinion is subject to the following qualifications:
 
1. We express no opinion as to any indemnification obligations of the Borrowers
under the Credit Agreement to the extent such obligations might be deemed to be
inconsistent with public policy.
 
2. We express no opinion as to the provisions of Sections 2.18 and 9.04 of the
Credit Agreement purporting to grant to participants a right to set-off.
 
3. We express no opinion as to any provision of the Credit Agreement that
purports to establish an evidentiary standard for determinations by the Lenders
or the Administrative Agent.
4. We express no opinion with respect to any provision of the Credit Agreement
which relates to choice of law or forum selectio
n (including, without limitation, any waiver of any objection to venue in any
court or of any objection that a court is an inconvenient forum). In connection
with provisions of the Credit Agreement whereby the Borrowers submit to the
jurisdiction of any Federal court of the United States of America sitting in New
York City, we note the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal
court jurisdiction, and we also note that such submissions cannot supersede such
court's discretion in determining whether to transfer an action from one Federal
court to another under 28 U.S.C. § 1404(a).
 
We are members of the Bar of the State of New York, and we do not express any
opinion herein concerning any law other than the law of the State of New York.
 
This opinion has been rendered solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be relied
upon by you for any other purpose, or relied upon by or furnished to any other
Person, firm or corporation without our prior written consent (except that this
opinion may be furnished to any regulatory authority which is entitled to obtain
it, and may be furnished pursuant to a lawful subpoena).
 
                                                                       Very
truly yours,
 
                                                                       SIMPSON
THACHER & BARTLETT LLP
NY3:#7315624v16
     

--------------------------------------------------------------------------------

- -




THE LENDERS
JPMorgan Chase Bank
Bank of America, N.A.
[other Lenders]


NY3:#7315624v16
     

--------------------------------------------------------------------------------




EXHIBIT E-2


[FORM OF OPINION OF SPECIAL UK COUNSEL TO MBNA EUROPE]


[Closing Date]


To: Bank of America, N.A. as Administrative Agent and the Lenders (as defined
below)


Dear Sirs:
 
Senior competitive advance and revolving credit facility agreement dated as of
18 July 2003 between Bank of America, N.A. as administrative agent, the
financial institutions named therein as Lenders and MBNA America Bank, N.A.,
MBNA Europe Bank Limited and MBNA Corporation, as borrowers (the " Credit
Agreement ")
 
We have acted as English legal advisers on the instructions of MBNA Europe Bank
Limited (" MBNA Europe ") in connection with the Credit Agreement.
 
1.    INTRODUCTION
 
1.1    Finance Documents
       
       The opinions given in this Opinion Letter relate to the Credit Agreement.
 
1.2    Defined Terms
 
        In this Opinion Letter:
 
        1.2.1    " Lenders " means any bank or financial institution which is a
" Lender " under the Credit Agreement as at the 
                             date of this Opinion Letter; and
 
        1.2.2    headings in this Opinion Letter are for ease of reference only
and shall not affect its interpretation.
 
1.3    Legal Review
 
        For the purpose of issuing this Opinion Letter we have reviewed only the
documents and completed only the searches and
        enquiries referred to in Schedule 1 ( Documents and Enquiries ) to this
Opinion Letter.
 
1.4    Applicable Law
 
        The opinions given in this Opinion Letter relate only to English law as
applied by the English courts as at today's date. We
        express no opinion in this Opinion Letter on the laws of any other
jurisdiction.
 
1.5    Assumptions and Reservations
 
        The opinions given in this Opinion Letter are given on the basis of the
assumptions set out in Schedule 2 ( Assumptions )
        and are subject to the reservations set out in Schedule 3 ( Reservations
) to this Opinion Letter. The opinions given in this
        Opinion Letter are strictly limited to the matters stated in paragraph 2
( Opinions ) and do not extend to any other matters.
 
2.   OPINIONS
 
        We are of the opinion that:
 
2.1    Proper Legal Form
 
        The Credit Agreement is in proper legal form under English law for the
enforcement thereof against MBNA Europe under
        English law.
 
2.2    Legal, Valid, Binding and Enforceable Obligations
 
        If the Credit Agreement were stated to be governed by English law, it
would constitute legal, valid, binding and enforceable
        obligations of MBNA Europe.
 
2.3    Further Acts
 
        All formalities required under English law for the validity and
enforceability of the Credit Agreement have been performed.
 
2.4    Registration Taxes
 
        No stamp, registration or similar tax is required to be paid in England
on or in relation to the Credit Agreement.
 
2.5    Licences
 
        It is not necessary under English law:
 
        (i) in order to enable parties to the Credit Agreement to enforce their
rights thereunder, or
 
        (ii) by reason of the execution, delivery or performance of the Credit
Agreement,
 
        that such parties to the Credit Agreement should be licensed, qualified
or entitled to carry on business in England.
 
2.6    Choice of Law
 
         If the matter were to come before the courts of England and Wales,
those courts would recognise the choice of New York
         law to govern the contract, subject to the provisions of the Contracts
(Applicable Law) Act 1990 (the " Act "). In summary,
         the Act allows parties to a contract to select the law governing the
contract, subject to the following principal provisions:
 
         2.6.1    the choice of law does not affect mandatory rules of English
law; and
 
         2.6.2    a rule of New York law will not be applied if it would be
manifestly incompatible with English public policy.
 
2.7    Enforcement of Judgments
 
        A judgment by a New York State court or by a Federal Court of the United
States of America sitting in New York City
        (together, the " New York Courts ") is not enforceable directly in
England. In our opinion, however, the English courts
        would enforce by separate action for the sum payable a final and
conclusive judgment given by the New York Courts for a
        definitive sum of money (not being a sum payable in respect of taxes or
other charges of a like nature or in respect of a fine
        or other penalty), unless:
 
        2.7.1    the proceedings in which the judgment was given were opposed to
natural justice;
 
        2.7.2    the judgment was obtained by fraud;
 
        2.7.3    the enforcement of the judgment would be contrary to English
public policy;
 
        2.7.4    before the date on which the New York Courts gave judgment, the
matter in dispute had been the subject of
                             a final judgment of another court having
jurisdiction whose judgment is enforceable in England;
 
        2.7.5    the judgment is for multiple damages; or
 
       2.7.6    is based on various provisions of the US Export Control
Regulations or of the Cuban Assets Control Regulations.
 
       If the English court gives judgment for the sum payable under a judgment
of the New York Courts, the English judgment
       would be enforceable by the methods generally available for the
enforcement of English judgments. These give the court a
      discretion whether to allow enforcement by any particular method. In
addition, it may not be possible to obtain an English
       judgment or to enforce that judgment if the judgment debtor is subject to
any insolvency or similar proceedings, if there is a
       delay, or if he has any set-off or counterclaim against the judgment
creditor.
 
3.                    ADDRESSEES AND PURPOSE
 
      This Opinion Letter is provided in connection with Section 4.01 of the
Credit Agreement and is addressed to the
      Administrative Agent and the Lenders. It may not, without our prior
written consent, be relied on for any other purpose or be
      disclosed to or relied upon by any other person.


Yours faithfully,
 
CLIFFORD CHANCE LIMITED LIABILITY PARTNERSHIP
NY3:#7315624v16    
     

--------------------------------------------------------------------------------




SCHEDULE 1


DOCUMENTS AND ENQUIRIES


1.   DOCUMENTS
 
We have reviewed only the following documents for the purposes of this Opinion
Letter.
 
(a)    A copy of an unsigned execution draft dated 18 July 2003 of the Credit
Agreement; and
 
(b)    A copy of an opinion of an internal counsel to MBNA Europe dated [ ] July
2003.
 
2.   SEARCHES AND ENQUIRIES
 
We have undertaken only the following search and enquiry in England for the
purposes of this Opinion Letter.
An enquiry by telephone was made at the Central Index of Winding Up Petitions on
[ ] July 2003 at [ ] [a.m./p.m.] with respect to MBNA Europe.


- -
NY3:#7315624v16
     

--------------------------------------------------------------------------------




SCHEDULE 2
 
ASSUMPTIONS


The opinions in this Opinion Letter have been made on the following assumptions.
 
1.   ACCURACY OF OTHER OPINIONS
 
The opinions identified in paragraph 1 of Schedule 1 ( Documents and Enquiries )
are correct in all respects.
 
2.   ORIGINAL AND GENUINE DOCUMENTATION
 
(a)  All signatures, stamps and seals are genuine, all original documents are
authentic and all copy documents are complete and
       conform to the originals.
 
(b)  Any document identified in Schedule 1 ( Documents and Enquiries ) as a
draft has been duly executed on the date specified
        in that document by all parties to it in the form examined by us.
 
3.   OBLIGATIONS OF THE PARTIES
 
(a)  Each party to the Credit Agreement has the capacity, power and authority to
enter into and to exercise its rights and to \
       perform its obligations under the Credit Agreement.
 
(b)  The execution and delivery of the Credit Agreement by MBNA Europe and the
exercise of its rights and performance of its
        obligations under the Credit Agreement will sufficiently benefit and is
in the interests of MBNA Europe.
 
(c)  The directors of MBNA Europe acted in good faith and in the interests of
MBNA Europe in approving the Credit Agreement
       and the transactions contemplated thereby.
 
(d)  The consideration granted by each promisee under the Credit Agreement was
sufficient and real. The consideration granted
        for the entry into the Credit Agreement is not past consideration.
 
(e)  Each party to the Credit Agreement has duly authorised, executed and
delivered the Credit Agreement.
 
4.   SEARCHES AND ENQUIRIES
 
There has been no alteration in the status or condition of MBNA Europe as
disclosed by the searches and enquiries referred to in Schedule 1 ( Documents
and Enquiries ).
 
5.   OTHER DOCUMENTS
 
Save for those listed in Schedule 1 ( Documents and Enquiries ), there is no
other agreement, instrument or other arrangement between any of the parties to
any of the Credit Agreement which modifies or supersedes the Credit Agreement.
 
6.   MISCELLANEOUS
 
(a)  There is no matter under the laws of any jurisdiction (other than England)
which would, or might, affect the opinions herein
       expressed.
 
(b)  Under the laws of the respective places of establishment or incorporation,
as the case may be, of the persons expressed to be
       party to the Credit Agreement, as each such document to which such person
is party constitutes legal, valid and binding
       obligations of such person enforceable in accordance with its terms.
 
7.    SOLVENCY
 
MBNA Europe is not unable to pay its debts within the meaning of Section 123 of
the Insolvency Act 1986 at the time it enters into the Credit Agreement and will
not, as a consequence of entering into the Credit Agreement, be unable to pay
its debts within the meaning of that Section.
 
8.   ENFORCEABILITY UNDER LAW OF STATE OF NEW YORK
 
The Credit Agreement constitutes legal, valid and binding obligations of the
parties to it, enforceable in accordance with its terms, under the law of the
State of New York.




- -
NY3:#7315624v16
     

--------------------------------------------------------------------------------




SCHEDULE 3
 
RESERVATIONS


The opinions in this Opinion Letter are subject to the following reservations.
 
1.   LIMITATIONS ARISING FROM INSOLVENCY LAW
 
(a)  The opinions set out in this Opinion Letter are subject to any limitations
arising from insolvency, liquidation, administration,
        reorganisation and similar laws generally affecting the rights of
creditors.
 
(b)  The opinions set out in this Opinion Letter are subject to an English court
exercising its discretion under section 426 of the
        Insolvency Act 1986 ( Co-operation between courts exercising
jurisdiction in relation to insolvency ) to assist the courts
        having the corresponding jurisdiction in any other part of the United
Kingdom or any relevant country or territory.
 
(c)  Any provision in the Credit Agreement which confers, purports to confer or
waives a right of set-off or similar right may be
        ineffective against a liquidator or creditor.
 
2.   ENFORCEABILITY OF CLAIMS
 
In this Opinion Letter " enforceable " means that an obligation is of a type
which the English courts enforce. It does not mean that those obligations will
be enforced in all circumstances in accordance with the terms of the Credit
Agreement. In particular:
 
(a)  the power of an English court to order specific performance of an
obligation or other equitable remedy is discretionary and
        accordingly, an English court might make an award of damages where
specific performance of an obligation or other
        equitable remedy is sought;
(b)  where any party to the Credit Agreement is vested with a discretion or may
determine a matter in its opinion, that party may
        be required to exercise its discretion in good faith, reasonably and for
a proper purpose, and to form its opinion in good faith
        and on reasonable grounds;
 
(c)  enforcement may be limited by the provisions of English law applicable to
agreements held to have been frustrated by events
        happening after its execution;
 
(d)  claims may become barred under the Limitation Acts or may be or become
subject to a defence of set-off or counterclaim;
 
(e)  an English court may stay proceedings if concurrent proceedings are being
brought elsewhere and may decline to accept
        jurisdiction in certain cases;
 
(f)  a party to a contract may be able to avoid its obligations under that
contract (and may have other remedies) where it has been
       induced to enter into that contract by a misrepresentation and the
English courts will generally not enforce an obligation if
       there has been fraud;
 
(g)  whilst an English court has power to give judgment in a currency other than
pounds sterling, it has the discretion to decline
        to do so; and
 
(h)  any provision providing that any calculation, determination or
certification is to be conclusive and binding may not be
        effective if such calculation, determination or certification is
fraudulent or manifestly incorrect and an English court may
        regard any certification, determination or calculation as no more than
prima facie evidence.
 
3.   APPLICATION OF FOREIGN LAW
 
(a)  If any obligation is to be performed in a jurisdiction outside England, it
may not be enforceable in England to the extent that
       performance would be illegal or contrary to public policy under the laws
of the other jurisdiction and an English court may
       take into account the law of the place of performance in relation to the
manner of performance and to the steps to be taken in
       the event of defective performance.
 
(b)    It is uncertain whether the parties can agree in advance the governing
law of claims connected with the contract but which are not claims on the
contract, such as a claim in tort.
 
4.   DEFAULT INTEREST AND INDEMNITIES BETWEEN PARTIES
 
(a)  Any provision of the Credit Agreement requiring any person to pay amounts
imposed in circumstances of breach or default
       may be held to be unenforceable on the grounds that it is a penalty.
 
(b)  There is some possibility that an English court would hold that a judgment
on the Credit Agreement, whether given in an
       English court or elsewhere, would supersede the Credit Agreement so that
any obligations relating to the payment of interest
       after judgment or any currency indemnities would not be held to survive
judgment.
 
(c)  Any undertaking or indemnity given by a party to the Credit Agreement in
respect of stamp duties or registration taxes
        payable in the United Kingdom may be void.
 
(d)  An English court may in its discretion decline to give effect to any
indemnity for legal costs incurred by an unsuccessful
        litigant.
 
5.   OTHER QUALIFICATIONS
 
(a)  The parties to the Credit Agreement may be able to amend the Credit
Agreement by oral agreement despite any provision to
        the contrary and the terms of the Credit Agreement may be subject to
preceding representations made by parties to the
        Credit Agreement.
 
(b)  Any provision of the Credit Agreement which constitutes, or purports to
constitute, a restriction on the exercise of any
        statutory power by any party to the Credit Agreement or any other person
may be ineffective.
 
(c)  To the extent that any matter is expressly to be determined by future
agreement or negotiation, the relevant provision may be
        unenforceable or void for uncertainty.
 
(d)  The effectiveness of any provision of the Credit Agreement which allows an
invalid provision to be severed in order to save
        the remainder of the Credit Agreement will be determined by the English
courts in their discretion.
 
(e)  If any party to the Credit Agreement is controlled by a person or is itself
resident in, incorporated in or constituted under the
       laws of a country which is the subject of United Nations sanctions as
implemented, then the obligations of the other parties
       to the Credit Agreement to that party may be unenforceable or void.




NY3:#7315624v16    
     

--------------------------------------------------------------------------------




EXHIBIT E-3


FORM OF OPINION OF COUNSEL TO MBNA EUROPE
 
[Closing Date]


The Lenders named in Schedule 2.01
to the Credit Agreement referred to below
Bank of America, N.A.,
as Administrative Agent under the Credit Agreement


Ladies and Gentlemen:
 
I am Donna Pumfrey, General Counsel of MBNA Europe Bank Limited (" MBNA Europe
") and in that capacity have acted as counsel to MBNA Europe in connection with
the Senior Competitive Advance and Revolving Credit Facility Agreement (the "
Credit Agreement "), dated as of July 18, 2003, among MBNA America Bank, N.A.,
MBNA Europe and MBNA Corporation (each, a " Borrower " and collectively, the "
Borrowers "), the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent. This opinion is rendered to the Lenders and the
Administrative Agent pursuant to Section 4.01 of the Agreement. Capitalized
terms used herein but not otherwise defined have the meanings given such terms
in the Credit Agreement.
 
In my capacity as such counsel, I have examined and relied upon such records,
documents, certificates, opinions and other matters as are in my judgment
necessary or appropriate to render the opinions expressed herein. With respect
to all documents examined by me I have assumed (i) the due authorization,
execution and delivery by each of the parties thereto, other than MBNA Europe,
of the documents to which each is a party, and that each of such parties has the
power and authority to execute, deliver and perform its obligations under each
such document, (ii) the authenticity of all documents submitted to me as
originals, (iii) the genuineness of all signatures on all documents I have
examined, and (iv) that all documents submitted to me as copies conform with the
original copies of those documents. In rendering the opinion set forth in the
last sentence of paragraph 5 below, I have assumed that the Credit Agreement is
a valid and binding obligation of the parties thereto, except with respect to
MBNA Europe, and is enforceable against the parties thereto in accordance with
its terms.
 
Based on the foregoing and subject to the qualifications set forth herein, I am
of the opinion that:
 
1.  MBNA Europe is a private limited company and an authorized institution under
the Banking Act of 1987, duly formed and validly
 existing under the laws of the United Kingdom. MBNA Europe (i) has all
requisite power and authority to own its assets and to
 carry on its business as now conducted, except to the extent that the failure
to do so would not have a Material Adverse Effect,
 and (ii) has all requisite corporate power and authority to execute, deliver
and perform its obligations under the Credit Agreement
 and to borrow thereunder.

2.   The execution, delivery and performance by MBNA Europe of the Credit
Agreement and the borrowings of MBNA Europe thereunder (collectively, the "
Transactions ") will not (i) conflict with, or result in a breach of, any
provision of any existing indenture, agreement or other instrument to which MBNA
Europe is a party or by which it or its property is or may be bound, which in
the aggregate would reasonably be expected to have a Material Adverse Effect, or
(ii) result in the creation or imposition of any lien upon any property or
assets of MBNA Europe.

3.   The Credit Agreement has been duly authorized by all requisite corporate
action of MBNA Europe, and has been duly executed and
delivered by MBNA Europe.
 
4.   No action, consent or approval of, registration or filing with, or any
other action by, any applicable Governmental Authority is or will
be required in connection with the Transactions, except such as have been made
or obtained and are in full force and effect.
 
5.  The execution, delivery and performance by MBNA Europe of the Credit
Agreement and the borrowings of MBNA Europe thereunder
will not violate any requirement of law applicable to MBNA Europe or any order
known to me of any Governmental Authority.
 
6.   There is no income, stamp or other tax, levy, assessment, impost,
deduction, charge or withholding of any kind imposed by the United
Kingdom (or any municipality or other political subdivision or taxing authority
thereof or therein that exercises de facto or de jure power to
impose such tax, levy, assessment, impost, deduction, charge or withholding)
either (i) on or by virtue of the execution or delivery of the
Credit Agreement or (ii) on any payment to be made by MBNA Europe pursuant to
the Credit Agreement, other than any such tax, levy,
assessment, impost, deduction, charge or withholding imposed on any Person as a
result of such Person being organized under the laws
of the United Kingdom or by virtue of its Applicable Lending Office being
located in the United Kingdom, or other than any such tax,
levy, assessment, impost, deduction, charge or withholding which is identified
in Section 2.20(a) of the Credit Agreement. The obligations
of MBNA Europe under Section 2.20 of the Credit Agreement are legal, valid and
binding under the laws of the United Kingdom.
 
7.   MBNA Europe is subject to civil and commercial law with respect to its
obligations under the Credit Agreement, and the making and
performance by it of the Credit Agreement constitute private and commercial acts
rather than public or governmental acts. Under the laws
of the United Kingdom, MBNA Europe is not entitled to any immunity on the
grounds of sovereignty or the like from the jurisdiction of
any court or from any action, suit or proceeding, or the service of process in
connection therewith, arising under the Credit Agreement.
 
I am admitted to practice in the United Kingdom and express no opinion as to the
laws of any other jurisdiction. The opinions given in this letter relate only to
English law as applied by the English courts as at today's date.
 
This opinion may be relied upon by the Lenders and Bank of America, N.A., as
Administrative Agent. A copy of this opinion may be made available to a
regulatory authority entitled to receive it or pursuant to a lawful subpoena.
Without my prior written consent, this opinion may not be furnished to or quoted
to, or relied upon by, any other person or entity for any purpose.
 
 
Very truly yours,
 
 
 
 
 
 
 
 











NY3:#7315624v16    
     

--------------------------------------------------------------------------------

- -




EXHIBIT E-4


[FORM OF OPINION OF COUNSEL TO MBNA AMERICA BANK AND THE PARENT]


[Closing Date]


The Lenders named in Schedule 2.01
to the Credit Agreement referred to below



Bank of America, N.A.,
as Administrative Agent under the Credit Agreement









Ladies and Gentlemen:


I am Chief Counsel of MBNA Corporation (" MBNA ") of which MBNA America Bank,
N.A. (the " Bank " and, together with MBNA, the " Borrowers ") is a wholly owned
subsidiary, and in that capacity have acted as counsel to the Borrowers in
connection with the Senior Competitive Advance and Revolving Credit Facility
Agreement (the " Credit Agreement "), dated as of July 18, 2003, among the
Borrowers, MBNA Europe Bank Limited, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent. This opinion is rendered to the Lenders
and the Administrative Agent pursuant to Section 4.01 of the Agreement.
Capitalized terms used herein but not otherwise defined have the meanings given
such terms in the Credit Agreement.
 
In my capacity as such counsel, I have examined and relied upon such records,
documents, certificates, opinions and other matters as are in my judgment
necessary or appropriate to render the opinions expressed herein. With respect
to all documents examined by me I have assumed (i) the due authorization,
execution and delivery by each of the parties thereto, other than the Borrowers,
of the documents to which each is a party, and that each of such parties has the
power and authority to execute, deliver and perform its obligations under each
such document, (ii) the authenticity of all documents submitted to me as
originals, (iii) the genuineness of all signatures, other than those of the
Borrowers, on all documents I have examined, and (iv) that all documents
submitted to me as copies conform with the original copies of those documents.
 
Based on the foregoing and subject to the qualifications set forth herein, I am
of the opinion that:
 
1. The Bank is a national bank duly organized and validly existing under the
laws of the United States. MBNA is a corporation duly formed and validly
existing under the laws of the State of Maryland. Each Borrower (i) has all
requisite power and authority to own its assets and to carry on its business as
now conducted, except to the extent that the failure to do so would not have a
Material Adverse Effect, (ii) is qualified to do business in every jurisdiction
within the United States where such qualification is required, except to the
extent that the failure to do so would not have a Material Adverse Effect, and
(iii) has all requisite corporate power and authority to execute, deliver and
perform its obligations under the Credit Agreement and to borrow funds
thereunder.
 
2. The execution, delivery and performance by each Borrower of the Credit
Agreement and the borrowings of each Borrower thereunder (collectively, the "
Transactions ") will not (i) violate any requirement of law applicable to any
Borrower or any order known to me of any Governmental Authority, (ii) conflict
with, or result in a breach of, any provision of any indenture, agreement or
other instrument to which any Borrower is a party or by which it or its property
is or may be bound, which in the aggregate would reasonably be expected to have
a Material Adverse Effect, or (iii) result in the creation or imposition of any
lien upon any property or assets of any Borrower.
 
3. The Credit Agreement has been duly authorized by all requisite corporate
action of each Borrower, and has been duly executed and delivered by each
Borrower.
 
4. No action, consent or approval of, registration or filing with, or any other
action by, any Governmental Authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.
 
5. No Borrower nor any of their subsidiaries is (i) an "investment company" as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (ii) a "holding company" as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
 
I am admitted to practice in the State of Maryland and express no opinion as to
the laws of any other jurisdiction other than the federal laws of the United
States of America.
 
This opinion may be relied upon by the Lenders and Bank of America, N.A., as
Administrative Agent. A copy of this opinion may be made available to a
regulatory authority entitled to receive it or pursuant to a lawful subpoena.
Without my prior written consent, this opinion may not be furnished to or quoted
to, or relied upon by, any other person or entity for any purpose.
 
                                                                         Very
truly yours,


                                                                          John
W. Scheflen


NY3:#7315624v16    
     

--------------------------------------------------------------------------------

- -




EXHIBIT E-5


[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL
TO THE ADMINISTRATIVE AGENT]


[Closing Date]


Each of the Lenders party
to the Credit Agreement
referred to below
Bank of America, N.A.,
as Administrative Agent




Ladies and Gentlemen:
 
We have acted as special New York counsel to Bank of America, N.A. (" Bank of
America ") in connection with (i) the Senior Competitive Advance and Revolving
Credit Facility Agreement dated as of July 18, 2003 (the " Credit Agreement ")
among MBNA America Bank, N.A., MBNA Europe Bank Limited and MBNA Corporation
(each, a " Borrower " and collectively, the " Borrowers "), the Lenders party
thereto and Bank of America, as Administrative Agent, providing for loans to be
made by the Lenders to the Borrowers in an aggregate principal amount not
exceeding $2,500,000,000 (or, to the extent specified in the Credit Agreement,
its equivalent in certain foreign currencies and as such amount may be increased
pursuant to Section 2.12 of the Credit Agreement) and (ii) the various other
agreements, instruments and other documents referred to in the next following
paragraph. Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Credit Agreement. This opinion letter is
being delivered pursuant to Section 4.01 of the Credit Agreement.
 
In rendering the opinions expressed below, we have examined the following
agreements, instruments and other documents:
 
(a)    the Credit Agreement; and
 
(b)    such records of the Borrowers and such other documents as we have deemed
necessary as a basis for the opinions expressed below.
 
In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies.
When relevant facts were not independently established, we have relied upon
representations made in or pursuant to the Credit Agreement.
 
In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that:
 
(i) such documents have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Borrowers) constitute legal, valid, binding and enforceable obligations of,
all of the parties to such documents;
 
(ii) all signatories to such documents have been duly authorized; and
 
(iii) all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.
 
Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms, except as may be limited by bankruptcy, fraudulent conveyance or
transfer, insolvency, receivership, conservatorship, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors generally
(as such laws would apply in the event of the insolvency, receivership,
conservatorship or reorganization of, or other similar occurrence with respect
to, MBNA America Bank or MBNA Europe) and except as the enforceability of the
Credit Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.
 
The foregoing opinions are subject to the following comments and qualifications:
 
(A) The enforceability of Section 9.05(b) of the Credit Agreement may be limited
by (i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.
 
(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.
 
(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose, (ii) the second sentence
of Section 2.18 of the Credit Agreement, (iii) Section 2.22(e), 9.09, 9.12 or
9.16 of the Credit Agreement, (iv) Section 9.13(a) of the Credit Agreement,
insofar as such provision relates to the subject matter jurisdiction of any
Federal court of the United States of America sitting in New York City to
adjudicate any controversy related to any of the Credit Agreements or (v) the
second sentence of Section 9.13(b) of the Credit Agreement, insofar as such
sentence relates to inconvenient forum with respect to proceedings in the United
States District Court for the Southern District of New York.
 
(D) We express no opinion as to the enforceability in the United States of
America of the waiver of immunity set forth in Section 9.13(d) of the Credit
Agreement, to the extent it applies to immunity acquired after the date of the
Credit Agreement.
 
(E) The first sentence of Section 2.22(b) may not be enforceable to the extent
that the Guaranteed Obligations are materially modified.
 
(F) We point out with reference to obligations stated to be payable in a
currency other than Dollars that (i) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in any such other currency would be rendered in such other currency
and would be converted into Dollars at the rate of exchange prevailing on the
date of entry of the judgment and (ii) a judgment rendered by a Federal court
sitting in the State of New York in respect of an obligation denominated in any
such other currency may be expressed in Dollars, but we express no opinion as to
the rate of exchange such Federal court would apply.
 
(G) Our opinions above are subject, as to enforceability, with respect to MBNA
Europe, to the possible judicial application of foreign laws or governmental
action affecting the enforcement of creditors' rights.
 
The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction (including without limitation,
the laws of England).
 
At the request of our client, this opinion letter is, pursuant to Section 4.01
of the Credit Agreement provided to you by us in our capacity as special New
York counsel to Bank of America and may not be relied upon by any Person for any
purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, our prior written consent.
 
                                                           Very truly yours,


NY3:#7315624v16
     